19-22312-rdd           Doc 42       Filed 02/26/19 Entered 02/26/19 12:18:58                          Main Document
                                                  Pg 1 of 155


    Stephen E. Hessler, P.C.                                           James H.M. Sprayregen, P.C.
    Marc Kieselstein, P.C.                                             Ross M. Kwasteniet, P.C. (pro hac vice pending)
    Cristine Pirro Schwarzman                                          Brad Weiland (pro hac vice pending)
    KIRKLAND & ELLIS LLP                                               John R. Luze (pro hac vice pending)
    KIRKLAND & ELLIS INTERNATIONAL LLP                                 KIRKLAND & ELLIS LLP
    601 Lexington Avenue                                               KIRKLAND & ELLIS INTERNATIONAL LLP
    New York, New York 10022                                           300 North LaSalle Street
    Telephone:       (212) 446-4800                                    Chicago, Illinois 60654
    Facsimile:       (212) 446-4900                                    Telephone:      (312) 862-2000
                                                                       Facsimile:      (312) 862-2200

    Proposed Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                   )
    In re:                                                         )         Chapter 11
                                                                   )
    WINDSTREAM HOLDINGS, INC., et al.,1                            )         Case No. 19-22312 (RDD)
                                                                   )
                                         Debtors.                  )         (Joint Administration Requested)
                                                                   )

                DEBTORS’ AMENDED2 MOTION FOR ENTRY OF INTERIM
       AND FINAL ORDERS PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 363, 364, 503,
       AND 507 (I) AUTHORIZING THE DEBTORS TO OBTAIN SENIOR SECURED
             SUPERPRIORITY POSTPETITION FINANCING, (II) GRANTING
          LIENS AND SUPERPRIORITY ADMINISTRATIVE EXPENSE CLAIMS,
           (III) AUTHORIZING USE OF CASH COLLATERAL, (IV) GRANTING
          ADEQUATE PROTECTION, (V) MODIFYING THE AUTOMATIC STAY,
    (VI) SCHEDULING A FINAL HEARING, AND (VII) GRANTING RELATED RELIEF




1
      The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
      number of debtor entities in these chapter 11 cases, for which the Debtors have requested joint administration, a
      complete list of the debtor entities and the last four digits of their federal tax identification numbers is not provided
      herein. A complete list of such information may be obtained on the website of the Debtors’ proposed claims and
      noticing agent at http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of
      these chapter 11 cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.
2
      This amended motion reflects certain changes to conform the text of the Motion (as defined herein) to that of the
      proposed form of order, which proposed form of order currently remains as negotiated by the Debtors and other
      parties and as filed with the original motion at Docket No. 3.
19-22312-rdd       Doc 42       Filed 02/26/19 Entered 02/26/19 12:18:58                    Main Document
                                              Pg 2 of 155


        Windstream Services, LLC (“Windstream” or the “Borrower”)3 and the other above-

captioned debtors and debtors-in-possession (collectively, the “Debtors,”), respectfully state the

following in support of this motion (this “Motion”):

                                          Preliminary Statement4

        1.       In a true testament to the strength of Windstream’s business operations and

reorganizational prospects, Windstream has been able secure $1,000,000,000 in debtor-in-

possession financing on market terms over the course of a mere business week. The Debtors

commenced these chapter 11 cases to both obtain the benefit of the automatic stay and to secure

the financing needed to continue operating their businesses. After an unexpected adverse ruling

in the Southern District of New York, Windstream suffered events of default under its funded debt

documents, discussed more fully below and in the First Day Declaration, resulting in a constriction

of liquidity under their revolving credit facility and an acceleration of their remaining $5.6 billion

capital structure. Faced with a sudden liquidity crisis but a strong business model, Windstream

turned to the market to provide a solution.

        2.       The Debtors received multiple proposals from lenders within and outside the capital

structure for both out-of-court and in-court financing. Together with their advisors, the Debtors

and their advisors moved as quickly as possible to provide the necessary due diligence and


3
    Capitalized terms used but not defined in their respective sections have the meanings ascribed to such terms
    further below in this Motion, the DIP Documents, or the Interim Order, as applicable, as such terms are defined
    herein.

4
    In support of this Motion, the Debtors respectfully submit the (a) Declaration of Nicholas Leone in Support of
    the Debtors’ Motion for Entry of Interim and Final Orders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364,
    503, and 507 (I) Authorizing the Debtors to Obtain Senior Secured Superpriority Postpetition Financing,
    (II) Granting Liens and Superpriority Administrative Expense Claims, (III) Authorizing Use of Cash Collateral,
    (IV) Granting Adequate Protection, (V) Modifying the Automatic Stay,(VI) Scheduling a Final Hearing, and
    (VII) Granting Related Relief [Docket No. 38] (the “Leone Declaration”), and (b) Declaration of Tony Thomas,
    Chief Executive Officer and President of Windstream Holdings, Inc., (I) in Support of Debtors’ Chapter 11
    Petitions and First Day Motions and (II) Pursuant to Local Bankruptcy Rule 1007-2 [Docket No. 27] (the “First
    Day Declaration”).



                                                        2
19-22312-rdd     Doc 42      Filed 02/26/19 Entered 02/26/19 12:18:58             Main Document
                                           Pg 3 of 155


undertake the negotiations necessary to secure the DIP Financing proposal that is now before the

Court. This process was ultimately successful, culminating in the proposed $500 million DIP

Revolving Facility and $500 million DIP Term Loan Facility. The DIP Facilities allow the DIP

Loan Parties to immediately access up to $100 million under the DIP Revolving Facility and

$300 million under the DIP Term Loan Facility upon entry of the Interim DIP Order so they can

continue to pay their operating expenses and signal to their customers, vendors, employees, and

lenders that operations will continue in the ordinary course. The DIP Facilities will provide

sufficient liquidity to ensure the Debtors are able to pay their debts as they come due,

notwithstanding their inability to access the revolving credit facility under their Prepetition

Revolving Credit Facility.

       3.      The DIP Facilities were the product of a marketing process and good faith arms’-

length negotiation with various potential providers of postpetition financing. As discussed herein

and in the Leone Declaration, the DIP Facilities were preceded by a competitive marketing process

designed to secure postpetition financing on the best available terms. As part of this process, PJT

Partners LLC (“PJT”), the Debtors’ proposed investment banker, solicited proposals for debtor-

in-possession financing from a variety of potential lenders. While certain parties did offer

alternative financing proposals, as explained below and in the Leone Declaration in the Debtors’

business judgment, the DIP Facilities provide the best available comprehensive postpetition

financing.

       4.      In short, the availability under the DIP Facilities will provide sufficient liquidity to

fund these chapter 11 cases and the Debtors’ general corporate operations. Accordingly, the

Debtors firmly believe that approval of the DIP Facilities will maximize value for the Debtors’




                                                  3
19-22312-rdd         Doc 42      Filed 02/26/19 Entered 02/26/19 12:18:58                      Main Document
                                               Pg 4 of 155


stakeholders and is a sound exercise of the Debtors’ business judgment. As a result, the Debtors

respectfully request that the Bankruptcy Court grant the relief requested.

                                                Relief Requested

        5.       The Debtors seek entry of an interim order, substantially in the form attached hereto

as Exhibit A (the “Interim Order”), and a final order (the “Final Order,”5 and, together with the

Interim Order, collectively, the “Orders”):

                a.       authorizing the Borrower to obtain postpetition financing (“DIP Financing”)
                         pursuant to a senior secured, superpriority debtor-in-possession credit
                         facility in an aggregate principal amount of up to $1,000,000,000 on the
                         terms and conditions set forth in the DIP Term Sheet attached as Exhibit B
                         and the DIP Credit Agreement, by and among the Borrower, as borrower,
                         the DIP Guarantors, as guarantors, the several banks and other financial
                         institutions or entities from time to time party thereto as lenders (collectively,
                         the “DIP Lenders”), Citigroup Global Markets Inc., on behalf of Citi,6 and
                         the other arrangers from time to time party thereto (collectively, together
                         with their affiliates in such capacity, the “DIP Arranger”), Citi, as
                         administrative agent and collateral agent (in such capacities, and together
                         with its successors and permitted assigns, the “DIP Agent”), and the Letter
                         of Credit Issuer7 of the DIP L/C Sub-Facility, and which credit facility shall
                         comprise (a) a revolving credit facility (the “DIP Revolving Facility”; the
                         loans incurred thereunder, the “DIP Revolving Loans”) with aggregate
                         commitments of up to $500,000,000, including a letter of credit sub-facility
                         in an aggregate amount of up to $50,000,000 (the “DIP L/C Sub-Facility”)
                         and (b) a term loan facility (the “DIP Term Loan Facility”) in an aggregate
                         principal amount of $500,000,000 (the loans incurred thereunder, the “DIP
                         Term Loans”, together with the DIP Revolving Loans, the “DIP Loans”; the
                         DIP Term Loan Facility, together with the DIP Revolving Facility, the “DIP
                         Facilities”);

                         (I)        upon entry of this Interim Order, subject to the terms and conditions
                                    set forth in the DIP Term Sheet and this Interim Order, an initial
                                    aggregate principal amount equal to $100 million under the DIP
                                    Revolving Facility and $300 million under the DIP Term Loan
                                    Facility shall be available to the Borrower;



5
    The Debtors will file the form of Final Order prior to the Final Hearing (as defined herein).
6
    “Citi” means Citigroup Global Markets Inc., Citibank, N.A., Citicorp USA, Inc., Citicorp North America, Inc.
    and/or any of their affiliates as Citi shall determine appropriate to provide the servicers contemplated herein.
7
    “Letter of Credit Issuer” means, collectively, Citibank, N.A. or an affiliate thereof and each other Arranger under
    the Revolving Facility, on a pro rata basis in accordance with their commitments to the Revolving Facility.


                                                          4
19-22312-rdd    Doc 42    Filed 02/26/19 Entered 02/26/19 12:18:58             Main Document
                                        Pg 5 of 155


                   (II)    upon entry of a final, non-appealable order in form and substance
                           satisfactory to the DIP Agent (the “Final Order”), subject to the
                           terms and conditions set forth in the DIP Term Sheet, the DIP
                           Documents (as defined below) and the Final Order, the full
                           remaining amounts under the DIP Revolving Facility and the DIP
                           Term Loan Facility shall be available to the Borrower;

           b.      authorizing the DIP Guarantors to jointly and severally guarantee on a senior
                   secured superpriority basis the DIP Loans and the DIP Obligations (as
                   defined below);

           c.      authorizing the Debtors party thereto to execute and deliver the DIP Term
                   Sheet, the DIP Credit Agreement and other documentation, including credit
                   agreements, security agreements, pledge agreements, control agreements,
                   mortgages, guarantees, promissory notes, certificates, instruments,
                   intellectual property security agreements, notes, that certain Administrative
                   Agent Fee Letter, dated as of February 25, 2019, by and among the DIP
                   Agent, Holdings and the Borrower (the “Agency Fee Letter”), that certain
                   Commitment Letter, dated as of February 25, 2019, by and among the DIP
                   Agent, Holdings and the Borrower (the “Commitment Letter”), that certain
                   Fee Letter, dated as of February 25, 2019, by and among the DIP Agent,
                   Holdings and the Borrower (the “DIP Fee Letter”, and together with the
                   Agency Fee Letter and the Commitment Letter, the “Fee Letters”), and such
                   other documentation which may be necessary or required to implement the
                   DIP Facilities and perform thereunder and/or that may be reasonably
                   requested by the DIP Agent, in each case, as amended, restated,
                   supplemented, waived and/or otherwise modified from time to time in
                   accordance with the terms thereof and hereof (collectively, together with the
                   DIP Term Sheet and the DIP Credit Agreement, the “DIP Documents”); all
                   loans, advances, extensions of credit, financial accommodations,
                   reimbursement obligations, fees (including, without limitation, commitment
                   fees, administrative agency fees and other fees payable pursuant to the Fee
                   Letters), costs, expenses and other liabilities, all other obligations (including
                   indemnities and similar obligations, whether contingent or absolute) and all
                   other amounts due or payable under the DIP Documents, (collectively, the
                   “DIP Obligations”), and to perform such other and further acts as may be
                   necessary, desirable or appropriate in connection therewith;

           d.      granting to the DIP Agent for the benefit of the DIP Lenders (collectively,
                   the “DIP Secured Parties”) allowed superpriority administrative claims
                   pursuant to section 364(c)(1) of the Bankruptcy Code in respect of all DIP
                   Obligations, and valid, enforceable, non-avoidable and automatically
                   perfected liens pursuant to section 364(c)(2) and 364(c)(3) of the Bankruptcy
                   Code and priming liens pursuant to section 364(d) of the Bankruptcy Code
                   on all prepetition and postpetition property of the DIP Loan Parties’ estates
                   (other than certain excluded property as provided in the DIP Documents (the
                   “Excluded Assets”) and all proceeds thereof, including, subject only to and


                                               5
19-22312-rdd      Doc 42   Filed 02/26/19 Entered 02/26/19 12:18:58             Main Document
                                         Pg 6 of 155


                     effective upon entry of the Final Order (as defined herein), any Avoidance
                     Proceeds (as defined herein), in each case subject to the Carve Out (as
                     defined herein);

             e.      authorizing the Debtors, subject to entry of the Final Order, to waive: (a) the
                     Debtors’ right to surcharge the Prepetition Collateral and the DIP Collateral
                     (as defined herein) (together, but excluding any Excluded Assets, the
                     “Collateral”) pursuant to section 506(c) of the Bankruptcy Code and (b) any
                     “equities of the case” exception under section 552(b) of the Bankruptcy
                     Code;

             f.      authorizing the Debtors to use proceeds of the DIP Facilities, solely in
                     accordance with this Interim Order and the DIP Documents;

             g.      authorizing the Debtors to pay the principal, interest, fees, expenses and
                     other amounts payable under the DIP Documents as such become earned,
                     due and payable to the extent provided in, and in accordance with, the DIP
                     Documents;

             h.      subject to the restrictions set forth in the DIP Documents and this interim
                     Order, authorizing the Debtors to use the Prepetition Collateral (as defined
                     herein), including Cash Collateral of the Prepetition Secured Parties under
                     the Prepetition Debt Documents (each as defined herein) and provide
                     adequate protection to the Prepetition Secured Parties for any diminution in
                     value of their respective interests in the Prepetition Collateral (including
                     Cash Collateral), resulting from the imposition of the automatic stay, the
                     Debtors’ use, sale, or lease of the Prepetition Collateral (including Cash
                     Collateral), and the priming of their respective interests in the Prepetition
                     Collateral (including Cash Collateral);

             i.      approving of certain stipulations by the Debtors with respect to the
                     Prepetition Loan Documents and the Prepetition Collateral as set forth
                     herein;

             j.      modifying the automatic stay to the extent set forth herein and in the DIP
                     Documents; and

             k.      scheduling a final hearing (the “Final Hearing”) to consider final approval of
                     the DIP Facilities and use of Cash Collateral pursuant to a Final Order, as set
                     forth in the DIP Motion and the DIP Documents filed with this Court.

                                    Jurisdiction and Venue

       6.      The United States Bankruptcy Court for the Southern District of New York

(the “Bankruptcy Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the


                                                6
19-22312-rdd       Doc 42       Filed 02/26/19 Entered 02/26/19 12:18:58                     Main Document
                                              Pg 7 of 155


Southern District of New York, dated February 1, 2012. The Debtors confirm their consent,

pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

the entry of a final order by the Bankruptcy Court in connection with this Motion to the extent that

it is later determined that the Bankruptcy Court, absent consent of the parties, cannot enter final

orders or judgments in connection herewith consistent with Article III of the United States

Constitution.

        7.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        8.       The bases for the relief requested herein are sections 105, 361, 362, 363, 364, 503,

and 507 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6004, and 9014, and Rule 4001-2

of the Local Bankruptcy Rules for the Southern District of New York (the “Local Rules”).

                                 Concise Statements Pursuant to
                          Bankruptcy Rule 4001(b) and Local Rule 4001-28

        9.       The below chart contains a summary of the material terms of the proposed DIP

Facilities, together with references to the applicable sections of the relevant source documents, as

required by Bankruptcy Rules 4001(b)(1)(B) and 4001(c)(1)(B) and Local Rule 4001-2.




8
    The summaries contained in this Motion are qualified in their entirety by the provisions of the documents
    referenced, including the DIP Credit Agreement and the Interim Order. To the extent anything in this Motion is
    inconsistent with such documents, the terms of the applicable documents shall control. Capitalized terms used in
    this summary chart but not otherwise defined have the meanings ascribed to them in the DIP Documents or the
    Interim Order, as applicable.



                                                         7
19-22312-rdd        Doc 42      Filed 02/26/19 Entered 02/26/19 12:18:58                       Main Document
                                              Pg 8 of 155


      Bankruptcy
                                                        Summary of Material Terms
    Code/Local Rule
 Borrower                  Windstream Service, LLC.
 Bankruptcy Rule
                           See DIP Term Sheet, p. 1.
 4001(c)(1)(B)
 Guarantors                Holdings and each existing and future direct and indirect domestic subsidiary of the
 Bankruptcy Rule           Borrower to the extent required by Section 5.10 of the Existing Credit Facility
 4001(c)(1)(B)             (collectively, the “Guarantors”).
                           See DIP Term Sheet, p. 1.
 DIP Financing             With respect to the Term Facility, the Arranger (as defined in the DIP Term Sheet) and
 Lenders                   the other institutions identified in the DIP Term Sheet, and other financial institutions
 Bankruptcy Rule           or entities acceptable to Citi (as defined in the DIP Term Sheet) and the Borrower (such
 4001(c)(1)(B)             acceptance not to be unreasonably withheld) (other than certain Disqualified
                           Institutions).
                           With respect to the Revolving Facility, the Arranger or any of their respective affiliates,
                           and other financial institutions or entities acceptable to Citi and the Borrower (such
                           acceptance not to be unreasonably withheld) (other than Disqualified Institutions).
                           See DIP Term Sheet, p. 3.
 Reporting                 The Debtors shall continue to provide the agents and indenture trustees under the
 Information               Existing Primed Secured Facilities and the Existing Midwest Notes with financial and
 Bankruptcy Rule           other reporting substantially in compliance with the Existing Primed Secured Facilities
 4001(c)(l)(B)             and the Existing Midwest Notes and any reporting described herein; provided that no
 Local Rule 4001-          audited financial statements shall be required as adequate protection and there shall be
 2(a)(ii)                  longer deadlines to be mutually agreed for certain reporting.
                           See DIP Term Sheet, p. 9-10.
 Entities with Interests   Prepetition Secured Parties, as defined and described in the Interim Order.
 in Cash Collateral
                           See Interim Order ¶ F.(i)-(xii).
 Bankruptcy Rule
 4001(b)(l)(B)(i)
 Term                      The maturity date will be (and all loans and obligations shall be repaid in full in cash
 Bankruptcy Rule           on) the stated maturity, which shall be the date that is 24 months after the Closing Date
 4001(b)(l)(B)(iii),       (as defined in the DIP Term Sheet)
 4001(c)(1)(B)
                           See DIP Term Sheet, p. 5.
 Local 4001-2(a)(ii)
 Adequate Protection                      Adequate Protection                        Applicable Parties
 Bankruptcy Rules                            Obligations
 4001(b)(l)(B)(iv),
 4001(c)(1)(B)(ii)         Valid and automatically perfected             Prepetition Revolving Lenders, Prepetition
                           replacement liens and security interests in   Term Loan Lenders, and Prepetition First
                           and upon the DIP Collateral, subject and      Lien Noteholders
 See Interim Order ¶ 15.   subordinate to (A) the DIP Liens and any
                           liens to which the DIP Liens are junior
                           and (B) the Carve Out.




                                                          8
19-22312-rdd    Doc 42    Filed 02/26/19 Entered 02/26/19 12:18:58                       Main Document
                                        Pg 9 of 155


     Bankruptcy
                                                  Summary of Material Terms
   Code/Local Rule
                     Valid and automatically perfected              Prepetition Second Lien Noteholders
                     replacement liens and security interests in
                     and upon the DIP Collateral, subject and
                     subordinate to (A) the DIP Liens and any
                     liens to which the DIP Liens are junior,
                     (B) the First Lien Adequate Protection
                     Liens, (C) the Prepetition First Lien Notes
                     Liens and (D) the Carve Out.

                     Valid and automatically perfected              Prepetition Midwest Notes Secured Parties
                     replacement liens and security interests in
                     and upon any and all assets (including,
                     without limitation, any DIP Collateral)
                     held or owned by (i) the Prepetition
                     Midwest Notes Issuer, (ii) Windstream
                     Network Services of the Midwest, Inc.
                     and/or (iii) each of the Prepetition
                     Midwest       Notes     Issuer’s     Debtor
                     subsidiaries that are not currently obligors
                     under the Prepetition Credit Agreement or
                     the Prepetition First Lien Notes, but are
                     (or become) DIP Loan Parties, subject and
                     subordinate only to (A) the DIP Liens and
                     any liens to which the DIP Liens are
                     junior and (B) the Carve Out.

                     Valid and automatically perfected              Prepetition Revolving Lenders, Prepetition
                     replacement liens and security interests in    Term Loan Lenders, and Prepetition First
                     and upon the DIP Collateral, subject and       Lien Noteholders
                     subordinate to (A) the DIP Liens and any
                     liens to which the DIP Liens are junior
                     and (B) the Carve Out.

                     Cash interest and letter of credit fees at     Prepetition Credit Facility Secured Parties
                     default rate

                     Cash interest at the non-default rate          Prepetition First Lien Noteholders and
                                                                    Prepetition Midwest Notes Secured Parties




                                                   9
19-22312-rdd    Doc 42   Filed 02/26/19 Entered 02/26/19 12:18:58                      Main Document
                                      Pg 10 of 155


     Bankruptcy
                                                   Summary of Material Terms
   Code/Local Rule
                     Consent and Consent Fee                     As soon as reasonably practicable after
                                                                 entry of the Interim Order, the Debtors are
                                                                 authorized to distribute to all Prepetition
                                                                 Lenders a request for formal consent to the
                                                                 DIP Loan Parties’ use of Cash Collateral
                                                                 and the other Prepetition Collateral, and
                                                                 the DIP Loan Parties’ entry into the DIP
                                                                 Documents in accordance with and subject
                                                                 to the terms and conditions in this Interim
                                                                 Order and the DIP Documents pursuant to
                                                                 documentation reasonably satisfactory to
                                                                 the Debtors and the Prepetition Agent, and
                                                                 each Prepetition Lender that affirmatively
                                                                 provides such formal consent within
                                                                 fourteen (14) days after entry of this
                                                                 Interim Order shall earn and receive a
                                                                 consent fee in the amount of 0.75 percent
                                                                 of such Prepetition Lender’s outstanding
                                                                 principal amount of loans and Revolving
                                                                 Credit Exposure (as defined in Prepetition
                                                                 Credit Agreement) under the Prepetition
                                                                 Credit Facilities (any such consenting
                                                                 Prepetition Term Loan Lender, a
                                                                 “Consenting Term Loan Lender”);
                                                                 provided that, to the extent the Debtors
                                                                 have not confirmed a chapter 11 plan or
                                                                 otherwise effectuated the Discharge of
                                                                 First-Priority Obligations (as defined in the
                                                                 Junior Lien Intercreditor Agreement)
                                                                 before the date that is 18 months after the
                                                                 Petition Date, each Prepetition Lender that
                                                                 affirmatively provides such formal consent
                                                                 shall earn and receive an additional
                                                                 consent fee in the amount of 0.50 percent
                                                                 of such Prepetition Lender’s outstanding
                                                                 principal amount of loans and Revolving
                                                                 Credit Exposure under the Prepetition
                                                                 Credit Facilities.
                     Superpriority administrative claims under   All Prepetition Secured Parties (solely
                     section 507(b) of the Bankruptcy Code       following discharge of First-Priority
                                                                 Obligations (as defined in the Junior Lien
                                                                 Intercreditor Agreement)
                     Certain professional fees and expenses      Substantially   all   Prepetition   Secured
                                                                 Parties
                     Monitoring of prepetition collateral        Substantially   all   Prepetition   Secured
                                                                 Parties
                     Certain financial reporting                 Substantially   all   Prepetition   Secured
                                                                 Parties




                                                   10
19-22312-rdd        Doc 42   Filed 02/26/19 Entered 02/26/19 12:18:58                       Main Document
                                          Pg 11 of 155


     Bankruptcy
                                                       Summary of Material Terms
   Code/Local Rule
 Waiver/Modification     The DIP Facilities provide that upon the occurrence of an Event of Default and certain
 of the Automatic Stay   other events and after five (5) business days from the date written notice of an Event of
 Bankruptcy Rule         Default is delivered, the DIP Agent may proceed against and realize upon the DIP
 4001(c)(1)(B)(iv)       Collateral or any other assets or properties of Debtors’ Estates upon which the DIP
                         Agent has been or may hereafter be granted liens or security interests.
                         See Interim Order ¶ 10(d).
 Carve Out               The Interim Order provides a “Carve-Out” of certain statutory fees, allowed
 Bankruptcy Rule         professional fees of the Debtors, and any official committee of unsecured creditors
 4001(c)(1)(B)           appointed under section 1102 of the Bankruptcy Code (the “Creditors’ Committee”)
 Local Rule 4001-        appointed in these chapter 11 cases pursuant to section 1103 of the Bankruptcy Code,
 2(a)(i)(f)              including a Post-Carve-Out Trigger Notice Cap, all as detailed in the Interim Order.
                         See Interim Order ¶ 6.
 506(c) Waiver           Except to the extent of the Carve Out, no costs or expenses of administration of the
 Bankruptcy Rule         Chapter 11 Cases or any future proceeding that may result therefrom, including
 4001(c)(l)(B)(x)        liquidation in bankruptcy or other proceedings under the Bankruptcy Code, shall be
 Local Rule 4001-        charged against or recovered from the DIP Collateral (including Cash Collateral)
 2(a)(i)(C)              pursuant to section 506(c) of the Bankruptcy Code or any similar principle of law,
                         without the prior written consent of the DIP Agent, acting at the direction of the
                         Required Lenders (as defined in the DIP Documents, the “Required DIP Lenders”), and,
                         subject to and effective upon entry of the Final Order, the Prepetition Agent, acting at
                         the direction of the Required Lenders (as defined in the Prepetition Credit Agreement),
                         and no such consent shall be implied from any other action, inaction, or acquiescence
                         by the DIP Agent, the DIP Lenders or the Prepetition Secured Parties, and nothing
                         contained in this Interim Order shall be deemed to be a consent by the DIP Agent, the
                         DIP Lenders or the Prepetition Secured Parties to any charge, lien, assessment or claim
                         against the DIP Collateral under section 506(c) of the Bankruptcy Code or otherwise.
                         See Interim Order ¶ 11, 12.
 Section 552(b)          The Prepetition Secured Parties are entitled to all of the rights and benefits of section
 Bankruptcy Rule         552(b) of the Bankruptcy Code, and upon entry of the Final Order, the “equities of the
 4001(c)(l)(B)           case” exception shall not apply to the secured claims of the Prepetition Secured Parties.
 Local Rule 4001-
                         See Interim Order ¶ 10(d), 12.
 2(a(i)(h)
 Commitment              $500,000,000 in Term Loan Commitments (as defined in the DIP Term Sheet) and
 Bankruptcy Rule         $500,00,000 in Revolving Commitments (as defined in the DIP Term Sheet).
 4001(c)(1)(B)
                         See DIP Term Sheet, p. 2.
 Local Rule 4001-
 2(a)(ii)




                                                       11
19-22312-rdd        Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58                       Main Document
                                            Pg 12 of 155


     Bankruptcy
                                                       Summary of Material Terms
   Code/Local Rule
 Interest Rates           (i) the Applicable Margin (as defined in the sealed Fee Letter) plus the Alternate Base
 Bankruptcy Rule          Rate defined as the highest of (i) the DIP Agent's base rate, (ii) the three-month
 4001(c)(1)(B)            certificate of deposit rate plus 1/2 of 1%, (iii) the Federal Funds Effective Rate plus 1/2
 Local Rule 4001-         of 1% and (iv) the one-month LIBO Rate plus 1.00% per annum, in each case, calculated
 2(a)(ii)                 on a 365/366-day basis and payable monthly in arrears; or

                          (ii) the Applicable Margin plus the current LIBO rate as quoted by Reuters Screen
                          LIBOR01 Page, adjusted for reserve requirements, if any, and subject to customary
                          change of circumstance provisions, for interest periods of one month (the "LIBO Rate"),
                          calculated on a 360-day basis and payable at the end of the relevant interest period, but
                          in any event at least quarterly; provided that the LIBO Rate will at no time be less than
                          0% per annum.
                          See DIP Term Sheet, Annex III.
 Milestones               None.
 Bankruptcy Rule
 4001(c)(1)(B)
 Local Rule 4001-
 2(a)(ii)
 Challenge Period         The Challenge Period is (a) seventy-five (75) calendar days from the date of entry of
 Bankruptcy Rule          the Interim Order with respect to parties in interest with requisite standing other than
 4001(c)(l)(B)            the Creditors’ Committee and (b) sixty (60) calendar days from the date of appointment
 Local Rule 4001-         of the Creditors’ Committee; provided, however, that nothing in the Interim Order shall
 2(a)(i)(B)               permit any party to challenge the extent or validity of the obligations of the DIP Loan
                          Parties under the Prepetition Debt Documents, including the Prepetition Debt.
                          See Interim Order ¶ 21.
 Use of DIP Financing     The proceeds will be used: (i) to pay related transaction costs, fees and expenses, (ii) to
 Facility and Cash        provide working capital for the Debtors and for other general corporate purposes of the
 Collateral               Debtors, (iii) to pay Adequate Protection Obligations payments as authorized by the
 Bankruptcy Rule          Bankruptcy Court in the Interim Order or the Final Order (each as defined herein), (iv)
 4001(b)(l)(B)(ii)        to pay obligations arising from or related to the Carve-Out and (v) to pay restructuring
 Local Rule 4001-         costs incurred in connection with the Cases.
 2(a)(ii)
                          See DIP Term Sheet, pp. 2-3.
 Stipulations to          Without prejudice to the rights of the Committee or other parties-in-interest as and to
 Prepetition Liens and    the extent set forth in Section F of the Interim Order, the Debtors admit, stipulate,
 Claims                   acknowledge, and agree as immediately upon entry of the Interim Order as to certain
 Bankruptcy Rule          stipulations regarding the validity and extent of each of the Prepetition Credit Facility
 4001(c)(1)(B)(iii)       Secured Parties’, the Prepetition First Lien Notes Secured Parties’, the Prepetition
 Local Rule 4001-         Midwest Notes Secured Parties’, and the Prepetition Second Lien Notes Secured
 2(a)(i)(B)               Parties’ claims and liens.

 Waiver/Modification      See Interim Order ¶ F.
 of Applicability of
 Nonbankruptcy Law
 Relating to Perfection
 or Enforceability of
 Liens
 Bankruptcy Rule
 4001(c)(1)(B)(vii)




                                                       12
19-22312-rdd    Doc 42    Filed 02/26/19 Entered 02/26/19 12:18:58                       Main Document
                                       Pg 13 of 155


 Repayment Features   Scheduled Payments. The Borrower promises to pay all DIP Loans, together with all
 Local Rule 4001-     other amounts owed hereunder with respect thereto on the Maturity Date.
 2(a)(i)(E)
                      Voluntary Payments and Commitment Reductions.
                      •   The Borrower may repay the loans under the DIP Term Loan Facility and/or reduce
                          the Term Loan Commitments under the DIP Term Loan Facility (1) subject to a
                          prepayment premium of 1.00% of the principal amount of loans under the DIP Term
                          Loan Facility so prepaid or the Term Loan Commitments so reduced, if the
                          prepayment or reduction occurs prior to the six month anniversary of the Closing
                          Date or (2) without premium or penalty, if the prepayment or reduction occurs on
                          or after the six month anniversary of the Closing Date (other than breakage costs)
                          upon (i) at least 3 business days’ notice in the case of LIBOR Loans and (ii) one
                          business days’ notice in the case of ABR Loans; provided that in the case of
                          repayment, each partial repayment shall be in an amount of $1,000,000 or multiples
                          of $250,000 in excess thereof (or, if less, the outstanding amount of applicable
                          loans), and, in the case of reduction of the Term Loan Commitments, each partial
                          reduction shall be in an amount of $1,000,000 or multiples of $250,000 in excess
                          thereof (or, if less, the remaining available balance of the Term Loan
                          Commitments).

                      •   The Borrower may repay the loans under the DIP Revolving Facility at any time
                          without premium or penalty (other than breakage costs, if applicable) upon (i) at
                          least 3 business days’ notice in the case of LIBOR Loans and (ii) one business days’
                          notice in the case of ABR Loans; provided that in the case of repayment, each
                          partial repayment shall be in an amount of $1,000,000 or multiples of $250,000 in
                          excess thereof (or, if less, the outstanding amount of applicable loans), and, in the
                          case of reduction of the Revolving Commitments, each partial reduction shall be in
                          an amount of $1,000,000 or multiples of $250,000 in excess thereof (or, if less, the
                          remaining available balance of the Revolving Commitments).

                      Mandatory Prepayments.
                      •   Asset Sales: Prepayments of the DIP Term Loan Facility in an amount equal to
                          100% of the net cash proceeds of certain non-ordinary course sales or other
                          dispositions to be mutually agreed of any property or assets of the Borrower or
                          any of its respective subsidiaries that exceeds $25,000,000 in the aggregate for
                          each fiscal year.

                      •   Insurance Proceeds: Prepayments of the DIP Term Loan Facility in an amount equal
                          to 100% of the net cash proceeds of insurance paid on account of any loss of any
                          property or assets of the Borrower or any of its subsidiaries (other than any such
                          proceeds received prior to the date of commencement of the Cases), subject to any
                          Legal Limitations and with restrictions to be agreed, and subject to exceptions to
                          be agreed on in the Definitive Documentation.

                      •   Incurrence of Indebtedness: Prepayments of the DIP Term Loan Facility in an
                          amount equal to 100% of the net cash proceeds received from the incurrence of
                          indebtedness by the Borrower or any of its other restricted subsidiaries (other than
                          indebtedness otherwise permitted under the DIP Documents), payable no later than
                          the date of receipt.

                      •   DIP Revolving Facility Overdraw. On any date that outstanding loans under the
                          DIP Revolving Facility and Letter of Credit exposures exceed DIP Revolving
                          Facility Availability then, not later than the next business day, the Borrower must
                          prepay the loans under the Revolving Facility so that outstanding loans under the



                                                  13
19-22312-rdd        Doc 42    Filed 02/26/19 Entered 02/26/19 12:18:58                          Main Document
                                           Pg 14 of 155


     Bankruptcy
                                                       Summary of Material Terms
   Code/Local Rule
                             Revolving Facility and Letter of Credit exposures no longer exceed Revolving
                             Facility Availability.

                         See DIP Term Sheet, p. 6-7.
 Fees                    Unused Commitment Fee: 0.50% per annum on the daily average unused portion of the
 Bankruptcy Rule         DIP Revolving Facility (whether or not then available), payable quarterly in arrears and
 4001(c)(1)(B)           on the date when the commitments under the DIP Facilities is due.
 Local Rule 4001-
                         Letter of Credit Fees: the Applicable LIBOR Margin to the DIP Lenders, and 0.125%
 2(a)(ii)
                         per annum to the Letter of Credit Issuer, payable quarterly in arrears and computed on
                         a 360-day basis.
                         OID: Sealed pursuant to the Debtors’ Motion Seeking Entry of an Order Authorizing
                         the Debtors to (I) Restrict Access to Confidential Fee Letters Related to Proposed
                         Debtor-in-Possession Financing and (II) Redact Certain Terms in the Leone
                         Declaration (the “Fee Sealing Motion”), filed contemporaneously herewith.
                         Underwriting Fees: Sealed pursuant to the Fee Sealing Motion.
                         See DIP Term Sheet, Annex IIII.
 Budget                  Budget: The Initial Budget is attached to the Interim Order.
 Bankruptcy Rule 4001
                         See Interim Order, Schedule 1.
 (c)(1)(B)
 Local Rule 4001-
 2(a)(ii)
 Variance Covenant       Each of the Debtors shall deliver periodic updates of the Cash Flow Forecast (as defined
 Bankruptcy Rule         in the DIP Term Sheet) and weekly variance reports, but there are no defaults related to
 4001(c)(l)(B)           Budget variances,
 Local Rule 4001-
                         See DIP Term Sheet, p. 12.
 2(a)(ii)
 Liens and Priorities    Liens. In order to secure the DIP Obligations, effective immediately upon entry of the
 Bankruptcy Rule         Interim Order, pursuant to sections 361, 362, 364(c)(2), 364(c)(3), and 364(d) of the
 4001(c)(l)(B)(i)        Bankruptcy Code, the DIP Agent, for the benefit of itself and the DIP Lenders, are
 Local Rule 4001-        granted pursuant to the Interim Order, as of the Petition Date, continuing, valid, binding,
 2(a)(i)(D) and (G),     enforceable, non-avoidable, and automatically and properly perfected security interests
 4001-2(a)(ii)           in and liens, in and upon all DIP Collateral.

                         DIP Lien Priority in DIP Collateral. The DIP Liens securing the DIP Obligations shall
                         be first and senior in priority to all other interests and liens of every kind, nature and
                         description, whether created consensually, by an order of the Court or otherwise,
                         including, without limitation, liens or interests granted in favor of third parties in
                         conjunction with sections 363, 364 or any other section of the Bankruptcy Code or other
                         applicable law; provided, however, that the DIP Priming Liens shall be (i) subject and
                         junior to the Carve Out, (ii) senior in all respect to the Prepetition Liens, and (iii) senior
                         to the Adequate Protection Liens.

                         See Interim Order ¶ F (viii)-(xv).
 Liens on Avoidance      Subject to entry of the Final Order, all proceeds of any property recovered as a result of
 Actions                 transfers or obligations avoided or actions maintained or taken Chapter 5 of the
 Local Rule 4001-        Bankruptcy Code.
 2(a)(i)(D)
                         See Interim Order ¶ 8(i).



                                                       14
19-22312-rdd         Doc 42   Filed 02/26/19 Entered 02/26/19 12:18:58                  Main Document
                                           Pg 15 of 155


       Bankruptcy
                                                       Summary of Material Terms
     Code/Local Rule
 Events of Default        Usual and customary for financings of this type.
 Bankruptcy Rule
                          See Interim Order ¶ 19(b).
 4001(c)(l)(B)
 Local Rule 4001-
 2(a)(ii)
 Indemnification          The DIP Documents and Interim Order contain indemnification provisions ordinary and
 Bankruptcy Rule          customary for debtor-in-possession financings of this type by the Borrower and each
 4001(c)(1)(B)(ix)        DIP Guarantor (jointly and severally).
                          See Interim Order ¶ 3.
 Conditions of            Conditions Precedent to Initial Availability.
 Borrowing
                          The DIP Term Sheet includes conditions to initial borrowing that are customary and
 Bankruptcy Rule          appropriate for similar debtor-in-possession financings of this type.
 4001(c)(1)(B)
                          Conditions Precedent to All Full Availability.
 Local Rule 4001-
 2(a)(ii)                 The DIP Term Sheet includes conditions to full availability that are customary and
                          appropriate for similar debtor-in-possession financings of this type.
                          See DIP Term Sheet, Annex II.


                                                Background

I.      The Debtors’ Prepetition Capital Structure.

        10.      As of the Petition Date, Windstream was liable for nearly $5.6 billion in aggregate

funded-debt obligations. These obligations arise under the Prepetition Revolving Credit Facility,

the Prepetition Term Loan Facility, the Prepetition First Lien Notes, the Prepetition Midwest

Notes, the Prepetition 2024 Second Lien Notes, the Prepetition 2025 Second Lien Notes, and the

six series of unsecured notes listed in the table below. Holdings is not party to Windstream’s debt

obligations. All debt has been incurred by Windstream and its guarantor subsidiaries. The table

below summarizes Windstream’s capital structure as of the Petition Date.




                                                       15
19-22312-rdd         Doc 42      Filed 02/26/19 Entered 02/26/19 12:18:58                      Main Document
                                              Pg 16 of 155


                                                                                            Principal Amount
     First Lien Debt Obligations                                                            (in US$ millions)
     Term Loan, Tranche B6 – variable rates, due March 29, 2021                                  $1,180.6
     Term Loan, Tranche B7 – variable rates, due February 17, 2024                                $568.4
     Revolver – variable rates, due April 24, 2020                                                $802.0
     2025 First Lien Notes – 8.625%, due October 31, 2025                                         $600.0

     Secured Subsidiary Notes
     Subsidiary First Lien Notes – 6.75%, due April 1, 2028                                       $100.09

     Second Lien Debt Obligations
     2024 Second Lien Notes - 10.500%, due June 20, 2024                                           $414.9
     2025 Second Lien Notes - 9.00%, due June 30, 2025                                             $802.0
     Total Secured Debt Obligations                                                              $4,467.8

     Unsecured Note Issuances (in US$ millions)
      2020 Senior Notes – 7.750%, due October 15, 2020                                             $78.1
      2021 Senior Notes – 7.750%, due October 1, 2021                                              $70.1
      2022 Senior Notes – 7.500%, due June 1, 2022                                                 $36.2
      2023 Senior Notes – 7.500%, due April 1, 2023                                                $34.4
      2023 Senior Notes – 6.375%, due August 1, 2023                                              $806.9
      2024 Senior Notes – 8.750%, due December 15, 2024                                           $105.8
     Total Unsecured Note Obligations                                                            $ 1,131.5

     Total Funded-Debt Obligations                                                                $5,599.3
                                                                                                  million10


         A.       Intercreditor Agreements

         11.      The Debtors’ prepetition indebtedness is subject to three intercreditor agreements:

(a) the First Lien Pari Passu Intercreditor Agreement; (b) the Second Lien Pari Passu Intercreditor



9
     These notes were assumed as part of an acquisition transaction and are secured by certain assets of the issuer of
     these notes and its subsidiaries. The issuer of these notes, Windstream Holdings of the Midwest, Inc., is a
     guarantor of Windstream Services other debt obligations.
10
     Includes less of a net discount on long-term debt (31.7), unamortized debt issuance costs (60.8), and current
     maturities (17.9).



                                                         16
19-22312-rdd        Doc 42       Filed 02/26/19 Entered 02/26/19 12:18:58                     Main Document
                                              Pg 17 of 155


Agreement; and (c) the Junior Lien Intercreditor Agreement (collectively, the “Intercreditor

Agreements”).11        The First Lien Pari Passu Intercreditor Agreement governs the relative

contractual rights between and among the Prepetition Revolving Lenders, Prepetition Term Loan

Lenders, and Prepetition First Lien Noteholders. The Second Lien Pari Passu Intercreditor

Agreement governs the relative contractual rights of the Prepetition 2024 Second Lien Noteholders

and the Prepetition 2025 Second Lien Noteholders.                    Finally, the Junior Lien Intercreditor

Agreement governs the relative contractual rights of the Prepetition Revolving Lenders,

Prepetition Term Loan Lenders, Prepetition First Lien Noteholders, Prepetition 2024 Second Lien

Noteholders, and Prepetition 2025 Second Lien Noteholders. Each of these agreements sets forth

the rights and responsibilities of the respective parties thereto with respect to enforcement and

turnover provisions in the event of a bankruptcy filing. Significantly, the First Lien Pari Passu

Intercreditor Agreement provides that each pari passu first lien lender agrees that it will not raise

an objection to debtor-in-possession financing and use of cash collateral, unless certain other

parties in the first lien capital structure raise an objection, including the Prepetition Agent or the

Prepetition Midwest Noteholders.

         12.      Moreover, the Junior Lien Intercreditor Agreement prohibits the trustee for the

Prepetition Second Lien Holders to object to debtor-in-possession financing and use of cash

collateral provided to any of the first lien lenders or their representatives. The Junior Lien

Intercreditor Agreement further provides that the Prepetition Second Lien Noteholders are not

entitled to any adequate protection in their own right; however, the Prepetition Second Lien




11
     Despite that the Prepetition Midwest Noteholders, the Debtors reserve their rights to argue that the Prepetition
     Midwest Noteholders are subject to the Intercreditor Agreements.



                                                         17
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                         Pg 18 of 155


Noteholders may receive adequate protection in the form of replacement liens if the Prepetition

Lenders, or Prepetition First Lien Noteholders, receive replacement liens.

II.    The Debtors’ Need for Postpetition Financing and Access to Cash Collateral

       13.     Prior to the Petition Date, PJT ran a thorough and effective marketing process to

arrange postpetition financing on an expedited timeline. As part of this process, PJT engaged with

multiple potential lenders and eventually obtained favorable financing terms under the proposed

DIP Facilities that provide sufficient liquidity to preserve their businesses as a going concern. The

terms of the DIP Facilities are favorable for the Debtors and help facilitate the conditions necessary

to maximize value for the Debtors and the Debtors’ estates.

       14.     Prior to engaging in debtor-in-possession discussions with potential lenders, PJT

assisted the Debtors in evaluating potential out-of-court financing alternatives for raising

incremental capital to address an alleged default under the indenture governing Debtor

Windstream Services, LLC’s (“Windstream Services”) 6.375% senior unsecured notes due 2023

(the “6 3/8% Notes Indenture” governing the “6 3/8% Notes”) as well as a potential adverse ruling

of the United States District Court for the Southern District of New York (the “District Court”).

As described more fully in the First Day Declaration, on February 15, 2019, the District Court

issued its findings of fact and conclusions of law against Windstream Services, finding that the

Uniti spin-off transaction constituted a prohibited sale and leaseback transaction under the 6 3/8%

Notes Indenture, that the Windstream Services did not cure the default, and that the notice of

acceleration was valid. Although the Debtors disagree with the District Court’s ruling for a number

of reasons, the ruling found that an event of default occurred that has not been cured or waived.

The ruling triggered a cross-default under the Prepetition Credit Agreement governing

Windstream’s secured term and revolving loan obligations and a cross-acceleration event of




                                                 18
19-22312-rdd          Doc 42      Filed 02/26/19 Entered 02/26/19 12:18:58                    Main Document
                                               Pg 19 of 155


default under the indentures governing Windstream’s other series of secured and unsecured

notes.12

           15.      As a result of the cross-defaults under the Prepetition Term Loan Facility and

Prepetition Revolving Credit Facility, absent a waiver from a majority of their Prepetition

Revolving Lenders, the Debtors cannot access the approximately $425 million in availability under

their Prepetition Revolving Credit Facility (i.e., access to cash), which the Debtors rely upon for

day-to-day funding needs. The Debtors have not historically retained significant amounts of

excess cash, and instead have funded operations through revolver borrowings. As of February 15,

2019, the day the District Court issued its findings of fact and conclusions of law, the Debtors had

approximately $20 million in cash on hand and limited access to additional liquidity.

           16.      Absent the immediate relief requested by this Motion, the Debtors face a material

risk of substantial, irreparable, and ongoing harm. Access to Cash Collateral and new capital under

the DIP Facilities, both on an interim basis and throughout these chapter 11 cases, will ensure the

Debtors have sufficient funds to preserve and maximize the value of their estates, responsibly

administer these chapter 11 cases.

III.       The Debtors’ Prepetition Marketing Efforts

           17.      Prior to the filing of these chapter 11 cases, PJT explored several options for out-

of-court financing to address the adverse ruling in the District Court, and obviate the need for a

bankruptcy filing. For example, the Debtors explored potential financing alternatives to fund a

settlement with Aurelius Capital Master, Ltd. (“Aurelius”) or repay or defease the outstanding

6 3/8% Notes to render the litigation moot. Any attempt to raise capital and repay or discharge



12
       For the avoidance of doubt, the Debtors reserve all rights with respect to the findings, including pursuit of
       remedies provided for under the Bankruptcy Code, such as equitable subordination.



                                                         19
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58            Main Document
                                         Pg 20 of 155


the 6 3/8% Notes would have raised a number of legal and execution issues, as described more

fully in the First Day Declaration.

       18.     On February 21, 2019, the Debtors received a preliminary, non-binding proposal,

which was revised on February 22, 2019, from certain large financial institutions (the “Out-of-

Court Proposal”). The Out-of-Court Proposal included the potential for a new or refinanced

revolving credit facility and other funding, potentially providing up to $700 million of incremental

capital to the Debtors. While management and the Debtors’ advisors recognized that the Out-of-

Court Proposal could have addressed the event of default, it would have required the satisfaction

of several challenging conditions, including the resolution of significant objections from the

Debtors’ funded debt stakeholders, as further described in the First Day Declaration. Accordingly,

in the exercise of the business judgment of their board of directors and management, the Debtors

chose not to pursue the out-of-court financing alternatives and instead focus on a chapter 11 filing

with debtor-in-possession financing.

       19.     Simultaneously with analyzing the potential above-mentioned out-of-court

alternatives, management and the advisors worked diligently to evaluate options for debtor-in-

possession financing. More specifically, PJT worked closely with the Debtors’ management to

determine the Debtors’ cash requirements for their businesses including the effect of the chapter 11

filing on the operations of the business, financing costs associated with a DIP Facilities,

professional fees, and required operational payments. PJT worked with the Debtors’ management

and the other advisors, including their proposed legal advisor, Kirkland & Ellis LLP (“K&E”),

and, for a limited time, its proposed restructuring advisor, Alvarez & Marsal LLC (“A&M”), to

estimate the Debtors’ postpetition financing needs.




                                                20
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                         Pg 21 of 155


       20.     Prior to the commencement of these chapter 11 cases, on February 20, 2019, PJT

launched a formal marketing process designed to canvas the market and identify the best possible

solution to the Debtors’ particular financing needs.        PJT began the marketing process by

developing a list of sophisticated institutions knowledgeable about the Debtors’ business that

would be most capable of expeditiously providing postpetition financing. The list included certain

of the Prepetition Revolving Lenders. PJT consulted with the Debtors and their other advisors

throughout this process and sought to foster a process to most efficiently raise necessary capital

and obtain postpetition financing on the best terms possible.

       21.     In this case, obtaining access to postpetition financing on an unsecured basis was

difficult because the Debtors’ Prepetition Secured Parties assert that nearly all of the Debtors’

assets are encumbered under its existing capital structure, which, along with the Debtors’ uncertain

financial condition, restricts the availability of, and options for, postpetition financing. To avoid

a protracted and expensive priming fight, the Debtors would either need to (a) obtain the consent

of the Prepetition Secured Parties to the priming of their liens by a third-party lender or (b) locate

a third-party lender willing to provide postpetition financing on an unsecured basis. None of the

parties contacted were willing to provide debtor-in-possession financing junior to the Prepetition

Secured Lenders.

       22.     Beginning on February 20, 2019, PJT reached out to eight financial institutions that

were members of the Prepetition Revolving Lender group under the Prepetition Revolving Credit

Facility to gauge their interest in providing such debtor-in-possession financing to the Debtors.

PJT requested proposals for up to $1.0 billion in postpetition financing, consisting of a revolving

credit facility and a term loan facility, based on the business plan, cash flow forecast, and other

key assumptions considered at that time. PJT requested that lenders submit proposals by February




                                                 21
19-22312-rdd         Doc 42       Filed 02/26/19 Entered 02/26/19 12:18:58                      Main Document
                                               Pg 22 of 155


22, 2019 (i.e., two days after commencing the marketing process). Of those eight, six institutions

delivered non-binding proposals to the Debtors.

         23.      After receiving the competing proposals and in light of the short period between

receiving proposals and the anticipated chapter 11 filing date, the Debtors and PJT engaged in

negotiations with the DIP Lenders regarding key economic and structural terms of the proposal

under consideration. These negotiations involved: (a) multiple telephone conferences with the

Debtors’ management and advisors; (b) the exchange of multiple iterations of term sheet proposals

and related documents reflecting the proposed debtor-in-possession financing terms; and

(c) circulation of the proposed budget and other due diligence materials to potential lenders.

         24.      A key consideration for the Debtors during the marketing and negotiation process

was the competitive nature of each proposal, the impact a “priming” facility would impose on the

Prepetition Secured Parties, and the risks such financing would place on ultimately obtaining

approval of such financing. Through these negotiations, the Debtors were able to achieve

favorable economic terms, financial flexibility, and overall certainty of funding.

         25.      The proposed debtor-in-possession financing serves as an important component of

the Debtors’ overall restructuring efforts because it provides the Debtors with the stability and

certainty that they will have sufficient liquidity to continue operations in the ordinary course of

business during these chapter 11 cases. Based on the results of this marketing process, and given

the facts and circumstances of these chapter 11 cases, the DIP Facilities are the best available

possible financing options for the Debtors at this time.13



13
     Based on the Debtors’ forecasts, management also determined, along with PJT and its other advisors, that
     administering these chapter 11 estates solely on a “cash collateral” basis without access to postpetition financing
     to provide the Debtors with additional liquidity would present a material risk to stakeholder value because the
     Debtors’ cash on hand would be insufficient to fund their operations and administer these chapter 11 cases. The
     requested amount of interim financing will ensure that the Debtors have the necessary liquidity to continue to
     operate without material disruption following the Petition Date through the Final Hearing. Moreover, obtaining


                                                          22
19-22312-rdd          Doc 42       Filed 02/26/19 Entered 02/26/19 12:18:58                       Main Document
                                                Pg 23 of 155


IV.       The Debtors’ Proposed Adequate Protection Is Fair and Reasonable

          26.      The proposed debtor-in-possession financing, as contemplated by the DIP Loan

Documents, in each case subject to customary exclusions including the Carve Out, will provide

the DIP Lenders continuing, valid, binding, enforceable, non-avoidable, and automatically and

properly perfected postpetition security interests in and liens on the DIP Collateral, subject to the

Carve Out, which includes substantially all of the Debtors’ assets, and excludes certain Excluded

Assets (as defined in the DIP Documents).

          27.      The adequate protection contemplated by the proposed debtor-in-possession

financing is designed to protect the interests in the Debtors’ property of the Prepetition Revolving

Lenders, Prepetition Term Loan Lenders, Prepetition Midwest Notes Secured Parties, Prepetition

First Lien Noteholders, and Prepetition Second Lien Noteholders from any diminution in value

caused by the Debtors’ use of the Prepetition Collateral, including Cash Collateral, during the

pendency of these chapter 11 cases. Specifically, the Debtors have agreed to provide the following

forms of adequate protection subject, in each case, to the Carve Out (collectively, the “Adequate

Protection Obligations”):

             Adequate Protection Obligations                                     Applicable Parties

 Valid and automatically perfected replacement liens and       •   Prepetition Revolving Lenders, Prepetition Term
 security interests in and upon the DIP Collateral, subject        Loan Lenders, and Prepetition First Lien
 and subordinate to (A) the DIP Liens and any liens to             Noteholders
 which the DIP Liens are junior and (B) the Carve Out.

 Valid and automatically perfected replacement liens and       •   Prepetition Second Lien Noteholders
 security interests in and upon the DIP Collateral, subject
 and subordinate to (A) the DIP Liens and any liens to
 which the DIP Liens are junior, (B) the First Lien
 Adequate Protection Liens, (C) the Prepetition First
 Lien Notes Liens and (D) the Carve Out.




      financing for the chapter 11 cases and the Debtors’ continued business operations is key to avoiding the possibility
      of material, substantial harm to their value.



                                                            23
19-22312-rdd         Doc 42        Filed 02/26/19 Entered 02/26/19 12:18:58                    Main Document
                                                Pg 24 of 155



            Adequate Protection Obligations                                   Applicable Parties

 Valid and automatically perfected replacement liens and    •   Prepetition Midwest Notes Secured Parties
 security interests in and upon any and all assets
 (including, without limitation, any DIP Collateral) held
 or owned by (i) the Prepetition Midwest Notes Issuer,
 (ii) Windstream Network Services of the Midwest, Inc.
 and/or (iii) each of the Prepetition Midwest Notes
 Issuer’s Debtor subsidiaries that are not currently
 obligors under the Prepetition Credit Agreement or the
 Prepetition First Lien Notes, but are (or become) DIP
 Loan Parties, subject and subordinate only to (A) the
 DIP Liens and any liens to which the DIP Liens are
 junior and (B) the Carve Out.

 Cash interest and letter of credit fees at default rate    •   Prepetition Credit Facility Secured Parties

 Cash interest at the non-default rate                      •   Prepetition First Lien Noteholders and Prepetition
                                                                Midwest Notes Secured Parties

 Consent and Consent Fee                                    •   As soon as reasonably practicable after entry of the
                                                                Interim Order, the Debtors are authorized to
                                                                distribute to all Prepetition Lenders a request for
                                                                formal consent to the DIP Loan Parties’ use of Cash
                                                                Collateral and the other Prepetition Collateral, and
                                                                the DIP Loan Parties’ entry into the DIP Documents
                                                                in accordance with and subject to the terms and
                                                                conditions in this Interim Order and the DIP
                                                                Documents pursuant to documentation reasonably
                                                                satisfactory to the Debtors and the Prepetition
                                                                Agent, and each Prepetition Lender that
                                                                affirmatively provides such formal consent within
                                                                fourteen (14) days after entry of this Interim Order
                                                                shall earn and receive a consent fee in the amount
                                                                of 0.75 percent of such Prepetition Lender’s
                                                                outstanding principal amount of loans and
                                                                Revolving Credit Exposure (as defined in
                                                                Prepetition Credit Agreement) under the Prepetition
                                                                Credit Facilities (any such consenting Prepetition
                                                                Term Loan Lender, a “Consenting Term Loan
                                                                Lender”); provided that, to the extent the Debtors
                                                                have not confirmed a chapter 11 plan or otherwise
                                                                effectuated the Discharge of First-Priority
                                                                Obligations (as defined in the Junior Lien
                                                                Intercreditor Agreement) before the date that is 18
                                                                months after the Petition Date, each Prepetition
                                                                Lender that affirmatively provides such formal
                                                                consent shall earn and receive an additional consent
                                                                fee in the amount of 0.50 percent of such Prepetition
                                                                Lender’s outstanding principal amount of loans and
                                                                Revolving Credit Exposure under the Prepetition
                                                                Credit Facilities.




                                                           24
19-22312-rdd        Doc 42       Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                              Pg 25 of 155



           Adequate Protection Obligations                            Applicable Parties

 Superpriority administrative claims under section   •   All Prepetition Secured Parties (solely following
 507(b) of the Bankruptcy Code                           discharge of First-Priority Obligations (as defined
                                                         in the Junior Lien Intercreditor Agreement)

 Certain professional fees and expenses              •   Substantially all Prepetition Secured Parties

 Monitoring of prepetition collateral                •   Substantially all Prepetition Secured Parties

 Certain financial reporting                         •   Substantially all Prepetition Secured Parties


        28.      In addition, there is significant equity cushion, which provides the prepetition first

lien lenders with adequate protection in addition to the Adequate Protections Obligations. While

PJT has not yet undertaken a comprehensive valuation of the Debtors or their assets and does not

have a view as to enterprise value, based on certain criteria, the Debtors submit that there is an

equity cushion that provides sufficient adequate protection to such parties.

        29.      The DIP Facilities further provide adequate protection to the Prepetition Secured

Parties by providing the liquidity necessary to stabilize the Debtors’ operations and preserve their

ability to operate as a going concern. Further, the incremental value generated by use of the

proceeds of the proposed DIP Facilities will inure to the ultimate benefit of the Debtors’ estates

and their stakeholders. Without the proposed debtor-in-possession financing, these estates could

be required to undertake a liquidation process on a highly expedited basis and, in that scenario,

secured creditor recoveries would likely be materially impaired when compared to recoveries

available if the Debtors are able to access the proposed debtor-in-possession financing. The

proposed debtor-in-possession financing therefore mitigates the risk of an expedited liquidation

and, by avoiding that possible near-term outcome, provides a direct benefit to the Prepetition

Secured Parties.

        30.      Moreover, as discussed above, the Junior Lien Intercreditor Agreement prohibits

the trustee for the Prepetition Second Lien Noteholders from objecting to debtor-in-possession


                                                  25
19-22312-rdd        Doc 42      Filed 02/26/19 Entered 02/26/19 12:18:58                   Main Document
                                             Pg 26 of 155


financing and use of cash collateral provided to any of the first lien lenders or their representatives.

The Junior Lien Intercreditor further provides that the Prepetition Second Lien Noteholders are

not entitled to any adequate protection in their own right; however, the Prepetition Second Lien

Noteholders may receive adequate protection in the form of replacement liens if the Prepetition

Lenders, or Prepetition First Lien Noteholders, receive replacement liens. Even if the trustee could

object, however, the adequate protection should be approved because it is fair, reasonable, and

sufficiently protects against any diminution in value.

V.     The Rates and Fees in Connection with the DIP Facilities Are Reasonable

       31.        The Debtors have agreed, subject to Bankruptcy Court approval, to pay certain

interest and fees to the DIP Agent and the DIP Lenders pursuant to the DIP Loan Documents.

Such rates and fees are summarized below:

                Interest and Fees                                     Amount
         Interest Rate               The Applicable Margin (as defined in the sealed Fee Letter) plus the
                                     Alternate Base Rate defined as the highest of (i) the DIP Agent's base rate,
                                     (ii) the three-month certificate of deposit rate plus 1/2 of 1%, (iii) the
                                     Federal Funds Effective Rate plus 1/2 of 1% and (iv) the one-month LIBO
                                     Rate plus 1.00% per annum, in each case, calculated on a 365/366-day
                                     basis and payable monthly in arrears; or

                                     the Applicable Margin plus the current LIBO rate as quoted by Reuters
                                     Screen LIBOR01 Page, adjusted for reserve requirements, if any, and
                                     subject to customary change of circumstance provisions, for interest
                                     periods of one month (the “LIBO Rate”), calculated on a 360-day basis and
                                     payable at the end of the relevant interest period, but in any event at least
                                     quarterly; provided that the LIBO Rate will at no time be less than 0% per
                                     annum.
         Fees                        Unused Commitment Fee: 0.50% per annum on the daily average unused
                                     portion of the DIP Revolving Facility (whether or not then available),
                                     payable quarterly in arrears and on the date when the commitments under
                                     the DIP Facilities is due.
                                     Letter of Credit Fees: The Applicable LIBOR Margin to the DIP Lenders,
                                     and 0.125% per annum to the Letter of Credit Issuer, payable quarterly in
                                     arrears and computed on a 360-day basis.
                                     OID: Sealed pursuant to the Fee Sealing Motion.
                                     Underwriting Fees: Sealed pursuant to the Fee Sealing Motion.
         Maturity                    24 months after the Closing Date.



                                                     26
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58             Main Document
                                         Pg 27 of 155


       32.     Under the facts and circumstances of these chapter 11 cases, the interest rate and

fees reflected in the DIP Facilities are reasonable. Further, the interest rate and fees were subject

to negotiation and are an integral component of the overall terms of the DIP Facilities, and were

required by the DIP Agents and the DIP Lenders as consideration for the extension of postpetition

financing.

VI.    The DIP Facilities Are In the Best Interest of the Estates.

       33.     As described above, the Debtors ultimately determined in their business judgment

that the DIP Facilities provided the most attractive financing available. The proceeds of the DIP

Facilities will provide the Debtors with the ability to fund day-to-day operations, make critical

capital expenditure investments, fund operations, finance operational restructuring and cost-

savings initiatives, meet their administrative obligations during these chapter 11 cases, and emerge

on a timely basis as a reorganized business enterprise. The DIP Facilities contemplated by the

Motion, including the access to Cash Collateral, will provide confidence to the Debtors’

customers, vendors, employees, and contract counterparties that operations are appropriately

funded and that the bankruptcy filing will not negatively impact the Debtors’ businesses.

Specifically, the Debtors’ access to the DIP Facilities will communicate to all stakeholders that it

will be able to continue meeting the needs of its customers, compensating its employees, paying

its vendors, and managing its businesses in a manner as close to the ordinary course as possible.

       34.     Access to the DIP Facilities, including the use of Cash Collateral, will provide the

Debtors with sufficient funds to preserve and maximize the value of their estates, responsibly

administer these chapter 11 cases, and implement their business plan. In the event that either the

Bankruptcy Court does not approve the proposed debtor-in-possession financing or the Debtors

are denied access to Cash Collateral there is a substantial risk of immediate and irreparable harm




                                                 27
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58            Main Document
                                         Pg 28 of 155


to the Debtors’ estates. Absent access to the DIP Facilities, the Debtors would likely need to

liquidate immediately, to the detriment of their stakeholders.

       35.     While the Debtors are in need of an immediate infusion of liquidity, the Debtors

have a fundamentally valuable going concern business and an experienced management team.

Notwithstanding the fact that the Debtors arrived in chapter 11 without a pre-negotiated deal in

place due to a sudden liquidity crisis, the Debtors intend to engage with all stakeholders

postpetition and use the chapter 11 process as to attempt to build consensus around a value-

maximizing result that will inure to the benefit of stakeholders enterprise-wide.

       36.     Ultimately, the DIP Lenders offered the superior financing proposal in light of the

circumstances of these chapter 11 cases, the time available, and the current market for such

financing. As a result, the Debtors ultimately determined in their business judgment that the DIP

Facilities were the most attractive financing available.

                                          Basis for Relief

I.     The Debtors Should Be Authorized to Obtain Postpetition Financing Through the
       DIP Documents.

       A.      Entry into the DIP Documents Is an Exercise of the Debtors’ Sound Business
               Judgment.

       37.     The Bankruptcy Court should authorize the Debtors, as an exercise of their sound

business judgment, to enter into the DIP Documents, obtain access to the DIP Facilities, and

continue using the Cash Collateral. Section 364 of the Bankruptcy Code authorizes a debtor to

obtain secured or superpriority financing under certain circumstances discussed in detail below.

Courts grant a debtor-in-possession considerable deference in acting in accordance with their

business judgment in obtaining postpetition secured credit, so long as the agreement to obtain such

credit does not run afoul of the provisions of, and policies underlying, the Bankruptcy Code.

See In re Barbara K. Enters., Inc., Case No. 08-11474, 2008 WL 2439649, at *14


                                                 28
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58            Main Document
                                         Pg 29 of 155


(Bankr. S.D.N.Y. June 16, 2008) (explaining that courts defer to a debtor’s business judgment “so

long as a request for financing does not ‘leverage the bankruptcy process’ and unfairly cede control

of the reorganization to one party in interest”); In re Ames Dep’t Stores, Inc., 115 B.R. 34, 40

(Bankr. S.D.N.Y. 1990) (“[C]ases consistently reflect that the court’s discretion under section 364

[of the Bankruptcy Code] is to be utilized on grounds that permit [a debtor’s] reasonable business

judgment to be exercised so long as the financing agreement does not contain terms that leverage

the bankruptcy process and powers or its purpose is not so much to benefit the estate as it is to

benefit a party-in-interest.”); accord In re Farmland Indus., Inc., 294 B.R. 855, 881 (Bankr. W.D.

Mo. 2003) (“the applicable factors can be synthesized as follows: (1) That the proposed financing

is an exercise of sound and reasonable business judgment . . . .”).

       38.     Specifically, to determine whether the business judgment standard is met, a court

need only “examine whether a reasonable business person would make a similar decision under

similar circumstances.” In re Exide Techs., 340 B.R. 222, 239 (Bankr. D. Del. 2006); see also

In re Curlew Valley Assocs., 14 B.R. 506, 513–14 (Bankr. D. Utah 1981) (noting that courts should

not second guess a debtor’s business decision when that decision involves “a business judgment

made in good faith, upon a reasonable basis, and within the scope of [the debtor’s] authority under

the [Bankruptcy] Code”).

       39.     Furthermore, in considering whether the terms of postpetition financing are fair and

reasonable, courts consider the terms in light of the relative circumstances of both the debtor and

the potential lender. In re Farmland Indus. 294 B.R. at 886; see also Unsecured Creditors’ Comm.

Mobil Oil Corp. v. First Nat’l Bank & Trust Co. (In re Elingsen McLean Oil Co., Inc.), 65 B.R.

358, 365 n.7 (W.D. Mich. 1986) (recognizing a debtor may have to enter into “hard bargains” to

acquire funds for its reorganization). The Bankruptcy Court may also appropriately take into




                                                29
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58             Main Document
                                         Pg 30 of 155


consideration non-economic benefits to the Debtors offered by a proposed postpetition facility.

For example, in In re ION Media Networks. Inc., the Bankruptcy Court for the Southern District

of New York held that:

               Although all parties, including the Debtors and the Committee, are
               naturally motivated to obtain financing on the best possible terms, a
               business decision to obtain credit from a particular lender is almost
               never based purely on economic terms. Relevant features of the
               financing must be evaluated, including non-economic elements such
               as the timing and certainty of closing, the impact on creditor
               constituencies and the likelihood of a successful reorganization.
               This is particularly true in a bankruptcy setting where cooperation
               and establishing alliances with creditor groups can be a vital part of
               building support for a restructuring that ultimately may lead to a
               confirmable reorganization plan. That which helps foster consensus
               may be preferable to a notionally better transaction that carries the
               risk of promoting unwanted conflict.

Case No. 09-13125, 2009 WL 2902568, at *4 (Bankr. S.D.N.Y. July 6, 2009) (emphasis added).

       40.     The Debtors’ determination to move forward with the DIP Facilities is an exercise

of their sound business judgment following an arm’s-length process and careful evaluation of

available alternatives. Specifically, the Debtors and their advisors determined that postpetition

financing provides certainty with respect to capital necessary for the administration of these

chapter 11 cases through emergence. The Debtors negotiated the DIP Term Sheet and other

DIP Documents with the DIP Lenders in good faith, at arm’s length, and with the assistance of

their advisors, and the Debtors believe that they have obtained the best financing available because:

(a) the DIP Facilities permit the Debtors to avoid value-destructive priming issues and has the

support of a majority of their prepetition first lien lenders; (b) third-party lenders were unwilling

to provide viable debtor-in-possession financing junior to the Prepetition Secured Parties to the

Debtors’ high level of existing secured debt obligations (b) the DIP Facilities present the best

financing reasonably available to the Debtors with significant availability, competitive pricing, a

24-month maturity date, all without overly burdensome case controls. Finally, entry into the


                                                 30
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                         Pg 31 of 155


DIP Facilities with the Debtors’ Prepetition Secured Parties will likely avoid a costly priming and

adequate protection fight at the outset of these chapter 11 cases that would cause significant

uncertainty among vendors, employees, customers, and other stakeholders. Accordingly, the

Bankruptcy Court should authorize the Debtors’ entry into the DIP Documents, as doing so is a

reasonable exercise of the Debtors’ business judgment.

       B.      The Debtors Should Be Authorized to Grant Liens and Superpriority
               Claims.

       41.     The Debtors propose to obtain financing under the DIP Facilities by providing

security interests and liens as set forth in the DIP Documents pursuant to section 364(c) of the

Bankruptcy Code. Specifically, the Debtors propose to provide to the DIP Lenders continuing,

valid, binding, enforceable, non-avoidable, and automatically and properly perfected postpetition

security interests in and liens on the DIP Collateral, subject to the Carve Out and excluding the

collateral securing the Prepetition Midwest Noteholders.

       42.     The statutory requirement for obtaining postpetition credit under section 364(c) is

a finding, made after notice and hearing, that a debtor is “unable to obtain unsecured credit

allowable under Section 503(b)(1) of [the Bankruptcy Code].” 11 U.S.C. § 364(c);

see In re Crouse Grp., Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987) (secured credit under

section 364(c) of the Bankruptcy Code is authorized, after notice and hearing, upon showing that

unsecured credit cannot be obtained). Courts have articulated a three-part test to determine

whether a debtor is entitled to financing under section 364(c) of the Bankruptcy Code.

Specifically, courts look to whether:

       a.      the debtor is unable to obtain unsecured credit under section 364(b) of the
               Bankruptcy Code, i.e., by allowing a lender only an administrative claim;

       b.      the credit transaction is necessary to preserve the assets of the estate; and




                                                 31
19-22312-rdd      Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                          Pg 32 of 155


       c.      the terms of the transaction are fair, reasonable, and adequate, given the
               circumstances of the debtor-borrower and proposed lenders.

See In re Ames Dep’t Stores, 115 B.R. at 37–40; see also In re St. Mary Hosp., 86 B.R. 393, 401-02

(Bankr. E.D. Pa. 1988); Crouse Grp., 71 B.R. at 549.

       43.     The Debtors meet each part of this test. As described above and as set forth in the

Leone Declaration, due to the Debtors’ high level of existing secured debt obligations, no lenders

were willing to provide postpetition financing junior to the Prepetition Secured Parties.

In addition, the Out-of-Court Proposal was non-actionable for the reasons described above.

Therefore, the Debtors, in consultation with their advisors, concluded that any workable financing

likely would require the support of, or be provided by, the Debtors’ existing lenders. Absent the

DIP Facilities, which will provide certainty that the Debtors will have sufficient liquidity to

administer these chapter 11 cases, the value of the Debtors’ estates would be significantly impaired

to the detriment of all stakeholders. Given the Debtors’ circumstances, the Debtors believe that

the terms of the DIP Facilities, as set forth in the DIP Term Sheet, are fair, reasonable, and

adequate, all as more fully set forth below. For all these reasons, the Debtors submit that they have

met the standard for obtaining postpetition financing.

       44.     In the event that a debtor is unable to obtain unsecured credit allowable as an

administrative expense under section 503(b)(1) of the Bankruptcy Code, section 364(c) provides

that a court “may authorize the obtaining of credit or the incurring of debt (1) with priority over

any or all administrative expenses of the kind specified in section 503(b) or 507(b) of [the

Bankruptcy Code]; (2) secured by a lien on property of the estate that is not otherwise subject to a

lien; or (3) secured by a junior lien on property of the estate that is subject to a lien.” As described

above, the Debtors are unable to obtain unsecured credit. Therefore, approving superpriority

claims in favor of the DIP Lenders is reasonable and appropriate.



                                                  32
19-22312-rdd      Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                          Pg 33 of 155


       45.     Further, section 364(d) of the Bankruptcy Code provides that a debtor may obtain

credit secured by a senior or equal lien on property of the estate already subject to a lien, after

notice and a hearing, where the debtor is “unable to obtain such credit otherwise” and “there is

adequate protection of the interest of the holder of the lien on the property of the estate on which

such senior or equal lien is proposed to be granted.” 11 U.S.C. § 364(d)(1). Accordingly, the

Debtors may incur “priming” liens under the DIP Facilities if either (a) the Prepetition Secured

Parties have consented or (b) the Prepetition Secured Parties’ interests in collateral are adequately

protected. What constitutes adequate protection is decided on a case-by-case basis, and adequate

protection may be provided in various forms, including payment of adequate protection fees,

payment of interest, or granting of replacement liens or administrative claims. In re Mosello, 195

B.R. 277, 289 (Bankr. S.D.N.Y. 1996) (“[T]he determination of adequate protection is a fact-

specific inquiry . . . left to the vagaries of each case.”); In re Realty Sw. Assocs., 140 B.R. 360, 366

(Bankr. S.D.N.Y. 1992) (“‘Adequate protection’ is a question of fact because it has as its linchpin

the concept of value, and therefore is determined on a case-by-case basis.”) (citation omitted);

In re Beker Indus. Corp., 58 B.R. 725, 736 (Bankr. S.D.N.Y. 1986) (the application of adequate

protection “is left to the vagaries of each case, but its focus is protection of the secured creditor

from diminution in the value of its collateral during the reorganization process”) (citation omitted).

       46.     As an initial matter, and as described above, the relative rights of the

Prepetition Secured Parties with respect to adequate protection, including in the context of

debtor-in-possession financing, are set forth in the Intercreditor Agreements. Even if certain of

those parties were not contractually prohibited from objecting to the Debtors’ proposed financing

and use of Cash Collateral, the Debtors respectfully submit that their robust proposal more than

satisfies the requirements of “adequate” protection. As described more fully in the Interim Order,




                                                  33
19-22312-rdd        Doc 42      Filed 02/26/19 Entered 02/26/19 12:18:58                   Main Document
                                             Pg 34 of 155


the Debtors propose to provide a variety of adequate protection to protect the interests in the

Debtors’ property of the Prepetition Secured Parties from any diminution in value of the Cash

Collateral (as well as the Prepetition Collateral) resulting from the use of the Cash Collateral by

the Debtors and the imposition of the automatic stay, subject, in each case, to the Carve Out

(collectively, the “Adequate Protection Obligations”):14

         a.      Valid and automatically perfected replacement liens and security interests in and
                 upon the DIP Collateral;

         b.      superpriority administrative claims under section 507(b) of the Bankruptcy Code
                 for all Prepetition Secured Parties (solely following discharge of First-Priority
                 Obligations (as defined in the Junior Lien Intercreditor Agreement);

         c.      payment of certain fees and expenses for substantially all Prepetition Secured
                 Parties;

         d.      monitoring of prepetition collateral and certain financial reporting for substantially
                 all Prepetition Secured Parties; and

         e.      payment of interest and fees on account of the Prepetition Credit Facilities at the
                 contractual default rates, and the Prepetition First Lien Notes, and the Prepetition
                 Midwest Notes (in each case, at the contractual non-default rate).

         47.     The Prepetition Midwest Notes Indenture provides that upon the incurrence of any

secured debt, the Prepetition Midwest Notes shall become secured equitably and ratably with such

secured debt. In connection with a prior acquisition, the Prepetition Midwest Notes become first

lien senior secured debt under the Prepetition Credit Agreement. Because the Prepetition Midwest

Noteholder Secured Parties have taken the position that they are not bound by the First Lien Pari

Passu Intercreditor Agreements, the Debtors determined in their business judgment to agree to the

following additional adequate protection to the Prepetition Midwest Noteholders to avoid a




14
     The following summary is qualified in its entirety by reference to the DIP Term Sheet and the Interim Order.
     In the event of inconsistency between this summary (including the defined terms therein), the DIP Term Sheet
     and the Interim Order shall control and govern.



                                                       34
19-22312-rdd      Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58            Main Document
                                          Pg 35 of 155


priming fight. Specifically, the Prepetition Midwest Noteholders shall receive, among other

things:

          •     Valid and automatically perfected replacement liens and security interests in and
                upon any and all assets (including, without limitation, any DIP Collateral) held or
                owned by (i) the Prepetition Midwest Notes Issuer, (ii) Windstream Network
                Services of the Midwest, Inc. and/or (iii) each of the Prepetition Midwest Notes
                Issuer’s Debtor subsidiaries that are not currently obligors under the Prepetition
                Credit Agreement or the Prepetition First Lien Notes, but are (or become) DIP Loan
                Parties, subject and subordinate only to (A) the DIP Liens and any liens to which
                the DIP Liens are junior and (B) the Carve Out;

          •     requiring the DIP Lenders to seek to recover against, and exercise commercially
                reasonable efforts to do so, assets of each of the DIP Loan Parties, other than
                Midwest or its subsidiaries, to satisfy the DIP Obligations, Adequate Protection
                Claims, Adequate Protection Liens, as the case may be, prior to seeking to enforce
                the such liabilities against Midwest, its subsidiaries, or their respective assets;

          •     financial reporting and DIP collateral monitoring to the same extent provided under
                the Interim and Final Order to the Prepetition Lenders and the Prepetition First Lien
                Noteholders.

The Debtors respectfully submit that this package is more than sufficient to constitute adequate

protection here as “[a]dequate protection, not absolute protection, is the statutory standard.” In re

Beker Indus. Corp., 58 B.R. at 741 (citation omitted).

          48.   Second, as set forth in the Leone Declaration, the Debtors believe the likely

alternative available to these chapter 11 cases would be an expedited liquidation of the Debtors’

assets rather than the Debtors’ continued operation as a going concern. See Leone Decl. ¶ 23.

Such an outcome would, in turn, undoubtedly diminish the value available for all stakeholders,

including the Prepetition Secured Parties. Thus, the DIP Facilities provide these parties with

adequate protection by enhancing the value of these parties’ collateral. The Bankruptcy Court has

recognized that a debtor’s ability to maintain business value by operating in the ordinary course is

itself a significant source of adequate protection. See In re Salem Plaza Assocs., 135 B.R. 753,

758 (Bankr. S.D.N.Y. 1992) (holding that a debtor’s use of cash collateral to pay operating



                                                 35
19-22312-rdd         Doc 42       Filed 02/26/19 Entered 02/26/19 12:18:58                      Main Document
                                               Pg 36 of 155


expenses, thereby “preserv[ing] the base that generates the income stream,” provided adequate

protection to the secured creditor); In re Constable Plaza Assocs., L.P., 125 B.R. 98, 104-05

(Bankr. S.D.N.Y. 1991) (finding equity cushion alone was adequate protection when cash

collateral was used to preserve value of a building pledged as collateral and noting such use would

“preserve or enhance the value of the building which, in turn, will protect the collateral covered

by [the] mortgage”).15

         49.      The Debtors, therefore, submit that their provision of adequate protection as

described herein is fair and reasonable, is sufficient to satisfy the requirements of

section 364(d)(1)(B) of the Bankruptcy Code, and, in any event, is permitted under the Debtors’

Intercreditor Agreements.

         C.       No Comparable Alternative to the DIP Facilities Is Reasonably Available.

         50.      A debtor need only demonstrate “by a good faith effort that credit was not available

without” the protections afforded to potential lenders by sections 364(c) of the Bankruptcy Code.

In re Snowshoe Co., Inc., 789 F.2d 1085, 1088 (4th Cir. 1986); see also In re Plabell Rubber

Prods., Inc., 137 B.R. 897, 900 (Bankr. N.D. Ohio 1992). Moreover, in circumstances where only

a few lenders likely can or will extend the necessary credit to a debtor, “it would be unrealistic and

unnecessary to require [the debtor] to conduct such an exhaustive search for financing.” In re Sky

Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988), aff’d sub nom. Anchor Sav. Bank

FSB v. Sky Valley, Inc., 99 B.R. 117, 120 n.4 (N.D. Ga. 1989); see also In re Ames Dep’t Stores,

115 B.R. at 37–39 (debtor must show that it made reasonable efforts to seek other sources of


15
     As a general matter, continued operations are far more likely to maintain or increase underlying collateral values
     compared with the catastrophic loss of value that could result from a debtor’s inability to operate in the ordinary
     course. See, e.g., In re Jim Kelley Ford of Dundee, Ltd., 14 B.R. 812 (N.D. Ill. 1980) (finding lender was
     adequately protected and debtor was authorized to use cash collateral to fund operations where lender benefited
     from the difference between the average sale price of a car sold at retail and the average sale price if the same
     vehicle were sold at a wholesale auction).



                                                          36
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                         Pg 37 of 155


financing under section 364(a) and (b)) (citing Snowshoe Co., 789 F.2d at 1088 (demonstrating

that credit was unavailable absent the senior lien by establishment of unsuccessful contact with

other financial institutions in the geographic area)); In re Stanley Hotel, Inc., 15 B.R. 660, 663 (D.

Colo. 1981) (bankruptcy court’s finding that two national banks refused to grant unsecured loans

was sufficient to support conclusion that section 364 requirement was met).

       51.     As noted above, the Debtors do not believe that comparable alternative sources of

financing are reasonably available given the realities imposed by the Debtors’ existing capital

structure and the significant execution risk inherent in alternative financing proposals, including

the time constraint of these chapter 11 cases. Substantially all of the Debtors’ existing assets,

including Cash Collateral, are encumbered. The Debtors conducted arm’s-length negotiations

with the DIP Lenders regarding the terms of the DIP Facilities.

       52.     After careful consideration, the Debtors, in consultation with PJT, determined that

the proposal provided by certain of the Prepetition Term Loan Lenders was not feasible due,

primarily, to the insufficient funding quantum and the onerous case controls and bankruptcy

milestones. In contrast, the DIP Lenders’ proposal offers $1.0 billion without case milestones and

standard case controls.

       53.     Thus, the Debtors determined that the DIP Facilities provide the best opportunity

available for the Debtors under the circumstances to fund these chapter 11 cases. In addition to

evidence to be introduced at the hearing on the Interim Order if necessary, the Debtors submit that

the requirement of section 364 of the Bankruptcy Code that alternative credit on more favorable

terms be unavailable to the Debtors is satisfied.

II.    The Debtors Should Be Authorized to Use the Cash Collateral.

       54.     Section 363 of the Bankruptcy Code generally governs the use of estate property.

Section 363(c)(2)(A) permits a debtor in possession to use cash collateral with the consent of the


                                                    37
19-22312-rdd     Doc 42      Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                          Pg 38 of 155


secured party. Section 363(e) provides for adequate protection of interests in property when a

debtor uses cash collateral. Further, section 362(d)(1) of the Bankruptcy Code provides for

adequate protection of interests in property due to the imposition of the automatic stay.

See In re Cont’l Airlines, 91 F.3d 553, 556 (3d Cir. 1996) (en banc). While section 361 of the

Bankruptcy Code provides examples of forms of adequate protection, such as granting

replacement liens and administrative claims, courts decide what constitutes sufficient adequate

protection on a case-by-case basis. In re Mosello, 195 B.R. at 289 (“[T]he determination of

adequate protection is a fact-specific inquiry . . . left to the vagaries of each case.”); In re Realty

Sw. Assocs., 140 B.R. at 366 (“‘Adequate protection’ is a question of fact because it has as its

linchpin the concept of value, and therefore is determined on a case-by-case basis.”) (citation

omitted); In re Beker Indus. Corp., 58 B.R. at 736 (the application of adequate protection “is left

to the vagaries of each case, but its focus is protection of the secured creditor from diminution in

the value of its collateral during the reorganization process”) (citation omitted).

       55.     As set forth above, the Debtors propose to provide the Prepetition Secured Parties

the Adequate Protection Obligations (subject, in each case, to the Carve Out). And, the Debtors

submit that the proposed Adequate Protection Obligations are sufficient to protect the Prepetition

Secured Parties from any diminution in value to the Cash Collateral and Prepetition Collateral and

satisfies the requirements of “adequate” protection: “[a]dequate protection, not absolute

protection, is the statutory standard.” In re Beker Indus. Corp., 58 B.R. at 741 (citation omitted).

       56.     In addition to the proposed Adequate Protection Obligations, the critical liquidity

provided by the proposed DIP Facilities permit the Debtors to continue as a going concern.

The Debtors submit that continuing as a going concern provides additional adequate protection to

the Prepetition Secured Parties. Cf. In re Salem Plaza Assocs., 135 B.R. at 758 (holding that the




                                                  38
19-22312-rdd      Doc 42      Filed 02/26/19 Entered 02/26/19 12:18:58           Main Document
                                           Pg 39 of 155


debtor’s use of cash collateral from shopping center to pay operating expenses, thereby

“preserv[ing] the base that generates the income stream,” provided adequate protection to the

secured creditor); In re Constable Plaza Assocs., L.P., 125 B.R. at 104–05 (finding equity cushion

alone was adequate protection when cash collateral was used to preserve value of a building

pledged as collateral and noting such use would “preserve or enhance the value of the building

which, in turn, will protect the collateral covered by [the] mortgage”). Further, the incremental

value generated by use of the proceeds of the proposed DIP Facilities will inure to the ultimate

benefit of the Debtors’ estates and their stakeholders. Courts have held enhancement of collateral

is a critical component of adequate protection and have considered “whether the value of the

debtor’s property will increase as a result of the” use of the collateral. In re 495 Cent. Park Ave.

Corp., 136 B.R. 626 (Bankr. S.D.N.Y. 1992) (finding that improvements to collateral financed by

postpetition financing proceeds would improve collateral value in excess of loans and, therefore,

provided adequate protection); see In re Hubbard Power & Light, 202 B.R. 680 (Bankr. E.D.N.Y.

1996) (approving postpetition financing to be used, in part, to fund cleanup costs of encumbered

property anticipated to improve the value of the collateral, thereby serving the goal of adequate

protection).

        57.     In light of the foregoing, the Debtors further submit, that the proposed Adequate

Protection Obligations to be provided for the benefit of the Prepetition Secured Parties are

appropriate. Thus, the Debtors’ provision of the Adequate Protection Obligations is not only

necessary to protect against any diminution in value but is fair and appropriate under the

circumstances of these chapter 11 cases to ensure the Debtors are able to continue using the

Cash Collateral, subject to the terms and limitations set forth in the Interim Order, for the benefit

of all parties in interest and their estates.




                                                 39
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58               Main Document
                                         Pg 40 of 155


III.   The Debtors Should Be Authorized to Pay the Fees Required by the DIP Agent and
       the DIP Lenders Under the DIP Documents.

       58.     Under the DIP Documents, the Debtors have agreed, subject to Bankruptcy Court

approval, to pay certain fees to the DIP Agent and the DIP Lenders. The Debtors and the

DIP Agent and DIP Lenders each agree that these fees are an integral component of the overall

terms of the DIP Facilities, and required by the DIP Agent and the DIP Lenders as consideration

for the extension of postpetition financing. See Leone Decl. ¶ 26.                  Accordingly, the

Bankruptcy Court should authorize the Debtors to pay the fees provided under the DIP Documents

in connection with entering into those agreements.

IV.    The DIP Lenders Should Be Deemed Good-Faith Lenders Under Section 364(e).

       59.     Section 364(e) of the Bankruptcy Code protects a good-faith lender’s right to

collect on loans extended to a debtor, and their right in any lien securing those loans, even if the

authority of the debtor to obtain such loans or grant such liens is later reversed or modified on

appeal. Section 364(e) of the Bankruptcy Code provides that:

               The reversal or modification on appeal of an authorization under this
               section [364 of the Bankruptcy Code] to obtain credit or incur debt,
               or of a grant under this section of a priority or a lien, does not affect
               the validity of any debt so incurred, or any priority or lien so granted,
               to an entity that extended such credit in good faith, whether or not
               such entity knew of the pendency of the appeal, unless such
               authorization and the incurring of such debt, or the granting of such
               priority or lien, were stayed pending appeal.

       60.     As one court in this district explained, “the misconduct that would destroy a

purchaser’s good faith status at a judicial sale involves fraud, collusion between the purchaser and

other bidders or the trustee, or an attempt to take grossly unfair advantage of other bidders.”

In re Pan Am Corp., Case No. 91 CIV. 8319 (LMM), 1992 WL 154200, at *4 (S.D.N.Y. June 18,

1992) (citing In re Rock Indus. Mach. Corp., 572 F.2d 1195, 1198 (7th Cir. 1978)); accord In re

Gen. Growth Properties, Inc., 423 B.R. 716, 722 (S.D.N.Y. 2010).


                                                  40
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58            Main Document
                                         Pg 41 of 155


       61.     As explained herein, and in the Leone Declaration, the DIP Documents are the

result of: (a) the Debtors’ reasonable and informed determination that the DIP Lenders offered the

most favorable terms on which to obtain vital postpetition financing, and (b) arm’s-length,

good-faith negotiations between the Debtors and the DIP Agent and DIP Lenders. To say these

negotiations were hard-fought would be more than appropriate. Cf. General Growth Properties,

423 B.R. at 722 (finding good faith based on testimony that the terms of the debtor-in-possession

financing were “vigorously negotiated at arm’s length and in good faith.”).

       62.     The Debtors submit that the terms and conditions of the DIP Documents are

reasonable and appropriate under the circumstances, and the proceeds of the DIP Facilities will be

used only for purposes that are permissible under the Bankruptcy Code. Further, no consideration

is being provided to any party to the DIP Documents other than as described herein. Accordingly,

the Bankruptcy Court should find that the DIP Lenders are “good faith” lenders within the meaning

of section 364(e) of the Bankruptcy Code and are entitled to all of the protections afforded by that

section.

V.     The Automatic Stay Should Be Modified on a Limited Basis.

       63.     The proposed Interim Order provides that the automatic stay provisions of

section 362 of the Bankruptcy Code will be modified to allow the DIP Lenders to file any financing

statements, security agreements, notices of liens, and other similar instruments and documents to

validate and perfect the liens and security interests granted to them under the Interim Order.

The proposed Interim Order further provides that the automatic stay is modified as necessary to

permit the Debtors to grant the DIP Liens to the DIP Lenders and to incur all liabilities and

obligations set forth in the Interim Order. Finally, the proposed Interim Order provides that,

following the occurrence of an Event of Default, the automatic stay shall be modified to the extent

necessary to permit the DIP Agent to exercise all rights and remedies in accordance with the DIP


                                                41
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58           Main Document
                                         Pg 42 of 155


Documents, or applicable law, subject to the Debtors’ right to seek relief (including the non-

consensual use of cash collateral) on an expedited basis.

       64.     Stay modifications of this kind are ordinary and standard features of

debtor-in-possession financing arrangements, and, in the Debtors’ business judgment, are

reasonable and fair under the circumstances of these chapter 11 cases. See, e.g., In re Aegean

Marine Petroleum Network, Inc., Case No. 18-13374 (MEW) (Bankr. S.D.N.Y. Dec. 17, 2018);

In re Cenveo, Inc., Case No. 18-22178 (RDD) (Bankr. S.D.N.Y. Mar. 8, 2018); In re BCBG Max

Azria Global Holdings, LLC, Case No. 17-10466 (SCC) (Bankr. S.D.N.Y. Mar. 28, 2017); In re

Avaya, Inc., Case No. 17-10089 (SMB) (Bankr. S.D.N.Y. Mar. 10, 2017); In re Dacco

Transmission Parts (NY), Inc., Case No. 16-13245 (MKV) (Bankr. S.D.N.Y. December 23, 2016).

VI.    Failure to Obtain Immediate Interim Access to the DIP Facilities and
       Cash Collateral Would Cause Immediate and Irreparable Harm.

       65.     Bankruptcy Rules 4001(b) and 4001(c) provide that a final hearing on a motion to

obtain credit pursuant to section 364 of the Bankruptcy Code or to use cash collateral pursuant to

section 363 of the Bankruptcy Code may not be commenced earlier than 14 days after the service

of such motion. Upon request, however, the Bankruptcy Court may conduct a preliminary,

expedited hearing on the motion and authorize the obtaining of credit and use of cash collateral to

the extent necessary to avoid immediate and irreparable harm to a debtor’s estate.

       66.     For the reasons noted above, the Debtors have an immediate postpetition need to

use Cash Collateral and to borrow up to $400 million under the DIP Documents on an interim

basis. The Debtors anticipate that the commencement of these chapter 11 cases will significantly

and immediately increase the demands on their liquidity as a result of, among other things, the

costs of administering these chapter 11 cases, implementing critical restructuring initiatives, and

addressing key constituents’ concerns regarding the Debtors’ financial health and ability to



                                                42
19-22312-rdd     Doc 42      Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                          Pg 43 of 155


continue operations in light of these chapter 11 cases. The Debtors cannot maintain the value of

their estates during the pendency of these chapter 11 cases without access to liquidity. Importantly,

the Debtors believe that substantially all of their available cash constitutes the Prepetition Secured

Parties’ Cash Collateral. The Debtors will therefore be unable to operate their business or

otherwise fund these chapter 11 cases without access to Cash Collateral and will suffer immediate

and irreparable harm to the detriment of all creditors and other parties in interest. In short, the

Debtors’ ability to administer these chapter 11 cases through the use of Cash Collateral is vital to

preserve and maximize the value of the Debtors’ estates.

       67.     The Debtors request that the Bankruptcy Court hold and conduct a hearing to

consider entry of the Interim Order authorizing the Debtors, from and after entry of the Interim

Order until the Final Hearing, to receive initial funding under the DIP Facilities. Accordingly, the

Debtors believe that this relief will enable them to preserve and maximize value and, therefore,

avoid immediate and irreparable harm and prejudice to the Debtors’ estates and all parties in

interest, pending the Final Hearing. See Leone Decl. ¶ 28.

                                     Request for Final Hearing

       68.     Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtors request that

the Bankruptcy Court set a date for the Final Hearing that is as soon as practicable, and in no event

after 25 days after the Petition Date, and fix the time and date prior to the Final Hearing for parties

to file objections to this Motion.

                        Waiver of Bankruptcy Rule 6004(a) and 6004(h)

       69.     To successfully implement the foregoing, the Debtors request that the

Bankruptcy Court enter an order providing that notice of the relief requested herein satisfies

Bankruptcy Rule 6004(a) and that the Debtors have established cause to exclude such relief from

the 14-day stay period under Bankruptcy Rule 6004(h).


                                                  43
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58            Main Document
                                         Pg 44 of 155


                                         Motion Practice

       70.     This Motion includes citations to the applicable rules and statutory authorities upon

which the relief requested herein is predicated and a discussion of its application to this Motion.

Accordingly, the Debtors submit that this Motion satisfies Local Rule 9013-1(a).

                                              Notice

       71.     The Debtors will provide notice of this Motion to the following parties and/or their

respective counsel, as applicable: (a) the Office of the United States Trustee for the Southern

District of New York; (b) the holders of the 50 largest unsecured claims against the Debtors (on a

consolidated basis); (c) Davis Polk & Wardwell LLP, counsel to the agent under the proposed

postpetition debtor in possession financing facility; (d) the administrative agents and indenture

trustees under the Debtors’ prepetition credit agreement and note indentures; (e) Milbank LLP,

counsel to an ad hoc group of second lien noteholders; (f) Paul, Weiss, Rifkind, Wharton &

Garrison LLP, counsel to an ad hoc group of first lien term lenders; (g) Shearman & Sterling LLP,

counsel to the Midwest noteholders; (h) the Pension Benefit Guaranty Corporation; (i) the United

States Attorney’s Office for the Southern District of New York; (j) the Internal Revenue Service;

(k) the United States Securities and Exchange Commission; (l) the attorneys general in the states

where the Debtors conduct their business operations; (m) the Federal Communications

Commission; and (n) any party that has requested notice pursuant to Bankruptcy Rule 2002. The

Debtors submit that, in light of the nature of the relief requested, no other or further notice need

be given.

                                        No Prior Request

       72.     No prior request for the relief sought in this Motion has been made to this or any

other court.

                           [Remainder of page intentionally left blank.]


                                                44
19-22312-rdd    Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58          Main Document
                                        Pg 45 of 155


       WHEREFORE, the Debtors respectfully request that the Bankruptcy Court enter the

Orders granting the relief requested herein and such other relief as the Bankruptcy Court deems

appropriate under the circumstances.

Dated: February 26, 2019               /s/ Stephen E. Hessler
New York, New York                     Stephen E. Hessler, P.C.
                                       Marc Kieselstein, P.C.
                                       Cristine Pirro Schwarzman
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       601 Lexington Avenue
                                       New York, New York 10022
                                       Telephone:      (212) 446-4800
                                       Facsimile:      (212) 446-4900
                                       - and -
                                       James H.M. Sprayregen, P.C.
                                       Ross M. Kwasteniet, P.C. (pro hac vice pending)
                                       Brad Weiland (pro hac vice pending)
                                       John R. Luze (pro hac vice pending)
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       300 North LaSalle Street
                                       Chicago, Illinois 60654
                                       Telephone:      (312) 862-2000
                                       Facsimile:      (312) 862-2200

                                       Proposed Counsel to the Debtors and Debtors in Possession
19-22312-rdd   Doc 42   Filed 02/26/19 Entered 02/26/19 12:18:58   Main Document
                                     Pg 46 of 155


                                     Exhibit A

                              Proposed Interim Order
19-22312-rdd       Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58                 Main Document
                                           Pg 47 of 155



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                         )
 In re:                                                  )       Chapter 11
                                                         )
 WINDSTREAM HOLDINGS, INC., et al.,                      )       Case No. 19-22312 (RDD)
                                                         )
                                  Debtors. 1             )       (Joint Administration Requested)
                                                         )

INTERIM ORDER (A) AUTHORIZING THE DEBTORS TO OBTAIN POSTPETITION
  FINANCING, (B) AUTHORIZING THE DEBTORS TO USE CASH COLLATERAL,
  (C) GRANTING LIENS AND PROVIDING SUPERPRIORITY ADMINISTRATIVE
      EXPENSE STATUS, (D) GRANTING ADEQUATE PROTECTION TO THE
  PREPETITION SECURED PARTIES, (E) MODIFYING THE AUTOMATIC STAY,
  (F) SCHEDULING A FINAL HEARING, AND (G) GRANTING RELATED RELIEF


          Upon the motion (the “DIP Motion”) 2 of Windstream Holdings, Inc. (“Holdings”),

Windstream Services, LLC (the “Borrower”), guarantors under the DIP Term Sheet, 3 (an

execution copy of which is attached as Exhibit B to the DIP Motion (the “DIP Term Sheet”))

(the “DIP Guarantors” and, collectively, with the Borrower and Holdings, the “DIP Loan

Parties”), and each of Holdings’ and Borrower’s affiliates that are debtors and debtors-in-

possession (collectively, the “Debtors”) in the above-captioned cases (the “Chapter 11 Cases”)

and pursuant to sections 105, 361, 362, 363(b), 363(c)(2), 364(c)(1), 364(c)(2), 364(c)(3),


          1
          The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are set forth in the Debtors’ Motion for Entry of an Order (I) Directing Joint
Administration of Chapter 11 Cases and (II) Granting Related Relief filed contemporaneously herewith.
The location of the Debtors’ service address is: 4001 North Rodney Parham Road, Little Rock, Arkansas
72212.
          2
         Capitalized terms used herein and not herein defined have the meaning ascribed to such terms in
the Motion.
          3
         The DIP Term Sheet shall be superseded and replaced in all respects by the credit agreement to
be executed by the Borrower, the DIP Guarantors and the DIP Agent, in form and substance consistent with
the DIP Term Sheet and otherwise reasonably acceptable to the DIP Arranger (the “DIP Credit
Agreement”).
19-22312-rdd      Doc 42      Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                           Pg 48 of 155


364(d)(1), 364(e), 503, 506(c) and 507 of title 11 of the United States Code, 11 U.S.C. §§ 101, et

seq. (the “Bankruptcy Code”), Rules 2002, 4001, 6003, 6004 and 9014 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and the Local Bankruptcy Rules for the

Southern District of New York (the “Local Rules”) seeking, among other things:

                (i)     authorizing the Borrower to obtain postpetition financing (“DIP
                        Financing”) pursuant to a senior secured, superpriority debtor-in-
                        possession credit facility in an aggregate principal amount of up to
                        $1,000,000,000 on the terms and conditions set forth in the DIP Term Sheet
                        and the DIP Credit Agreement, by and among the Borrower, as borrower,
                        the DIP Guarantors, as guarantors, the several banks and other financial
                        institutions or entities from time to time party thereto as lenders
                        (collectively, the “DIP Lenders”), Citigroup Global Markets Inc., on behalf
                        of Citi,4 and the other arrangers from time to time party thereto (collectively,
                        together with their affiliates in such capacity, the “DIP Arranger”), Citi, as
                        administrative agent and collateral agent (in such capacities, and together
                        with its successors and permitted assigns, the “DIP Agent”), and the Letter
                        of Credit Issuer5 of the DIP L/C Sub-Facility, and which credit facility shall
                        comprise (a) a revolving credit facility (the “DIP Revolving Facility”; the
                        loans incurred thereunder, the “DIP Revolving Loans”) with aggregate
                        commitments of up to $500,000,000, including a letter of credit sub-facility
                        in an aggregate amount of up to $50,000,000 (the “DIP L/C Sub-Facility”)
                        and (b) a term loan facility (the “DIP Term Loan Facility”) in an aggregate
                        principal amount of $500,000,000 (the loans incurred thereunder, the “DIP
                        Term Loans”, together with the DIP Revolving Loans, the “DIP Loans”;
                        the DIP Term Loan Facility, together with the DIP Revolving Facility, the
                        “DIP Facilities”);

                       (I)      upon entry of this Interim Order, subject to the terms and conditions
                                set forth in the DIP Term Sheet and this Interim Order, an initial
                                aggregate principal amount equal to $100 million under the DIP
                                Revolving Facility and $300 million under the DIP Term Loan
                                Facility shall be available to the Borrower;

                       (II)     upon entry of a final, non-appealable order in form and substance
                                satisfactory to the DIP Agent (the “Final Order”), subject to the

        4
        “Citi” means Citigroup Global Markets Inc., Citibank, N.A., Citicorp USA, Inc., Citicorp North
America, Inc. and/or any of their affiliates as Citi shall determine appropriate to provide the servicers
contemplated herein.
        5
         “Letter of Credit Issuer” means, collectively, Citibank, N.A. or an affiliate thereof and each
other Arranger under the Revolving Facility, on a pro rata basis in accordance with their commitments to
the Revolving Facility.


                                                   2
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58           Main Document
                                         Pg 49 of 155


                              terms and conditions set forth in the DIP Term Sheet, the DIP
                              Documents (as defined below) and the Final Order, the full
                              remaining amounts under the DIP Revolving Facility and the DIP
                              Term Loan Facility shall be available to the Borrower;

               (ii)    authorizing the DIP Guarantors to jointly and severally guarantee on a
                       senior secured superpriority basis the DIP Loans and the DIP Obligations
                       (as defined below);

               (iii)   authorizing the Debtors party thereto to execute and deliver the DIP Term
                       Sheet, the DIP Credit Agreement and other documentation, including credit
                       agreements, security agreements, pledge agreements, control agreements,
                       mortgages, guarantees, promissory notes, certificates, instruments,
                       intellectual property security agreements, notes,        that certain DIP
                       Structuring Fee Letter, dated as of February 25, 2019, by and among the
                       DIP Agent, Holdings and the Borrower (the “DIP Structuring Fee
                       Letter”), that certain Commitment Letter, dated as of February 25, 2019,
                       by and among the DIP Agent, Holdings and the Borrower (the
                       “Commitment Letter”), that certain Fee Letter, dated as of February 25,
                       2019, by and among the DIP Agent, Holdings and the Borrower (the “DIP
                       Fee Letter”, and together with the DIP Structuring Fee Letter and the
                       Commitment Letter, the “Fee Letters”), and such other documentation
                       which may be necessary or required to implement the DIP Facilities and
                       perform thereunder and/or that may be reasonably requested by the DIP
                       Agent, in each case, as amended, restated, supplemented, waived and/or
                       otherwise modified from time to time in accordance with the terms thereof
                       and hereof (collectively, together with the DIP Term Sheet and the DIP
                       Credit Agreement, the “DIP Documents”); all loans, advances, extensions
                       of credit, financial accommodations, reimbursement obligations, fees
                       (including, without limitation, commitment fees, administrative agency fees
                       and other fees payable pursuant to the Fee Letters), costs, expenses and
                       other liabilities, all other obligations (including indemnities and similar
                       obligations, whether contingent or absolute) and all other amounts due or
                       payable under the DIP Documents, (collectively, the “DIP Obligations”),
                       and to perform such other and further acts as may be necessary, desirable or
                       appropriate in connection therewith;

               (iv)    granting to the DIP Agent for the benefit of the DIP Lenders (collectively,
                       the “DIP Secured Parties”) allowed superpriority administrative claims
                       pursuant to section 364(c)(1) of the Bankruptcy Code in respect of all DIP
                       Obligations, and valid, enforceable, non-avoidable and automatically
                       perfected liens pursuant to section 364(c)(2) and 364(c)(3) of the
                       Bankruptcy Code and priming liens pursuant to section 364(d) of the
                       Bankruptcy Code on all prepetition and postpetition property of the DIP
                       Loan Parties’ estates (other than certain excluded property as provided in
                       the DIP Documents (the “Excluded Assets”) and all proceeds thereof,
                       including, subject only to and effective upon entry of the Final Order (as

                                                3
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58            Main Document
                                         Pg 50 of 155


                       defined herein), any Avoidance Proceeds (as defined herein)), in each case
                       subject to the Carve Out (as defined herein);

               (v)     authorizing the Debtors, subject to entry of the Final Order, to waive: (a)
                       the Debtors’ right to surcharge the Prepetition Collateral and the DIP
                       Collateral (as defined herein) (together, but excluding any Excluded Assets,
                       the “Collateral”) pursuant to section 506(c) of the Bankruptcy Code and (b)
                       any “equities of the case” exception under section 552(b) of the Bankruptcy
                       Code;

               (vi)    authorizing the Debtors to use proceeds of the DIP Facilities, solely in
                       accordance with this Interim Order and the DIP Documents;

               (vii)   authorizing the Debtors to pay the principal, interest, fees, expenses and
                       other amounts payable under the DIP Documents as such become earned,
                       due and payable to the extent provided in, and in accordance with, the DIP
                       Documents;

               (viii) subject to the restrictions set forth in the DIP Documents and this interim
                      Order, authorizing the Debtors to use the Prepetition Collateral (as defined
                      herein), including Cash Collateral of the Prepetition Secured Parties under
                      the Prepetition Debt Documents (each as defined herein) and provide
                      adequate protection to the Prepetition Secured Parties for any diminution in
                      value of their respective interests in the Prepetition Collateral (including
                      Cash Collateral), resulting from the imposition of the automatic stay, the
                      Debtors’ use, sale, or lease of the Prepetition Collateral (including Cash
                      Collateral), and the priming of their respective interests in the Prepetition
                      Collateral (including Cash Collateral);

               (ix)    approving of certain stipulations by the Debtors with respect to the
                       Prepetition Loan Documents and the Prepetition Collateral as set forth
                       herein;

               (x)     modifying the automatic stay to the extent set forth herein and in the DIP
                       Documents; and

               (xi)    scheduling a final hearing (the “Final Hearing”) to consider final approval
                       of the DIP Facilities and use of Cash Collateral pursuant to a proposed final
                       order (the “Final Order”), as set forth in the DIP Motion and the DIP
                       Documents filed with this Court.

       The Court having considered the DIP Motion, the exhibits attached thereto, the Declaration

of Nicholas Leone in Support of the Debtors’ Motion for Entry of Interim and Final Orders (A)

Authorizing the Debtors to Obtain Postpetition Financing, (B) Authorizing the Debtors to Use

Cash Collateral, (C) Granting Liens and Providing Superpriority Administrative Expense Status,

                                                 4
19-22312-rdd      Doc 42      Filed 02/26/19 Entered 02/26/19 12:18:58                Main Document
                                           Pg 51 of 155


(D) Granting Adequate Protection to the Prepetition Lenders, (E) Modifying the Automatic Stay,

(F) Scheduling a Final Hearing, and (G) Granting Related Relief (the “Leone Declaration”), the

Declaration of Tony Thomas, Chief Executive Officer and President of Windstream Holdings, Inc.,

(I) in Support of Chapter 11 Petitions and First Day Motions and (II) Pursuant to Local

Bankruptcy Rule 1007-2 (the “First Day Declaration”), the DIP Documents, and the evidence

submitted and arguments made by the Debtors at the interim hearing held on February 26, 2019

(the “Interim Hearing”); and notice of the Interim Hearing having been given in accordance with

Bankruptcy Rules 2002, 4001(b), (c) and (d), and all applicable Local Rules; and the Interim

Hearing having been held and concluded; and all objections, if any, to the interim relief requested

in the DIP Motion having been withdrawn, resolved or overruled by the Court; and it appearing

that approval of the interim relief requested in the DIP Motion is necessary to avoid immediate

and irreparable harm to the Debtors and their estates pending the Final Hearing, and otherwise is

fair and reasonable and in the best interests of the Debtors and their estates, and is essential for the

continued operation of the Debtors’ businesses and the preservation of the value of the Debtors’

assets; and it appearing that the Debtors’ entry into the DIP Documents is a sound and prudent

exercise of the Debtors’ business judgment; and after due deliberation and consideration, and good

and sufficient cause appearing therefore.

        BASED UPON THE RECORD ESTABLISHED AT THE INTERIM HEARING BY

THE DEBTORS, THE COURT MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW:6



        6
           The findings and conclusions set forth herein constitute the Court’s findings of fact and
conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to
Bankruptcy Rule 9014. To the extent that any of the following findings of fact constitute conclusions of
law, they are adopted as such. To the extent any of the following conclusions of law constitute findings of
fact, they are adopted as such.


                                                    5
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58            Main Document
                                         Pg 52 of 155


        A.     Petition Date. On February 25, 2019 (the “Petition Date”), each of the Debtors

filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code with the United States

Bankruptcy Court for the Southern District of New York (the “Court”).

        B.     Debtors in Possession. The Debtors have continued in the management and

operation of their businesses and properties as debtors in possession pursuant to sections 1107 and

1108 of the Bankruptcy Code.

        C.     Jurisdiction and Venue. This Court has core jurisdiction over the Chapter 11 Cases,

the DIP Motion, and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(b) and

1334 and the Amended Standing Order of Reference from the United States District Court for the

Southern District of New York, dated January 31, 2012. Venue for the Chapter 11 Cases and

proceedings on the DIP Motion is proper before this Court pursuant to 28 U.S.C. §§ 1408 and

1409.

        D.     Committee Formation. As of the date hereof, the United States Trustee for the

Southern District of New York (the “U.S. Trustee”) has not yet appointed an official committee

of unsecured creditors in these Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code

(a “Creditors’ Committee”).

        E.     Notice. The Interim Hearing was held pursuant to Bankruptcy Rule 4001(b)(2) and

(c)(2). Proper, timely, adequate and sufficient notice of the DIP Motion has been provided in

accordance with the Bankruptcy Code, the Bankruptcy Rules and the Local Rules, and no other or

further notice of the DIP Motion or the entry of this Interim Order shall be required.

        F.     Debtors’ Stipulations.    After consultation with their attorneys and financial

advisors, and without prejudice to the rights of the Debtors or any other party in interest (but




                                                 6
19-22312-rdd        Doc 42   Filed 02/26/19 Entered 02/26/19 12:18:58            Main Document
                                          Pg 53 of 155


subject to the limitations thereon contained in paragraph 21 below), the Debtors admit, stipulate

and agree that:

                  (i)   Prepetition Credit Facility. Pursuant to that certain Sixth Amended and

Restated Credit Agreement, originally dated as of July 17, 2006, and as amended and restated as

of April 24, 2015 (as amended, restated, amended and restated, supplemented, waived, or

otherwise modified from time to time, the “Prepetition Credit Agreement”, and collectively with

the Security Agreement (as defined in the Prepetition Credit Agreement, the “Prepetition Credit

Facility Security Agreement”) and the other Loan Documents (as defined in the Prepetition

Credit Agreement) and any other agreements and documents executed or delivered in connection

therewith, each as may be amended, restated, supplemented, waived or otherwise modified from

time to time, the “Prepetition Loan Documents”), among (a) Windstream Services, LLC, as

borrower (in such capacity, the “Prepetition Borrower”), (b) JPMorgan Chase Bank, N.A., as

administrative agent, collateral agent and letter of credit issuing bank (in such capacities, the

“Prepetition Agent”), and (c), the Tranche B-6 Lenders (as defined in the Prepetition Credit

Agreement) party thereto and the Tranche B-7 Lenders (as defined in the Prepetition Credit

Agreement) party thereto (collectively with the Tranche B-6 Lenders, the “Prepetition Term

Loan Lenders”) and the revolving lenders party thereto (the “Prepetition Revolving Lenders”,

together with the Prepetition Term Loan Lenders, the “Prepetition Lenders”) (the Prepetition

Lenders, collectively with the Prepetition Agent and all other holders of Prepetition Credit Facility

Debt (as defined below), the “Prepetition Credit Facility Secured Parties”), the Prepetition

Revolving Lenders provided revolving credit and other financial accommodations to, and issued

letters of credit for the account of, the Prepetition Borrower pursuant to the Prepetition Loan

Documents (the “Prepetition Revolving Credit Facility”) and the Prepetition Term Loan Lenders



                                                 7
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58            Main Document
                                         Pg 54 of 155


provided term loans to the Prepetition Borrower pursuant to the Prepetition Loan Documents (the

“Prepetition Term Loan Facility”, and together with the Prepetition Revolving Credit Facility,

the “Prepetition Credit Facilities”). Pursuant to that certain Amended and Restated Guarantee

Agreement, originally dated as of July 17, 2006, and as amended and restated as of April 24, 2015

(as amended, restated, amended and restated, supplemented, waived, and/or otherwise modified

from time to time), the subsidiary Debtors party thereto (the “Prepetition Guarantors”)

guaranteed on a joint and several basis the obligation of the Prepetition Borrower under the

Prepetition Credit Agreement and the other Prepetition Loan Documents.

               (ii)    Prepetition Credit Facility Debt. As of the Petition Date, the Prepetition

Borrower and the Prepetition Guarantors were justly and lawfully indebted and liable to the

Prepetition Credit Facility Secured Parties, without defense, counterclaim or offset of any kind, in

the aggregate principal amount of not less than $3.151 billion including (a) $802 million in

outstanding principal amount of Revolving Loans (as defined in the Prepetition Credit Agreement),

including outstanding letters of credit, (b) $ 1.1806 billion in outstanding principal amount of

Tranche B-6 Term Loan (as defined in the Prepetition Credit Agreement) and (c) $568.4 million

in outstanding principal amount of Tranche B-7 Term Loan (as defined in the Prepetition Credit

Agreement) (collectively, together with accrued and unpaid interest, outstanding letters of credit

and bankers’ acceptances, any reimbursement obligations (contingent or otherwise) in respect of

letters of credit and bankers’ acceptances, any fees, expenses and disbursements (including

attorneys’ fees, accountants’ fees, auditor fees, appraisers’ fees and financial advisors’ fees, and

related expenses and disbursements), treasury, cash management, bank product and derivative

obligations, indemnification obligations, guarantee obligations, and other charges, amounts and

costs of whatever nature owing, whether or not contingent, whenever arising, accrued, accruing,



                                                 8
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58             Main Document
                                         Pg 55 of 155


due, owing, or chargeable in respect of any of the Prepetition Borrower’s or the Prepetition

Guarantors’ obligations pursuant to, or secured by, the Prepetition Loan Documents, including all

Facility Obligations (as defined in the Prepetition Credit Agreement), and all interest, fees,

prepayment premiums, early termination fees, costs and other charges allowable under section

506(b) of the Bankruptcy Code, but less any original issue discount that is disallowed as unmatured

interest pursuant to section 502(b)(2) of the Bankruptcy Code pursuant to a final, non-appealable

order of the Bankruptcy Court, the “Prepetition Credit Facility Debt”), which Prepetition Credit

Facility Debt has been guaranteed on a joint and several basis by all of the Prepetition Guarantors.

               (iii)   Prepetition Credit Facility Liens. As more fully set forth in the Prepetition

Loan Documents, prior to the Petition Date, the Prepetition Borrower and the Prepetition

Guarantors granted to the Prepetition Agent, for the benefit of itself and the Prepetition Lenders, a

first priority security interest in and continuing lien on (the “Prepetition Credit Facility Liens”)

substantially all of their assets and property, excluding any Excluded Assets (the “Prepetition

First Lien Collateral”).

               (iv)    Prepetition First Lien Secured Notes. Pursuant to that certain Indenture for

certain 8.625% notes due 2025 dated as of November 6, 2017 (as amended, restated, amended and

restated, supplemented, waived, or otherwise modified from time to time, the “Prepetition First

Lien Notes Indenture”, collectively and with any other agreements and documents executed or

delivered in connection therewith, each as may be amended, restated, amended and restated,

supplemented, waived, and/or otherwise modified from time to time, the “Prepetition First Lien

Notes Documents”) by and among (a) Windstream Services, LLC and Windstream Finance Corp.,

as co-issuers (the “Prepetition Secured Notes Issuers”), (b) the Prepetition Guarantors party

thereto, as guarantors, (c) U.S. Bank, National Association, as trustee and notes collateral agent



                                                 9
19-22312-rdd      Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                          Pg 56 of 155


(in such capacities, together with its successors in such capacity, the “Prepetition First Lien

Notes Indenture Trustee”) and (d) the Holders (as defined in the Prepetition First Lien Notes

Indenture, the “Prepetition First Lien Noteholders”, collectively with the Prepetition First Lien

Notes Indenture Trustee, the “Prepetition First Lien Notes Secured Parties”), the Prepetition

Secured Notes Issuers incurred indebtedness to the Prepetition First Lien Noteholders of 8.625%

Senior First Lien Notes Due 2025 (collectively, the “Prepetition First Lien Notes”).

               (v)     Prepetition First Lien Secured Notes Obligations.             Pursuant to the

Prepetition First Lien Notes Indenture, the Prepetition First Lien Notes were originally issued with

a face value of $600 million. As of the Petition Date, the aggregate principal amount outstanding

under the Prepetition First Lien Notes was $600 million (collectively, together with accrued and

unpaid interest, indemnification obligations, and other charges, amounts, and costs of whatever

nature owing, whether or not contingent, whenever arising, accrued, accruing, due, owing, or

chargeable in respect of any of the Prepetition Secured Notes Issuers’ and the Prepetition

Guarantors’ obligations pursuant to the Prepetition First Lien Notes and the Prepetition First Lien

Notes Documents, but less any original issue discount that is disallowed as unmatured interest

pursuant to section 502(b)(2) of the Bankruptcy Code pursuant to a final, non-appealable order of

the Bankruptcy Court, the “Prepetition First Lien Notes Obligations”).

               (vi)    Prepetition First Lien Secured Notes Liens. As more fully set forth in the

Prepetition First Lien Notes Documents, prior to the Petition Date, the Prepetition Secured Notes

Issuers and the Prepetition Guarantors granted to the Prepetition First Lien Notes Indenture Trustee,

for the benefit of itself and the Prepetition First Lien Noteholders, a first priority security interest

in and continuing lien on (the “Prepetition First Lien Notes Liens”) on Prepetition First Lien

Collateral.



                                                  10
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58           Main Document
                                         Pg 57 of 155


               (vii)   Prepetition Midwest Notes. Pursuant to that certain Indenture for certain

6.75% notes due 2028 dated as of February 23, 1998 (as amended, restated, amended and restated,

supplemented, waived, or otherwise modified from time to time, the “Prepetition Midwest Notes

Indenture”, collectively and with any other agreements and documents executed or delivered in

connection therewith, each as may be amended, restated, amended and restated, supplemented,

waived, or otherwise modified from time to time, the “Prepetition Midwest Notes Documents”)

by and among (a) Windstream Holding of the Midwest, Inc. (f/k/a Aliant Communications, Inc.),

as issuer (the “Prepetition Midwest Notes Issuer”), (b) U.S. Bank National Association, as

trustee (in such capacity, together with its successors in such capacity, the “Prepetition Midwest

Notes Indenture Trustee”) and (c) the Holders, Holders of Securities and Securityholders (each

as defined in the Prepetition Midwest Notes Indenture, the “Prepetition Midwest Noteholders”,

collectively with the Prepetition Midwest Notes Indenture Trustee, the “Prepetition Midwest

Notes Secured Parties”), the Prepetition Midwest Notes Issuer incurred indebtedness to the

Prepetition Midwest Noteholders of 6.75% Notes Due 2028 (collectively, the “Prepetition

Midwest Notes”).

               (viii) Prepetition Midwest Notes Obligations.        Pursuant to the Prepetition

Midwest Notes Indenture, the Prepetition Midwest Notes were originally issued with a face value

of $100 million. As of the Petition Date, the aggregate principal amount outstanding under the

Prepetition Midwest Notes was $100 million (collectively, together with accrued and unpaid

interest, indemnification obligations, fees, and other charges, amounts, and costs of whatever

nature owing, whether or not contingent, whenever arising, accrued, accruing, due, owing, or

chargeable in respect of any of the Prepetition Midwest Notes Issuer’s obligations pursuant to the

Prepetition Midwest Notes and the Prepetition Midwest Documents, but less any original issue



                                               11
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58            Main Document
                                         Pg 58 of 155


discount that is disallowed as unmatured interest pursuant to section 502(b)(2) of the Bankruptcy

Code pursuant to a final, non-appealable order of the Bankruptcy Court, the “Prepetition Midwest

Notes Obligations”).

               (ix)    Prepetition Midwest Notes Liens. As more fully set forth in the Prepetition

Credit Facility Security Agreement, prior to the Petition Date, the Prepetition Midwest Notes

Issuer and its “restricted subsidiaries” (as such term is defined in the Prepetition Midwest Notes

Indenture) granted to the Prepetition Agent, for the benefit of the Prepetition Midwest Notes

Secured Parties, a first priority security interest in and continuing lien on (the “Prepetition

Midwest Notes Liens”) on substantially all of their assets and property (the “Prepetition Midwest

Notes Collateral”).

               (x)     Prepetition Second Lien Secured Notes. Pursuant to that certain Indenture

for certain 10.5% notes due 2024 dated as of August 2, 2018 (as amended, restated, amended and

restated, supplemented, waived, or otherwise modified from time to time, the “Prepetition 2024

Second Lien Notes Indenture”, collectively and with any other agreements and documents

executed or delivered in connection therewith, each as may be amended, restated, amended and

restated, supplemented, waived, or otherwise modified from time to time, the “Prepetition 2024

Second Lien Notes Documents”) by and among (a) the Prepetition Secured Notes Issuers, as co-

issuers, (b) the Prepetition Guarantors party thereto, as guarantors, (c) Wilmington Trust, National

Association, as trustee and notes collateral agent (in such capacities, together with its successors

in such capacity, the “Prepetition 2024 Second Lien Notes Indenture Trustee”) and (d) the

Holders (as defined in the 2024 Second Lien Notes Indenture, the “Prepetition 2024 Second Lien

Noteholders”, collectively with the 2024 Second Lien Notes Indenture Trustee, the “Prepetition

2024 Second Lien Notes Secured Parties”), the Prepetition Secured Notes Issuers incurred



                                                12
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58             Main Document
                                         Pg 59 of 155


indebtedness to the Prepetition 2024 Second Lien Noteholders of 10.5% Senior Second Lien Notes

Due 2024 (collectively, the “Prepetition 2024 Second Lien Notes”). Pursuant to that certain

Indenture for certain 9.0% notes due 2025 dated as of August 2, 2018 (as amended, restated,

amended and restated, supplemented, waived, or otherwise modified from time to time, the

“Prepetition 2025 Second Lien Notes Indenture”, collectively and with any other agreements

and documents executed or delivered in connection therewith, each as may be amended, restated,

amended and restated, supplemented, waived, or otherwise modified from time to time, the

“Prepetition 2025 Second Lien Notes Documents”, together with the Prepetition 2024 Second

Lien Notes Documents, the “Prepetition Second Lien Notes Documents” (collectively with the

Prepetition Loan Documents, the Prepetition First Lien Notes Documents and the Prepetition

Midwest Notes Documents, the “Prepetition Debt Documents”, and the obligations of any of the

Debtors, as applicable, under the Prepetition Debt Documents, collectively, the “Prepetition

Debt”) by and among (a) the Prepetition Secured Notes Issuers, as co-issuers, (b) the Prepetition

Guarantors party thereto, as guarantors, (c) Wilmington Trust, National Association, as trustee and

notes collateral agent (in such capacities, together with its successors in such capacity, the

“Prepetition 2025 Second Lien Notes Indenture Trustee”)7 and (d) the Holders (as defined in

the 2025 Second Lien Notes Indenture, the “Prepetition 2025 Second Lien Noteholders”

(together with the Prepetition 2024 Second Lien Noteholders, the “Prepetition Second Lien

Noteholders”), collectively with the 2025 Second Lien Notes Indenture Trustee, the “Prepetition

2025 Second Lien Notes Secured Parties” (together with the Prepetition 2024 Second Lien Notes

Secured Parties, the “Prepetition Second Lien Notes Secured Parties” and collectively with the


       7
          The Prepetition First Lien Notes Indenture Trustee, the Prepetition Midwest Notes Indenture
Trustee, the Prepetition 2024 Second Lien Notes Indenture Trustee, Prepetition 2025 Second Lien Notes
Indenture Trustee are collectively referred to as the “Prepetition Notes Trustees”.


                                                 13
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58             Main Document
                                         Pg 60 of 155


Prepetition Credit Facility Secured Parties, the Prepetition First Lien Notes Secured Parties and

the Prepetition Midwest Notes Secured Parties, the “Prepetition Secured Parties”)), the

Prepetition Secured Notes Issuers incurred indebtedness to the Prepetition 2025 Second Lien

Noteholders of 9.0% Senior Second Lien Notes Due 2025 (collectively, the “Prepetition 2025

Second Lien Notes”, and together with the Prepetition 2024 Second Lien Notes, the “Prepetition

Second Lien Notes”).

               (xi)    Prepetition Second Lien Secured Notes Obligations.          Pursuant to the

Prepetition 2024 Second Lien Notes Indenture, the Prepetition Second Lien Notes were originally

issued with a face value of not less than $414,905,000. As of the Petition Date, the aggregate

principal amount outstanding under the Prepetition 2024 Second Lien Notes was not less than

$414,905,000 (collectively, together with accrued and unpaid interest, indemnification obligations,

and other charges, amounts, and costs of whatever nature owing, whether or not contingent,

whenever arising, accrued, accruing, due, owing, or chargeable in respect of any of the Prepetition

Secured Notes Issuers’ and the Prepetition Guarantors’ obligations pursuant to the Prepetition

2024 Second Lien Notes and the Prepetition 2024 Second Lien Notes Documents, but less any

original issue discount that is disallowed as unmatured interest pursuant to section 502(b)(2) of the

Bankruptcy Code pursuant to a final, non-appealable order of the Bankruptcy Court, the

“Prepetition 2024 Second Lien Notes Obligations”). Pursuant to the Prepetition 2025 Second

Lien Notes Indenture, the Prepetition First Lien Notes were originally issued with a face value of

$801,964,000.00. As of the Petition Date, the aggregate principal amount outstanding under the

Prepetition 2025 Second Lien Notes was $801,964,000.00. (collectively, together with accrued

and unpaid interest, indemnification obligations, and other charges, amounts, and costs of

whatever nature owing, whether or not contingent, whenever arising, accrued, accruing, due,



                                                 14
19-22312-rdd     Doc 42      Filed 02/26/19 Entered 02/26/19 12:18:58           Main Document
                                          Pg 61 of 155


owing, or chargeable in respect of any of the Prepetition Secured Notes Issuers’ and the Prepetition

Guarantors’ obligations pursuant to the Prepetition 2025 Second Lien Notes and the Prepetition

2025 Second Lien Notes Documents, but less any original issue discount that is disallowed as

unmatured interest pursuant to section 502(b)(2) of the Bankruptcy Code pursuant to a final, non-

appealable order of the Bankruptcy Court, the “Prepetition 2025 Second Lien Notes

Obligations”, together with the Prepetition 2024 Second Lien Notes Obligations, the “Prepetition

Second Lien Notes Obligations”).

               (xii)   Prepetition Second Lien Secured Notes Liens. As more fully set forth in the

Prepetition 2024 Second Lien Notes Documents and Prepetition 2025 Second Lien Notes

Documents, prior to the Petition Date, the Prepetition Secured Notes Issuers and the Prepetition

Guarantor granted to the Prepetition 2024 Second Lien Notes Indenture Trustee, for the benefit of

itself and the Prepetition 2024 Second Lien Noteholders and Prepetition 2025 Second Lien Notes

Indenture Trustee, for the benefit of itself and the Prepetition 2025 Second Lien Noteholders, a

second priority security interest in and continuing lien on (the “Prepetition Second Lien Notes

Liens”) on substantially all of their assets and property (the “Prepetition Second Lien Collateral”,

together with the Prepetition First Lien Collateral and Prepetition Midwest Notes Collateral, the

“Prepetition Collateral”).

               (xiii) Intercreditor Agreements. (i) That certain Intercreditor Agreement, dated as

of August 2, 2018, among the Prepetition Agent, the Prepetition First Lien Notes Indenture Trustee,

the Prepetition 2024 Second Lien Notes Indenture Trustee, the Prepetition 2025 Second Lien Notes

Indenture Trustee, Services and the other prepetition obligors party thereto (as amended, amended

and restated, supplemented or otherwise modified from time to time prior to the date hereof, the

“Junior Lien Intercreditor Agreement”), (ii) that certain Intercreditor Agreement, dated as of



                                                15
19-22312-rdd      Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58               Main Document
                                          Pg 62 of 155


November 6, 2017, among the Prepetition Agent, the Prepetition First Lien Notes Indenture

Trustee, Services and the other prepetition obligors party thereto (as amended, amended and

restated, supplemented or otherwise modified from time to time prior to the date hereof, the “First

Lien Pari Passu Intercreditor Agreement”) and (iii) that certain Intercreditor Agreement, dated

as of August 2, 2018, among the Prepetition 2024 Second Lien Notes Indenture Trustee, the

Prepetition 2025 Second Lien Notes Indenture Trustee, Services and the other prepetition obligors

party thereto (as amended, amended and restated, supplemented or otherwise modified from time

to time prior to the date hereof, the “Second Lien Pari Passu Intercreditor Agreement”)8 are, in

each case, binding and enforceable against the prepetition obligors in accordance with their terms,

and the prepetition obligors are not entitled to take any actions that would be contrary to the

provisions thereof;

                (xiv)   Validity, Perfection and Priority of Prepetition Credit Facility Liens and

Prepetition Credit Facility Debt. The Debtors acknowledge and agree that as of the Petition Date

(a) the Prepetition Credit Facility Liens on the Prepetition Collateral were valid, binding,

enforceable, non-avoidable and properly perfected and were granted to, or for the benefit of, the

Prepetition Credit Facility Secured Parties for fair consideration and reasonably equivalent value;

(b) the Prepetition Credit Facility Liens were senior in priority over any and all other liens on the

Prepetition Collateral, subject only to (1) the Prepetition First Lien Notes Liens on the Prepetition

Collateral, which ranks equally in priority with the Prepetition Credit Facility Liens, (2) the

Prepetition Midwest Notes Liens on the Prepetition Midwest Notes Collateral, which ranks equally

in priority with the Prepetition Credit Facility Liens with respect to the Prepetition Midwest Notes


        8
          The (i) Junior Lien Intercreditor Agreement, (ii) First Lien Pari Passu Intercreditor Agreement
and (iii) Second Lien Pari Passu Intercreditor Agreement and are collectively referred to as the
“Intercreditor Agreements”.


                                                   16
19-22312-rdd      Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58               Main Document
                                          Pg 63 of 155


Collateral and (3) certain liens senior by operation of law or otherwise permitted by the Prepetition

Loan Documents (solely to the extent any such permitted liens were valid, properly perfected, non-

avoidable and senior in priority to the Prepetition Credit Facility Liens as of the Petition Date, the

“Prepetition Credit Facility Permitted Prior Liens”); (c) the Prepetition Credit Facility Debt

constitutes legal, valid, binding, and non-avoidable obligations of the Debtors enforceable in

accordance with the terms of the applicable Prepetition Loan Documents; (d) no offsets,

recoupments, challenges, objections, defenses, claims or counterclaims of any kind or nature to

any of the Prepetition Credit Facility Liens or Prepetition Credit Facility Debt exist, and no portion

of the Prepetition Credit Facility Liens or Prepetition Credit Facility Debt is subject to any

challenge or defense, including avoidance, disallowance, disgorgement, recharacterization, or

subordination (equitable or otherwise) pursuant to the Bankruptcy Code or applicable non-

bankruptcy law; (e) the Debtors and their estates have no claims, objections, challenges, causes of

action, and/or choses in action, including avoidance claims under Chapter 5 of the Bankruptcy

Code or applicable state law equivalents or actions for recovery or disgorgement, against any of

the Prepetition Credit Facility Secured Parties or any of their respective affiliates, agents, attorneys,

advisors, professionals, officers, directors and employees arising out of, based upon or related to

the Prepetition Credit Facilities; and (f) the Debtors waive, discharge, and release any right to

challenge any of the Prepetition Credit Facility Debt, the priority of the Debtors’ obligations

thereunder, and the validity, extent, and priority of the liens securing the Prepetition Credit Facility

Debt.

                (xv)    Validity, Perfection and Priority of Prepetition First Lien Notes Liens and

Prepetition First Lien Notes Obligations. The Debtors acknowledge and agree that as of the

Petition Date (a) the Prepetition First Lien Notes Liens on the Prepetition Collateral were valid,



                                                  17
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                         Pg 64 of 155


binding, enforceable, non-avoidable and properly perfected and were granted to, or for the benefit

of, the Prepetition First Lien Notes Secured Parties for fair consideration and reasonably equivalent

value; (b) the Prepetition First Lien Notes Liens were senior in priority over any and all other liens

on the Prepetition Collateral, subject only to (1) the Prepetition Credit Facility Liens on the

Prepetition Collateral, which ranks equally in priority with the Prepetition First Lien Notes Liens,

(2) the Prepetition Midwest Notes Liens on the Prepetition Midwest Notes Collateral, which ranks

equally in priority with the Prepetition First Lien Notes Liens with respect to the Prepetition

Midwest Notes Collateral and (3) certain liens senior by operation of law or otherwise permitted

by the Prepetition First Lien Notes Documents (solely to the extent any such permitted liens were

valid, properly perfected, non-avoidable and senior in priority to the Prepetition First Lien Notes

Liens as of the Petition Date, the “Prepetition First Lien Notes Permitted Prior Liens”, and,

together with the Prepetition Credit Facility Permitted Prior Liens, the “Permitted Prior Liens”));

(c) the Prepetition First Lien Notes Obligations constitute legal, valid, binding, and non-avoidable

obligations of the Debtors enforceable in accordance with the terms of the applicable Prepetition

First Lien Notes Documents; (d) no offsets, recoupments, challenges, objections, defenses, claims

or counterclaims of any kind or nature to any of the Prepetition First Lien Notes Liens or

Prepetition First Lien Notes Obligations exist, and no portion of the Prepetition First Lien Notes

Liens or Prepetition First Lien Notes Obligations is subject to any challenge or defense, including

avoidance, disallowance, disgorgement, recharacterization, or subordination (equitable or

otherwise) pursuant to the Bankruptcy Code or applicable non-bankruptcy law; (e) the Debtors

and their estates have no claims, objections, challenges, causes of action, and/or choses in action,

including avoidance claims under Chapter 5 of the Bankruptcy Code or applicable state law

equivalents or actions for recovery or disgorgement, against any of the Prepetition First Lien Notes



                                                 18
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                         Pg 65 of 155


Secured Parties or any of their respective affiliates, agents, attorneys, advisors, professionals,

officers, directors and employees arising out of, based upon or related to the Prepetition First Lien

Notes; and (f) the Debtors waive, discharge, and release any right to challenge any of the

Prepetition First Lien Notes Obligations, the priority of the Debtors’ obligations thereunder, and

the validity, extent, and priority of the liens securing the Prepetition First Lien Notes Obligations.

               (xvi)   Validity, Perfection and Priority of Prepetition Midwest Notes Liens and

Prepetition Midwest Notes Obligations. The Debtors acknowledge and agree that as of the Petition

Date (a) the Prepetition Midwest Notes Liens on the Prepetition Midwest Notes Collateral were

valid, binding, enforceable, non-avoidable and properly perfected and were granted to, or for the

benefit of, the Prepetition Midwest Notes Secured Parties for fair consideration and reasonably

equivalent value; (b) the Prepetition Midwest Notes Liens were senior in priority over any and all

other liens on the Prepetition Midwest Notes Collateral, subject only to (1) the Prepetition Credit

Facility Liens and the Prepetition First Lien Notes Liens, which rank equally in priority with the

Prepetition Midwest Notes Liens, and (2) certain liens, senior by operation of law or otherwise,

permitted by the Prepetition Midwest Notes Documents (solely to the extent any such permitted

liens were valid, properly perfected, non-avoidable and senior in priority to the Prepetition

Midwest Notes Liens as of the Petition Date); (c) the Prepetition Midwest Notes Obligations

constitute legal, valid, binding, and non-avoidable obligations of the Debtors enforceable in

accordance with the terms of the applicable Prepetition Midwest Notes Documents; (d) no offsets,

recoupments, challenges, objections, defenses, claims or counterclaims of any kind or nature to

any of the Prepetition Midwest Notes Liens or Prepetition Midwest Notes Obligations exist, and

no portion of the Prepetition Midwest Notes Liens or any Prepetition Midwest Notes Obligations

is subject to any challenge or defense, including, without limitation, avoidance, disallowance,



                                                 19
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58             Main Document
                                         Pg 66 of 155


disgorgement, recharacterization, or subordination (equitable or otherwise) pursuant to the

Bankruptcy Code or applicable non-bankruptcy law; (e) the Debtors and their estates have no

claims, objections, challenges, causes of action, and/or choses in action, including, without

limitation, avoidance claims under Chapter 5 of the Bankruptcy Code or applicable state law

equivalents or actions for recovery or disgorgement, against any of the Prepetition Midwest Notes

Secured Parties or any of their respective affiliates, agents, attorneys, advisors, professionals,

officers, directors and employees arising out of, based upon or related to the Prepetition Midwest

Notes; and (f) the Debtors waive, discharge, and release any right to challenge any of the

Prepetition Midwest Notes Obligations, the priority of the Debtors’ obligations thereunder, and

the validity, extent, and priority of the liens securing the Prepetition Midwest Notes Obligations.

               (xvii) No Control. None of the Prepetition Secured Parties control the Debtors or

their properties or operations, have authority to determine the manner in which any Debtor’s

operations are conducted or are control persons or insiders of the Debtors by virtue of any of the

actions taken with respect to, in connection with, related to or arising from the Prepetition Credit

Agreement, the Prepetition First Lien Notes Indenture, the Prepetition Midwest Notes Indenture,

the Prepetition 2024 Second Lien Notes Indenture and the Prepetition 2025 Second Lien Notes

Indenture.

               (xviii) No Claims or Causes of Action. No claims or causes of action exist against,

or with respect to, the Prepetition Credit Facility Secured Parties, the Prepetition First Lien Notes

Secured Parties or the Prepetition Midwest Notes Secured Parties under any agreements by and

among the Debtors and any such party that is in existence as of the Petition Date.

               (xix)   Release. Effective as of the date of entry of this Interim Order, the Debtors

hereby absolutely and unconditionally release and forever discharge and acquit the Prepetition



                                                 20
19-22312-rdd     Doc 42      Filed 02/26/19 Entered 02/26/19 12:18:58            Main Document
                                          Pg 67 of 155


Credit Facility Secured Parties, the Prepetition First Lien Notes Secured Parties, the Prepetition

Midwest Notes Secured Parties, the DIP Secured Parties, and each of the foregoing’s respective

Representatives (as defined herein), solely in their capacity as such (collectively, the “Released

Parties”), from any and all obligations and liabilities to the Debtors (and their successors and

assigns) and from any and all claims, counterclaims, demands, debts, accounts, contracts, liabilities,

actions and causes of action arising prior to the Petition Date (collectively, the “Released Claims”)

of any kind, nature or description, whether matured or unmatured, known or unknown, foreseen

or unforeseen, liquidated or unliquidated, arising in law or equity, upon contract or tort or under

any state or federal law or otherwise, arising out of or related to (as applicable) the Prepetition

Debt Documents, the DIP Documents, the obligations owing and the financial obligations made

thereunder, the negotiation thereof and of the deal reflected thereby, and the obligations and

financial obligations made thereunder, in each case that the Debtors at any time had, now have or

may have, or that their successors or assigns hereafter can or may have against any of the Released

Parties for or by reason of any act, omission, matter, cause or thing whatsoever arising at any time

on or prior to the date of this Interim Order.

               (xx)    Cash Collateral. All of the Debtors’ cash, including any cash in deposit

accounts (whether subject to control agreements or otherwise) constitutes “cash collateral” of the

Prepetition Secured Parties within the meaning of section 363(a) of the Bankruptcy Code (the

“Cash Collateral”).

       G.      Findings Regarding the DIP Financing and Use of Cash Collateral.

               (i)     Good and sufficient cause has been shown for the entry of this Interim Order.

               (ii)    The DIP Loan Parties have an immediate and critical need to obtain the DIP

Financing and to use Prepetition Collateral (including Cash Collateral) in each case on an interim



                                                 21
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58           Main Document
                                         Pg 68 of 155


basis, in order to permit, among other things, the orderly continuation of the operation of their

businesses, to maintain business relationships with vendors, suppliers and customers, to make

payroll, to make capital expenditures, and to satisfy other working capital and operational needs.

The access of the DIP Loan Parties to sufficient working capital and liquidity through the use of

Cash Collateral and other Prepetition Collateral, incurrence of new indebtedness under the DIP

Documents and other financial accommodations provided under the DIP Documents are necessary

and vital to the preservation and maintenance of the going concern values of the DIP Loan Parties

and to a successful reorganization of the DIP Loan Parties.

               (iii)   The DIP Loan Parties are unable to obtain financing on more favorable

terms from sources other than the DIP Lenders and are unable to obtain adequate unsecured credit

allowable under section 503(b)(1) of the Bankruptcy Code as an administrative expense. The DIP

Loan Parties are also unable to obtain secured credit allowable under sections 364(c)(1), 364(c)(2)

and 364(c)(3) of the Bankruptcy Code without the DIP Loan Parties granting to the DIP Secured

Parties, subject to the Carve Out, the DIP Liens and the DIP Superpriority Claims (as defined

herein) and, subject to the Carve Out, incurring the Adequate Protection Obligations, in each case,

under the terms and conditions set forth in this Interim Order and in the DIP Documents.

               (iv)    Based on the DIP Motion, the Leone Declaration, the First Day Declaration,

and the record presented to the Court at the Interim Hearing, the terms of the DIP Financing and

the terms on which the DIP Loan Parties may continue to use the Prepetition Collateral (including

Cash Collateral) pursuant to this Interim Order and the DIP Documents are fair and reasonable,

reflect the DIP Loan Parties’ exercise of prudent business judgment consistent with their fiduciary

duties and constitute reasonably equivalent value and fair consideration.




                                                22
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58            Main Document
                                         Pg 69 of 155


               (v)     To the extent such consent is required, the Prepetition Secured Parties have

consented, will be solicited for their consent or are deemed under the Intercreditor Agreements or

other applicable Prepetition Debt Documents to have consented to the DIP Loan Parties’ use of

Cash Collateral and the other Prepetition Collateral, and the DIP Loan Parties’ entry into the DIP

Documents in accordance with and subject to the terms and conditions in this Interim Order and

the DIP Documents.

               (vi)    The DIP Financing and the use of the Prepetition Collateral (including Cash

Collateral) have been negotiated in good faith and at arm’s length among the DIP Loan Parties,

and the DIP Secured Parties, and all of the DIP Loan Parties’ obligations and indebtedness arising

under, in respect of, or in connection with, the DIP Financing and the DIP Documents, including,

without limitation: all DIP Loans made to the DIP Loan Parties pursuant to the DIP Documents,

any “Obligations” (as defined in the DIP Documents), and any “Cash Management Agreements”

and “Swap Agreements” (each as defined in the DIP Documents), shall be deemed to have been

extended by the DIP Agent and the DIP Lenders and their respective affiliates in good faith, as

that term is used in section 364(e) of the Bankruptcy Code and in express reliance upon the

protections offered by section 364(e) of the Bankruptcy Code, and the DIP Agent and the DIP

Lenders (and the successors and assigns thereof) shall be entitled to the full protection of section

364(e) of the Bankruptcy Code in the event that this Interim Order or any provision hereof is

vacated, reversed or modified, on appeal or otherwise.

               (vii)   The Prepetition Credit Facility Secured Parties have acted in good faith

regarding the DIP Financing and the DIP Loan Parties’ continued use of the Prepetition Collateral

(including Cash Collateral) to fund the administration of the DIP Loan Parties’ estates and

continued operation of their businesses (including the incurrence and payment of the Adequate



                                                23
19-22312-rdd     Doc 42      Filed 02/26/19 Entered 02/26/19 12:18:58            Main Document
                                          Pg 70 of 155


Protection Obligations and the granting of the Adequate Protection Liens (as defined herein)), in

accordance with the terms hereof, and the Prepetition Credit Facility Secured Parties (and the

successors and assigns thereof) shall be entitled to the full protection of section 363(m) of the

Bankruptcy Code in the event that this Interim Order or any provision hereof is vacated, reversed

or modified, on appeal or otherwise.

               (viii) The Prepetition Secured Parties are entitled to the adequate protection

provided in this Interim Order as and to the extent set forth herein pursuant to sections 361, 362,

363 and 364 of the Bankruptcy Code. Based on the DIP Motion and on the record presented to

the Court, the terms of the proposed adequate protection arrangements and of the use of the

Prepetition Collateral (including Cash Collateral) are fair and reasonable, reflect the DIP Loan

Parties’ prudent exercise of business judgment and constitute reasonably equivalent value and fair

consideration for the use of Cash Collateral; provided that nothing in this Interim Order or the DIP

Documents shall (x) be construed as the affirmative consent by any of the Prepetition Secured

Parties for the use of Cash Collateral other than on the terms set forth in this Interim Order and in

the context of the DIP Financing authorized by this Interim Order to the extent such consent has

been or will be given, (y) be construed as a consent by any party to the terms of any other financing

or any other lien encumbering the Prepetition Collateral (whether senior or junior) or (z) prejudice,

limit or otherwise impair the rights of any of the Prepetition Secured Parties, subject to any

applicable provisions of the Intercreditor Agreements, to seek new, different or additional adequate

protection or assert the interests of any of the Prepetition Secured Parties and the rights of any

other party in interest to object to such relief are hereby preserved.

               (ix)    The Debtors have requested immediate entry of this Interim Order pursuant

to Bankruptcy Rules 4001(b)(2) and 4001(c)(2) and the Local Rules. Absent granting the relief



                                                  24
19-22312-rdd      Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                          Pg 71 of 155


set forth in this Interim Order, the DIP Loan Parties’ estates will be immediately and irreparably

harmed. Consummation of the DIP Financing and the use of Prepetition Collateral (including

Cash Collateral), in accordance with this Interim Order and the DIP Documents are therefore in

the best interests of the DIP Loan Parties’ estates and consistent with the DIP Loan Parties’

exercise of their fiduciary duties.

       H.      Permitted Prior Liens; Continuation of Prepetition Liens. Nothing herein shall

constitute a finding or ruling by this Court that any alleged Permitted Prior Lien is valid, senior,

enforceable, prior, perfected, or non-avoidable. Moreover, nothing herein shall prejudice the rights

of any party-in-interest, including, but not limited to, the Debtors, the DIP Agent, the DIP Lenders,

the Prepetition Secured Parties, or a Creditors’ Committee (if appointed), to challenge the validity,

priority, enforceability, seniority, avoidability, perfection, or extent of any alleged Permitted Prior

Lien and/or security interests. The right of a seller of goods to reclaim such goods under section

546(c) of the Bankruptcy Code is not a Permitted Prior Lien and is expressly subject to the liens

and interests granted to the Prepetition Secured Parties (the “Prepetition Liens”) and the DIP

Liens. The Prepetition Liens, and the DIP Liens that prime the Prepetition Liens, are continuing

liens and the DIP Collateral is and will continue to be encumbered by such liens in light of the

integrated nature of the DIP Facilities, the DIP Documents, and the Prepetition Secured

Documents.

       I.      Immediate Entry. Sufficient cause exists for immediate entry of this Interim Order

pursuant to Bankruptcy Rule 4001(b)(2) and (c)(2).

       J.      Compliance with Local Rule 4001-2. The DIP Motion and this Interim Order

comply with the requirements of Local Rule 4001-2.




                                                  25
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58             Main Document
                                         Pg 72 of 155


       Based upon the foregoing findings and conclusions, the DIP Motion and the record before

the Court with respect to the DIP Motion, and after due consideration and good and sufficient

cause appearing therefor,

       IT IS HEREBY ORDERED THAT:

       1.      Interim Financing Approved. The DIP Motion is granted, the interim financing

described herein is authorized and approved, and the use of Cash Collateral on an interim basis is

authorized, in each case subject to the terms and conditions set forth in the DIP Documents and

this Interim Order. All objections to this Interim Order to the extent not withdrawn, waived, settled,

or resolved are hereby denied and overruled.

       2.      Authorization of the DIP Financing and the DIP Documents.

               (a)     The DIP Loan Parties are hereby authorized to execute, deliver, enter into

and, as applicable, perform all of their obligations in accordance with, and subject to the terms of

this Interim Order and the DIP Documents and such other and further acts as may be necessary,

appropriate or desirable in connection therewith. The Borrower is hereby authorized to borrow

money and obtain letters of credit pursuant to the DIP Term Sheet and the DIP Credit Agreement,

and the DIP Guarantors are hereby authorized to guaranty the DIP Obligations, (a) in each case up

to an aggregate principal or face amount equal to $100 million under the DIP Revolving Facility,

subject in each case to any limitations on borrowing under the DIP Documents for the account of

the Borrower, and subject to entry of the Final Order, an additional $400 million, in each case

subject to Revolving Facility Availability (as defined in the DIP Documents), in each case, which

shall be used for all purposes permitted under the DIP Documents, subject to and in accordance

with the budget (as the same may be modified from time to time consistent with the terms of the




                                                 26
19-22312-rdd        Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58           Main Document
                                            Pg 73 of 155


DIP Documents and subject to such variances as permitted therein, the “Budget”) 9 including,

without limitation, to provide working capital for the DIP Loan Parties and for general corporate

purposes and to pay interest, fees and expenses in accordance with this Interim Order and the DIP

Documents and (b) in each case up to an aggregate principal amount equal to $300 million under

the DIP Term Loan Facility on an interim basis and, subject to entry of the Final Order, an

additional $200 million under the DIP Term Loan Facility, subject to any limitations on borrowing

under the DIP Documents, which shall be used for all purposes permitted under the DIP

Documents, subject to and in accordance with the Budget, including, without limitation, to pay

certain costs, fees and expenses related to the Chapter 11 Cases, to pay the Adequate Protection

Payments (as defined herein), and to fund the working capital needs and for general corporate

purposes during the Chapter 11 Cases, in each case, in accordance with this Interim Order and the

DIP Documents, including the Budget.

                 (b)      In furtherance of the foregoing and without further approval of this Court,

each Debtor is authorized and directed to perform all acts, to make, execute and deliver all

instruments, certificates, and agreements and documents (including, without limitation, the

execution or recordation of security agreements, mortgages and financing statements), and to pay

all fees in connection with or that may be reasonably required, necessary, or desirable for the DIP

Loan Parties’ performance of their obligations under or related to the DIP Financing, including,

without limitation:

                 (i)      the execution and delivery of, and performance under, each of the DIP

Documents;




       9
           A copy of the initial Budget is attached hereto as Schedule 1.


                                                     27
19-22312-rdd      Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58               Main Document
                                          Pg 74 of 155


                (ii)    the execution and delivery of, and performance under, one or more

amendments, waivers, consents or other modifications to and under the DIP Documents, in each

case, in such form as the DIP Loan Parties and the DIP Agent may agree, it being understood that

no further approval of this Court shall be required for any authorizations, amendments, waivers,

consents or other modifications to and under the DIP Documents (and any fees and other expenses

(including attorneys’, accountants’, appraisers’ and financial advisors’ fees), amounts, charges,

costs, indemnities and other obligations paid in connection therewith) that do not (A) shorten the

maturity of the extensions of credit thereunder or increase the aggregate commitments or the rate

of interest payable thereunder or (B) increase existing fees or add new fees thereunder (excluding,

for the avoidance of doubt, any amendment, consent or waiver fee).

                (iii)   the non-refundable payment to the DIP Agent or the DIP Lenders, as the

case may be, of all reasonable and documented fees including, without limitation but only as

applicable, any letter of credit fees (including issuance, fronting, and other related charges), unused

facility fees, amendment fees, prepayment premiums, early termination fees, servicing fees, audit

fees, liquidator fees, structuring fees, administrative agent’s or collateral agent’s fees, upfront fees,

closing fees, commitment fees, exit fees, backstop fees, agency fees, and/or professional fees

(which fees shall be irrevocable, and shall be deemed to have been, approved upon entry of this

Interim Order, whether or not such fees arose before or after the Petition Date, and whether or not

the transactions contemplated hereby are consummated, and upon payment thereof, shall not be

subject to any contest, attack, rejection, recoupment, reduction, defense, counterclaim, offset,

subordination, recharacterization, avoidance or other claim, cause of action or other challenge of

any nature under the Bankruptcy Code, under applicable non-bankruptcy law or otherwise) and

any amounts due (or that may become due) in respect of the indemnification obligations, in each



                                                   28
19-22312-rdd     Doc 42    Filed 02/26/19 Entered 02/26/19 12:18:58           Main Document
                                        Pg 75 of 155


case referred to in the DIP Documents (and in any separate letter agreements, including, without

limitation, any Fee Letters, between any or all DIP Loan Parties, on the one hand, and any of the

DIP Agent and/or DIP Lenders, on the other, in connection with the DIP Financing) and the costs

and expenses as may be due from time to time, including, without limitation, reasonable and

documented fees and expenses of the professionals retained by any of the DIP Agent or DIP

Lenders (including Davis Polk & Wardwell LLP and such other advisors as permitted under the

DIP Documents), in each case, as provided for in the DIP Documents, without the need to file

retention motions or fee applications or to provide notice to any party; provided, however, that

nothing herein or in the DIP Documents shall limit the rights of any party-in-interest to seek

payment of any fees and expenses in accordance with the Plan (as defined in the DIP Documents);

and

               (iv)   the performance of all other acts necessary, appropriate, or desirable under

or in connection with the DIP Documents.

       3.      DIP Obligations. Upon execution and delivery of the DIP Documents, (i) the DIP

Documents shall constitute valid, binding and non-avoidable obligations of the DIP Loan Parties,

enforceable against each DIP Loan Party and their estates thereto in accordance with the terms of

the DIP Documents and this Interim Order, and any successors thereto, including any trustee

appointed in the Chapter 11 Cases, or in any case under Chapter 7 of the Bankruptcy Code upon

the conversion of any of the Chapter 11 Cases, or in any other proceedings superseding or related

to any of the foregoing (collectively, the “Successor Cases”). Upon execution and delivery of the

DIP Documents, the DIP Obligations will include all loans, letter of credit reimbursement

obligations, and any other indebtedness or obligations, contingent or absolute, which may now or

from time to time be owing by any of the Debtors to the DIP Agent or any of the DIP Lenders, in



                                               29
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58           Main Document
                                         Pg 76 of 155


each case, under, or secured by, the DIP Documents or this Interim Order, including all principal,

accrued interest, costs, fees, expenses and other amounts under the DIP Documents. Without

limiting the foregoing, the DIP Obligations shall also include all Cash Management Obligations

(as defined in the DIP Documents) and all obligations of any Debtor arising under any Cash

Management Agreements or Swap Agreements to the extent described in, or secured by, the DIP

Documents. The Debtors shall be jointly and severally liable for the DIP Obligations. The DIP

Obligations shall be due and payable, without notice or demand, and the use of Cash Collateral

shall automatically cease on the Termination Declaration Date (as defined herein), except as

provided in paragraph 20 herein. No obligation, payment, transfer, or grant of collateral security

hereunder or under the DIP Documents (including any DIP Obligation or DIP Liens (as defined

herein), and including in connection with any adequate protection provided to the Prepetition

Secured Parties hereunder) shall be stayed, restrained, voidable, avoidable, or recoverable, under

the Bankruptcy Code or under any applicable law (including, without limitation, under sections

502(d), 544, and 547 to 550 of the Bankruptcy Code or under any applicable state Uniform

Voidable Transactions Act, Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance

Act, or similar statute or common law), or subject to any avoidance, reduction, setoff, recoupment,

offset, recharacterization, subordination (whether equitable, contractual, or otherwise),

counterclaim, cross-claim, defense, or any other challenge under the Bankruptcy Code or any

applicable law or regulation by any person or entity.

       4.      [Reserved]

       5.      [Reserved]




                                                30
19-22312-rdd      Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                          Pg 77 of 155


       6.      Carve Out.

               (a)     Carve Out. As used in this Interim Order, the “Carve Out” means the sum

of (i) all fees required to be paid to the Clerk of the Court and to the Office of the United States

Trustee under section 1930(a) of title 28 of the United States Code plus interest at the statutory

rate (without regard to the notice set forth in (iii) below); (ii) all reasonable fees and expenses up

to $50,000 incurred by a trustee under section 726(b) of the Bankruptcy Code (without regard to

the notice set forth in (iii) below); (iii) to the extent allowed at any time, whether by interim order,

procedural order, or otherwise, all unpaid fees and expenses (the “Allowed Professional Fees”)

incurred by persons or firms retained by the Debtors pursuant to section 327, 328, or 363 of the

Bankruptcy Code (the “Debtor Professionals”) and the Creditors’ Committee pursuant to section

328 or 1103 of the Bankruptcy Code (the “Committee Professionals” and, together with the

Debtor Professionals, the “Professional Persons”) at any time before or on the first business day

following delivery by the DIP Agent of a Carve Out Trigger Notice (as defined below), whether

allowed by the Court prior to or after delivery of a Carve Out Trigger Notice; and (iv) Allowed

Professional Fees of Professional Persons in an aggregate amount not to exceed $20,000,000

incurred after the first business day following delivery by the DIP Agent of the Carve Out Trigger

Notice, to the extent allowed at any time, whether by interim order, procedural order, or otherwise

(the amounts set forth in this clause (iv) being the “Post-Carve Out Trigger Notice Cap”). For

purposes of the foregoing, “Carve Out Trigger Notice” shall mean a written notice delivered by

email (or other electronic means) by the DIP Agent to the Debtors, their lead restructuring counsel,

the U.S. Trustee, and counsel to the Creditors’ Committee, which notice may be delivered

following the occurrence and during the continuation of an Event of Default and acceleration of

the DIP Obligations, stating that the Post-Carve Out Trigger Notice Cap has been invoked.



                                                  31
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58             Main Document
                                         Pg 78 of 155


               (b)     Fee Estimates. Not later than 7:00 p.m. New York time on the third

business day of each week starting with the first full calendar week following the Closing Date,

each Professional Person shall deliver to the Debtors a statement setting forth a good-faith estimate

of the amount of fees and expenses (collectively, “Estimated Fees and Expenses”) incurred

during the preceding week by such Professional Person (through Saturday of such week, the

“Calculation Date”), along with a good-faith estimate of the cumulative total amount of

unreimbursed fees and expenses incurred through the applicable Calculation Date and a statement

of the amount of such fees and expenses that have been paid to date by the Debtors (each such

statement, a “Weekly Statement”); provided that within one business day of the occurrence of the

Termination Declaration Date (as defined below), each Professional Person shall deliver one

additional statement (the “Final Statement”) setting forth a good-faith estimate of the amount of

fees and expenses incurred during the period commencing on the calendar day after the most recent

Calculation Date for which a Weekly Statement has been delivered and concluding on the

Termination Declaration Date. If any Professional Person fails to deliver a Weekly Statement

within three calendar days after such Weekly Statement is due, such Professional Person’s

entitlement (if any) to any funds in the Carve Out Accounts (as defined below) with respect to the

aggregate unpaid amount of Allowed Professional Fees for the applicable period(s) for which such

Professional Person failed to deliver a Weekly Statement covering such period shall be limited to

the aggregate unpaid amount of Allowed Professional Fees included in the Budget for such period

for such Professional Person; provided that such Professional Person shall be entitled to be paid

any unpaid amount of Allowed Professional Fees in excess of Allowed Professional Fees included

in the Budget for such period for such Professional Person from a reserve to be funded by the

Debtors from all cash on hand as of such date and any available cash thereafter held by any Debtor



                                                 32
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58            Main Document
                                         Pg 79 of 155


pursuant to paragraph 6(c) below. Solely as it relates to the Agents and the Lenders, any deemed

draw and borrowing pursuant to paragraph 6(c)(i)(x) for amounts under paragraph 6(a)(iii) above

shall be limited to the greater of (x) the sum of (I) the aggregate unpaid amount of Estimated Fees

and Expenses included in such Weekly Statements timely received by the Debtors prior to the

Termination Declaration Date plus, without duplication, (II) the lesser of (1) the aggregate unpaid

amount of Estimated Fees and Expenses included in the Final Statements timely received by the

Debtors pertaining to the period through and including the Termination Declaration Date and (2)

the Budgeted Cushion Amount (as defined below), and (y) the aggregate unpaid amount of

Allowed Professional Fees included in the Budget for the period prior to the Termination

Declaration Date (such amount, the “DIP Professional Fee Carve Out Cap”). For the avoidance

of doubt, each Agent shall be entitled to maintain at all times a reserve (the “Carve-Out Reserve”)

in an amount (the “Carve-Out Reserve Amount”) equal to the sum of (i) the greater of (x) the

aggregate unpaid amount of Estimated Fees and Expenses included in all Weekly Statements

timely received by the Debtors, and (y) the aggregate amount of Allowed Professional Fees

contemplated to be unpaid in the Budget at the applicable time, plus (ii) the Post-Carve Out Trigger

Notice Cap, plus (iii) the amounts contemplated under paragraphs 6(a)(i) and 6(a)(ii) above, plus

(iv) an amount equal to the amount of Allowed Professional Fees set forth in the Budget for the

then-current week occurring after the most recent Calculation Date and the two weeks succeeding

such current week (such amount set forth in (iv), regardless of whether such reserve is maintained,

the “Budgeted Cushion Amount”). Not later than 7:00 p.m. New York time on the fourth

business day of each week starting with the first full calendar week following the Closing Date,

the Debtors shall deliver to each Agent a report setting forth the Carve-Out Reserve Amount as of

such time, and, in setting the Carve-Out Reserve, each Agent shall be entitled to rely upon such



                                                33
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58            Main Document
                                         Pg 80 of 155


reports in accordance with the DIP Loan Documents. Prior to the delivery of the first report setting

forth the Carve-Out Reserve Amount, the Agents shall calculate the Carve-Out Reserve Amount

by reference to the Budget for subsection (i) of the Carve-Out Reserve Amount.

               (c)     Carve Out Reserves.

               (i)     On the day on which a Carve Out Trigger Notice is given by any Agent to

the Debtors with a copy to counsel to the Creditors’ Committee (the “Termination Declaration

Date”), the Carve Out Trigger Notice shall (x) be deemed a draw request and notice of borrowing

by the Debtors for loans to be made under the DIP Revolving Facility (each, a “Revolving Loan”)

(on a pro rata basis based on the then-outstanding commitments under the DIP Revolving Facility),

in an amount equal to the sum of (1) the amounts set forth in paragraphs 6(a)(i) and 6(a)(ii) above,

and (2) the lesser of (a) the then unpaid amounts of the Allowed Professional Fees (b) the DIP

Professional Fee Carve Out Cap (any such amounts actually advanced shall constitute Revolving

Loans) and (y) also constitute a demand to the Debtors to utilize all cash on hand as of such date

and any available cash thereafter held by any Debtor to fund a reserve in an amount equal to the

sum of the amounts set forth in paragraphs 6(a)(i)–(iii) above. The Debtors shall deposit and hold

such amounts in a segregated account at any Agent in trust to pay such then unpaid Allowed

Professional Fees (the “Pre-Carve Out Trigger Notice Reserve”) prior to any and all other claims.

               (ii)    On the Termination Declaration Date, the Carve Out Trigger Notice shall

also (x) be deemed a request by the Debtors for Revolving Loans under the DIP Revolving Facility

(on a pro rata basis based on the then-outstanding commitments under the DIP Revolving Facility),

in an amount equal to the Post-Carve Out Trigger Notice Cap (any such amounts actually advanced

shall constitute Revolving Loans) and (y) constitute a demand to the Debtors to utilize all cash on

hand as of such date and any available cash thereafter held by any Debtor, after funding the Pre-



                                                34
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58           Main Document
                                         Pg 81 of 155


Carve Out Trigger Notice Reserve, to fund a reserve in an amount equal to the Post-Carve Out

Trigger Notice Cap. The Debtors shall deposit and hold such amounts in a segregated account at

any Agent in trust to pay such Allowed Professional Fees benefiting from the Post-Carve Out

Trigger Notice Cap (the “Post-Carve Out Trigger Notice Reserve” and, together with the Pre-

Carve Out Trigger Notice Reserve, the “Carve Out Reserves”) prior to any and all other claims.

               (iii)   On the first business day after an Agent gives such notice to such Revolving

Lenders, notwithstanding anything in the DIP Loan Documents to the contrary, including with

respect to the existence of a Default or Event of Default (each as defined in the DIP Loan

Documents), the failure of the Debtors to satisfy any or all of the conditions precedent for

Revolving Loans under the Revolving Facility, any termination of the commitments under the DIP

Revolving Facility following an Event of Default (as defined in the DIP Loan Documents), or the

occurrence of the Maturity Date, each Revolving Lender with an outstanding commitment under

the DIP Revolving Facility (on a pro rata basis based on the then-outstanding commitments under

the DIP Revolving Facility) shall make available to the Revolving Facility Agent such Revolving

Lender’s pro rata share with respect to such borrowing in accordance with the Revolving Facility;

provided that in no event shall the Revolving Facility Agent or the Revolving Lenders be required

to extend Revolving Loans pursuant to a deemed draw and borrowing pursuant to paragraphs

6(c)(i)(x) and 6(c)(ii)(x) in an aggregate amount exceeding the Carve-Out Reserve Amount.

               (iv)    All funds in the Pre-Carve Out Trigger Notice Reserve shall be used first to

pay the obligations set forth in clauses (i) through (iii) of the definition of Carve Out set forth

above (the “Pre-Carve Out Amounts”), but not, for the avoidance of doubt, the Post-Carve Out

Trigger Notice Cap, until paid in full, and then, to the extent the Pre-Carve Out Trigger Notice

Reserve has not been reduced to zero, to pay the Agents for the benefit of the Lenders, unless the



                                                35
19-22312-rdd     Doc 42      Filed 02/26/19 Entered 02/26/19 12:18:58             Main Document
                                          Pg 82 of 155


Obligations have been indefeasibly paid in full, in cash, and all Commitments have been

terminated, in which case any such excess shall be paid to the Existing Primed Secured Parties in

accordance with their rights and priorities as of the Petition Date. All funds in the Post-Carve Out

Trigger Notice Reserve shall be used first to pay the obligations set forth in clause (iv) of the

paragraph (a) above (the “Post-Carve Out Amounts”), and then, to the extent the Post-Carve Out

Trigger Notice Reserve has not been reduced to zero, to pay the Agents for the benefit of the

Lenders, unless the Obligations have been indefeasibly paid in full, in cash, and all Commitments

have been terminated, in which case any such excess shall be paid to the Existing Primed Secured

Parties in accordance with their rights and priorities as of the Petition Date.

               (v)     Notwithstanding anything to the contrary in the DIP Loan Documents or

this Interim Order, if either of the Carve Out Reserves is not funded in full in the amounts set forth

in this paragraph 6, then, any excess funds in one of the Carve Out Reserves following the payment

of the Pre-Carve Out Amounts and Post-Carve Out Amounts, respectively, shall be used to fund

the other Carve Out Reserve, up to the applicable amount set forth in this paragraph (c), prior to

making any payments to the Agents or the Existing Primed Secured Parties, as applicable.

Notwithstanding anything to the contrary in the DIP Loan Documents or this Interim Order,

following delivery of a Carve Out Trigger Notice, the Agents and the agents under the Existing

Primed Secured Facilities shall not sweep or foreclose on cash (including cash received as a result

of the sale or other disposition of any assets) of the Debtors until the Carve Out Reserves have

been fully funded, but shall have a security interest in any residual interest in the Carve Out

Reserves, with any excess paid to the Agents for application in accordance with the DIP Loan

Documents.     Further, notwithstanding anything to the contrary in this Interim Order, (i)

disbursements by the Debtors from the Carve Out Reserves shall not constitute Loans (as defined



                                                 36
19-22312-rdd     Doc 42      Filed 02/26/19 Entered 02/26/19 12:18:58             Main Document
                                          Pg 83 of 155


in the DIP Loan Documents) or increase or reduce the Obligations, (ii) the failure of the Carve Out

Reserves to satisfy in full the Allowed Professional Fees shall not affect the priority of the Carve

Out, and (iii) in no way shall the Initial Budget, Budget, Carve Out, Post-Carve Out Trigger Notice

Cap, Carve Out Reserves, or any of the foregoing be construed as a cap or limitation on the amount

of the Allowed Professional Fees due and payable by the Debtors. For the avoidance of doubt and

notwithstanding anything to the contrary in this Interim Order, the DIP Facilities, or in any Existing

Primed Secured Facilities, the Carve Out shall be senior to all liens and claims securing the DIP

Facilities, the Adequate Protection Liens, and the 507(b) Claim, and any and all other forms of

adequate protection, liens, or claims securing the Obligations or the obligations under the Existing

Primed Secured Facilities.

               (d)     Payment of Allowed Professional Fees Prior to the Termination

Declaration Date.     Any payment or reimbursement made prior to the occurrence of the

Termination Declaration Date in respect of any Allowed Professional Fees shall not reduce the

Carve Out.

               (e)     No Direct Obligation to Pay Allowed Professional Fees. None of the

Agents, the Lenders, or the Existing Primed Secured Parties shall be responsible for the payment

or reimbursement of any fees or disbursements of any Professional Person incurred in connection

with the Chapter 11 Cases or any successor cases under any chapter of the Bankruptcy Code.

Nothing in this Interim Order or otherwise shall be construed to obligate the Agents, the Lenders,

or the Existing Primed Secured Parties, in any way, to pay compensation to, or to reimburse

expenses of, any Professional Person or to guarantee that the Debtors have sufficient funds to pay

such compensation or reimbursement.




                                                 37
19-22312-rdd     Doc 42    Filed 02/26/19 Entered 02/26/19 12:18:58            Main Document
                                        Pg 84 of 155


               (f)    Payment of Carve Out On or After the Termination Declaration Date. Any

payment or reimbursement made on or after the occurrence of the Termination Declaration Date

in respect of any Allowed Professional Fees shall permanently reduce the Carve Out on a dollar-

for-dollar basis. Any funding of the Carve Out shall be added to, and made a part of, the

Obligations secured by the Collateral and shall be otherwise entitled to the protections granted

under this Interim Order, the Loan Documents, the Bankruptcy Code, and applicable law.

       7.      DIP Superpriority Claims. Pursuant to section 364(c)(1) of the Bankruptcy Code,

all of the DIP Obligations shall constitute allowed superpriority administrative expense claims

against the DIP Loan Parties (without the need to file any proof of claim) with priority over any

and all claims against the DIP Loan Parties, now existing or hereafter arising, of any kind

whatsoever, including, without limitation, all administrative expenses of the kind specified in

sections 503(b) and 507(b) of the Bankruptcy Code and any and all administrative expenses or

other claims arising under sections 105, 326, 328, 330, 331, 365, 503(b), 506(c), 507(a), 507(b),

726, 1113 or 1114 of the Bankruptcy Code (including the Adequate Protection Obligations),

whether or not such expenses or claims may become secured by a judgment lien or other non-

consensual lien, levy or attachment, which allowed claims (the “DIP Superpriority Claims”)

shall for purposes of section 1129(a)(9)(A) of the Bankruptcy Code be considered administrative

expenses allowed under section 503(b) of the Bankruptcy Code, and which DIP Superpriority

Claims shall be payable from and have recourse to all prepetition and postpetition property of the

DIP Loan Parties and all proceeds thereof (excluding claims and causes of action under sections

502(d), 544, 545, 547, 548 and 550 of the Bankruptcy Code, or any other avoidance actions under

the Bankruptcy Code or applicable state-law equivalents (“Avoidance Actions”) but including,

any proceeds or property recovered, unencumbered or otherwise, from Avoidance Actions,



                                               38
19-22312-rdd     Doc 42      Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                          Pg 85 of 155


whether by judgment, settlement or otherwise (“Avoidance Proceeds”)) in accordance with the

DIP Documents and this Interim Order, subject only to the liens on such property and the Carve

Out. The DIP Superpriority Claims shall be entitled to the full protection of section 364(e) of the

Bankruptcy Code in the event that this Interim Order or any provision hereof is vacated, reversed

or modified, on appeal or otherwise. The DIP Superpriority Claims shall be pari passu in right of

payment with one another and senior to the 507(b) Claims (as defined herein).

       8.      DIP Liens.

               (a)     DIP Liens. As security for the DIP Obligations, effective and perfected

upon the date of this Interim Order and without the necessity of the execution, recordation or filing

by the DIP Loan Parties of mortgages, security agreements, control agreements, pledge agreements,

financing statements, notation of certificates of title for titled goods or other similar documents, or

the possession or control by the DIP Agent of, or over, any Collateral, security interests and liens

are hereby granted to the DIP Agent for its own benefit and the benefit of the DIP Lenders (all

property identified in clauses (i) through (iii) below being collectively referred to as the “DIP

Collateral”), subject only to the payment of the Carve Out (all such liens and security interests

granted to the DIP Agent, for its benefit and for the benefit of the DIP Lenders, pursuant to this

Interim Order and the DIP Documents, the “DIP Liens”):

               (i)     Liens on Unencumbered Property. Pursuant to section 364(c)(2) of the

Bankruptcy Code, a valid, binding, continuing, enforceable, fully perfected first priority senior

security interest in and lien upon all prepetition and postpetition property of the DIP Loan Parties,

whether existing on the Petition Date or thereafter acquired, that, on or as of the Petition Date, is

not subject to a valid, perfected and non-avoidable lien, including, without limitation, any and all

unencumbered cash of the DIP Loan Parties (whether maintained with the DIP Agent or otherwise)



                                                  39
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                         Pg 86 of 155


and any investment of such cash, inventory, accounts receivable, other rights to payment whether

arising before or after the Petition Date, contracts, properties, plants, fixtures, machinery,

equipment, general intangibles, documents, instruments, securities, chattel paper, interests in

leaseholds, real properties, deposit accounts, patents, copyrights, trademarks, trade names, rights

under license agreements and other intellectual property, capital stock of subsidiaries, wherever

located, and the proceeds, products, rents and profits of the foregoing, whether arising under

section 552(b) of the Bankruptcy Code or otherwise, of all the foregoing (the “Unencumbered

Property”), in each case other than: (i) the Excluded Assets, but including the proceeds of

Excluded Assets that do not otherwise constitute Excluded Assets; and (ii) the Avoidance Actions,

but effective only upon entry of the Final Order, the Avoidance Proceeds;

               (ii)    Liens Priming Certain Prepetition Secured Parties’ Liens. Pursuant to

section 364(d)(1) of the Bankruptcy Code, a valid, binding, continuing, enforceable, fully

perfected first priority priming security interest in and lien upon all prepetition and postpetition

property of the DIP Loan Parties of the same nature, scope and type as the Prepetition Collateral,

regardless of where located, regardless whether or not any liens on such assets are voided, avoided,

invalidated, lapsed or unperfected (the “DIP Priming Liens”), which shall prime all respects to

the interests of the Prepetition Secured Parties arising from current and future liens of the

Prepetition Secured Parties (including, without limitation, the Adequate Protection Liens granted

to the Prepetition Secured Parties) (the “Primed Liens”). Notwithstanding anything herein to the

contrary, the DIP Priming Liens shall be (i) subject and junior to the Carve Out in all respects, (ii)

senior in all respects to the Prepetition Liens and (iii) senior to the Adequate Protection Liens;

               (iii)   Liens Junior to Certain Other Liens. Pursuant to section 364(c)(3) of the

Bankruptcy Code, a valid, binding, continuing, enforceable, fully perfected security interest in and



                                                 40
19-22312-rdd      Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58               Main Document
                                          Pg 87 of 155


lien upon all tangible and intangible pre- and postpetition property of each DIP Loan Party other

than the property that is subject to either (x) valid, perfected and non-avoidable liens in existence

at the time of the commencement of the Chapter 11 Cases (other than the Primed Liens) or (y) valid

and non-avoidable liens (other than the Primed Liens) in existence at the time of such

commencement that are perfected subsequent to such commencement as permitted by Section

546(b) of the Bankruptcy Code, which shall be (i) junior and subordinate to any valid, perfected

and non-avoidable liens (other than the Primed Liens) in existence immediately prior to the

Petition Date, and (ii) any such valid and non-avoidable liens in existence immediately prior to the

Petition Date that are perfected subsequent to the Petition Date as permitted by section 546(b) of

the Bankruptcy Code; provided that nothing in the foregoing clauses (i) and (ii) shall limit the

rights of the DIP Secured Parties under the DIP Documents to the extent such liens are not

permitted thereunder; and

                (iv)    Liens Senior to Certain Other Liens. The DIP Liens shall not be (i) subject

or subordinate to or made pari passu with (A) any lien or security interest that is avoided and

preserved for the benefit of the DIP Loan Parties and their estates under section 551 of the

Bankruptcy Code, (B) unless otherwise provided for in the DIP Documents or in this Interim Order,

any liens or security interests arising after the Petition Date, including, without limitation, any liens

or security interests granted in favor of any federal, state, municipal or other governmental unit

(including any regulatory body), commission, board or court for any liability of the DIP Loan

Parties, or (C) any intercompany or affiliate liens of the DIP Loan Parties or security interests of

the DIP Loan Parties; or (ii) subordinated to or made pari passu with any other lien or security

interest under section 363 or 364 of the Bankruptcy Code granted after the date hereof.




                                                   41
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                         Pg 88 of 155


       9.      Maintenance of Letters of Credit. To the extent permitted by the DIP Documents,

the DIP Loan Parties are authorized to renew letters of credit issued under the DIP Documents on

an uninterrupted basis and to take all actions reasonably appropriate with respect thereto on an

uninterrupted basis. Without limitation to the foregoing, the DIP Loan Parties are authorized to

replace all outstanding Letters of Credit (as defined in the Prepetition Credit Agreement) with new

letters of credit issued under the DIP L/C Sub-Facility.

       10.     Protection of DIP Lenders’ Rights.

               (a)     So long as there are any DIP Obligations outstanding or the DIP Lenders

have any outstanding Commitments (as defined in the DIP Documents) (the “DIP Commitments”)

under the DIP Documents, the Prepetition Secured Parties shall: (i) have no right to and shall take

no action to foreclose upon, or recover in connection with, the liens granted thereto pursuant to the

Prepetition Debt Documents or this Interim Order, or otherwise seek to exercise or enforce any

rights or remedies against such DIP Collateral or the Adequate Protection Liens; (ii) be deemed to

have consented to any transfer, disposition or sale of, or release of liens on, such DIP Collateral

(but not any proceeds of such transfer, disposition or sale to the extent remaining after payment in

cash in full of the DIP Obligations and termination of the DIP Commitments), to the extent such

transfer, disposition, sale or release is authorized under the DIP Documents; (iii) not file any

further financing statements, trademark filings, copyright filings, mortgages, notices of lien or

similar instruments, or otherwise take any action to perfect their security interests in such DIP

Collateral unless, solely as to this clause (iii), the DIP Agent or the DIP Lenders file financing

statements or other documents to perfect the liens granted pursuant to this Interim Order, or as may

be required by applicable state law to continue the perfection of valid and non-avoidable liens or

security interests as of the Petition Date; and (iv) deliver or cause to be delivered, at the DIP Loan



                                                 42
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58             Main Document
                                         Pg 89 of 155


Parties’ cost and expense, any termination statements, releases and/or assignments in favor of the

DIP Agent or the DIP Lenders or other documents necessary to effectuate and/or evidence the

release, termination and/or assignment of liens on any portion of such DIP Collateral subject to

any sale or disposition.

               (b)     To the extent any Prepetition Secured Party has possession of any

Prepetition Collateral or DIP Collateral or has control with respect to any Prepetition Collateral or

DIP Collateral, or has been noted as secured party on any certificate of title for a titled good

constituting Prepetition Collateral or DIP Collateral, then such Prepetition Secured Party shall be

deemed to maintain such possession or notation or exercise such control as a gratuitous bailee

and/or gratuitous agent for perfection for the benefit of the DIP Agent and the DIP Lenders, and

the Prepetition Agent and Prepetition Notes Trustees shall comply with the instructions of the DIP

Agent with respect to the exercise of such control.

               (c)     Any proceeds of Prepetition Collateral subject to the Primed Liens received

by any Prepetition Secured Parties, whether in connection with the exercise of any right or remedy

(including setoff) relating to the Prepetition Collateral or otherwise received by any of the

Prepetition Agent and Prepetition Notes Trustees, shall be segregated and held in trust for the

benefit of and forthwith paid over to the DIP Agent for the benefit of the DIP Secured Parties in

the same form as received, with any necessary endorsements. The DIP Agent is hereby authorized

to make any such endorsements as agent for each of the Prepetition Agent and Prepetition Notes

Trustees or any such Prepetition Secured Parties. This authorization is coupled with an interest

and is irrevocable.

               (d)     The automatic stay provisions of section 362 of the Bankruptcy Code are

hereby modified to the extent necessary to permit the DIP Agent, acting at the direction of the



                                                 43
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58            Main Document
                                         Pg 90 of 155


Required DIP Lenders, and the DIP Lenders to enforce all of their rights under the DIP Documents

and to (i) immediately upon the occurrence of an Event of Default, declare (A) the termination,

reduction or restriction of any further Commitment to the extent any such Commitment remains

and (B) all applicable DIP Obligations to be immediately due and payable, without presentment,

demand, protest or other notice of any kind, all of which are expressly waived by the DIP Loan

Parties; and (ii) upon the occurrence of an Event of Default and the giving by the DIP Agent of

five (5) business days’ prior written notice (which shall run concurrently with any notice required

to be provided under the DIP Documents) (the “Remedies Notice Period”) via email to counsel

to the Debtors and the Creditors’ Committee, and the office of the United States Trustee for the

Southern District of New York (the “U.S. Trustee”) to (A) withdraw consent to the Debtors’

continued use of Cash Collateral and (B) exercise all other rights and remedies provided for in the

DIP Documents and under applicable law; provided that, during the Remedies Notice Period, the

Debtors may request an expedited hearing before the Bankruptcy Court to determine whether an

Event of Default has in fact occurred and/or seek nonconsensual use of Cash Collateral. In no

event shall the DIP Agent, the DIP Lenders or the Prepetition Secured Parties be subject to the

equitable doctrine of “marshaling” or any similar doctrine with respect to the DIP Collateral, with

respect to the DIP Obligations or with respect to the Prepetition First Lien Debt; provided that the

DIP Agent and the DIP Lenders shall use commercially reasonable efforts to first use all DIP

Collateral other than the assets held or owned by (i) the Prepetition Midwest Notes Issuer, (ii)

Windstream Network Services of the Midwest, Inc. and/or (iii) each of the Prepetition Midwest

Notes Issuer’s Debtor subsidiaries that are not currently obligors under the Prepetition Credit

Agreement or the Prepetition First Lien Notes, but are (or become) DIP Loan Parties, to repay the

DIP Obligations prior to using such other DIP Collateral to repay the DIP Obligations. Further,



                                                44
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58             Main Document
                                         Pg 91 of 155


subject only to and effective upon entry of the Final Order, in no event shall the “equities of the

case” exception in section 552(b) of the Bankruptcy Code apply to the secured claims of the

Prepetition Secured Parties.

               (e)     No rights, protections or remedies of the DIP Agent or the DIP Lenders

granted by the provisions of this Interim Order or the DIP Documents shall be limited, modified

or impaired in any way by: (i) any actual or purported withdrawal of the consent of any party to

the DIP Loan Parties’ authority to continue to use Cash Collateral; (ii) any actual or purported

termination of the DIP Loan Parties’ authority to continue to use Cash Collateral; or (iii) the terms

of any other order or stipulation related to the DIP Loan Parties’ continued use of Cash Collateral

or the provision of adequate protection to any party.

       11.     Limitation on Charging Expenses Against Collateral. Except to the extent of the

Carve Out, no costs or expenses of administration of the Chapter 11 Cases or any future proceeding

that may result therefrom, including liquidation in bankruptcy or other proceedings under the

Bankruptcy Code, shall be charged against or recovered from the DIP Collateral (including Cash

Collateral) pursuant to section 506(c) of the Bankruptcy Code or any similar principle of law,

without the prior written consent of the DIP Agent, acting at the direction of the Required Lenders

(as defined in the DIP Documents, the “Required DIP Lenders”), and, subject to and effective

upon entry of the Final Order, the Prepetition Agent, acting at the direction of the Required Lenders

(as defined in the Prepetition Credit Agreement), and no such consent shall be implied from any

other action, inaction, or acquiescence by the DIP Agent, the DIP Lenders or the Prepetition

Secured Parties, and nothing contained in this Interim Order shall be deemed to be a consent by

the DIP Agent, the DIP Lenders or the Prepetition Secured Parties to any charge, lien, assessment

or claim against the DIP Collateral under section 506(c) of the Bankruptcy Code or otherwise.



                                                 45
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58            Main Document
                                         Pg 92 of 155


       12.     Payments Free and Clear. Any and all payments or proceeds remitted to the DIP

Agent on behalf of the DIP Lenders pursuant to the provisions of this Interim Order, the Final

Order (if and when entered), any subsequent order of the Court or the DIP Documents shall be

irrevocable, received free and clear of any claim, charge, assessment or other liability, including,

without limitation, any such claim or charge arising out of or based on, directly or indirectly,

section 506(c) of the Bankruptcy Code (subject to the entry of the Final Order approving the waiver

of the Debtors’ rights under section 506(c) of the Bankruptcy Code), whether asserted or assessed

by, through or on behalf of the Debtors, or 552(b) of the Bankruptcy Code, and solely in the case

of payments made or proceeds remitted after the delivery of a Carve Out Trigger Notice, subject

to the Carve Out in all respects.

       13.     Use of Cash Collateral. The DIP Loan Parties are hereby authorized, subject to the

terms and conditions of this Interim Order, to use all Cash Collateral; provided that (a) the

Prepetition Secured Parties are granted the adequate protection as hereinafter set forth and (b)

except on the terms and conditions of this Interim Order, the DIP Loan Parties shall be enjoined

and prohibited from at any times using the Cash Collateral absent further order of the Court.

       14.     Disposition of DIP Collateral. The Debtors shall not sell, transfer, lease, encumber

or otherwise dispose of any portion of the Collateral other than in the ordinary course of business

without the prior written consent of the DIP Agent, except as otherwise provided for in the DIP

Documents or otherwise ordered by the Court, and subject to the Intercreditor Agreements.

       15.     Adequate Protection of Prepetition Secured Parties. The Prepetition Secured

Parties are entitled, pursuant to sections 361, 362, 363(e), 364(d)(1) and 507 of the Bankruptcy

Code, to adequate protection of their interests in all Prepetition Collateral, including the Cash

Collateral, in an amount equal to the aggregate diminution in the value of the Prepetition Secured



                                                46
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58             Main Document
                                         Pg 93 of 155


Parties’ interests in the Prepetition Collateral (including Cash Collateral) from and after the

Petition Date, if any, for any reason provided for under the Bankruptcy Code (the “Prepetition

Adequate Protection Claim”). In consideration of the foregoing, the Prepetition Agent and

Prepetition Notes Trustees, for the benefit of the Prepetition Secured Parties, are hereby granted

the following (collectively, the “Adequate Protection Obligations”):

               (a)     First Lien Adequate Protection Liens. (i) The Prepetition Agent, for itself

and for the benefit of the other Prepetition Credit Facility Secured Parties and (ii) the Prepetition

First Lien Notes Indenture Trustee, for itself and for the benefit of the First Lien Noteholders, are

each hereby granted (effective and perfected upon the date of this Interim Order and without the

necessity of the execution of any mortgages, security agreements, pledge agreements, financing

statements or other agreements), in the amount of the Prepetition Credit Facility Secured Parties’

Prepetition Adequate Protection Claims (in the case of the Prepetition Agent) and the First Lien

Notes Secured Parties’ Prepetition Adequate Protection Claims (in the case of the Prepetition First

Lien Notes Indenture Trustee), a valid, perfected replacement security interest in and lien upon all

of the DIP Collateral or, solely as to the Prepetition Agent, upon any other assets on which the

Midwest Notes Adequate Protection Liens are granted, in each case subject and subordinate only

to (A) the DIP Liens and any liens to which the DIP Liens are junior and (B) the Carve Out (the

“First Lien Adequate Protection Liens”). The First Lien Adequate Protection Liens granted

pursuant to this paragraph in favor of the Prepetition Agent shall be pari passu with the First Lien

Adequate Protection Liens granted pursuant to this paragraph in favor of the Prepetition First Lien

Notes Indenture Trustee.

               (b)     Second Lien Adequate Protection Liens. (i) The Prepetition 2024 Second

Lien Notes Indenture Trustee, for itself and for the benefit of the Second Lien 2024 Noteholders



                                                 47
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58            Main Document
                                         Pg 94 of 155


and (ii) the Prepetition 2025 Second Lien Notes Indenture Trustee, for itself and for the benefit of

the Second Lien 2025 Noteholders, are each hereby granted (effective and perfected upon the date

of this Interim Order and without the necessity of the execution of any mortgages, security

agreements, pledge agreements, financing statements or other agreements), in the amount of the

Second Lien 2024 Notes Secured Parties’ Prepetition Adequate Protection Claims (in the case of

the Prepetition 2024 Second Lien Notes Indenture Trustee) and the Second Lien 2025 Notes

Secured Parties’ Prepetition Adequate Protection Claims (in the case of the Prepetition 2025

Second Lien Notes Indenture Trustee), a valid, perfected replacement security interest in and lien

upon all of the DIP Collateral, in each case subject and subordinate to (A) the DIP Liens and any

liens to which the DIP Liens are junior, (B) the First Lien Adequate Protection Liens, (C) the

Prepetition Credit Facility Liens, (D) the First Lien Notes Liens and (E) the Carve Out (the

“Second Lien Adequate Protection Liens”). The Second Lien Adequate Protection Liens

granted pursuant to this paragraph in favor of the Prepetition 2024 Second Lien Notes Indenture

Trustee shall be pari passu with the Second Lien Adequate Protection Liens granted pursuant to

this paragraph in favor of the Prepetition 2025 Second Lien Notes Indenture Trustee.

               (c)     Midwest Notes Adequate Protection Liens. The Prepetition Midwest Notes

Indenture Trustee, for itself and for the benefit of the Prepetition Midwest Noteholders, is hereby

granted (effective and perfected upon the date of this Interim Order and without the necessity of

the execution or filing of any mortgages, security agreements, pledge agreements, financing

statements or other agreements or notices), in the amount of the Prepetition Midwest Noteholders’

Prepetition Adequate Protection Claims, a valid, perfected replacement security interest in and lien

upon any and all assets (including, without limitation, any DIP Collateral) held or owned by (i) the

Prepetition Midwest Notes Issuer, (ii) Windstream Network Services of the Midwest, Inc. and/or



                                                48
19-22312-rdd      Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                          Pg 95 of 155


(iii) each of the Prepetition Midwest Notes Issuer’s Debtor subsidiaries that are not currently

obligors under the Prepetition Credit Agreement or the Prepetition First Lien Notes, but are (or

become) DIP Loan Parties, subject and subordinate only to (A) the DIP Liens and any liens to

which the DIP Liens are junior and (B) the Carve Out (the “Midwest Notes Adequate Protection

Liens” and, together with the First Lien Adequate Protection Liens and Second Lien Adequate

Protection Liens, the “Adequate Protection Liens”) The Midwest Notes Adequate Protection

Liens granted pursuant to this paragraph shall be pari passu with the First Lien Adequate

Protection Liens and shall be senior to the Second Lien Adequate Protection Liens.

               (d)     First Lien Section 507(b) Claims. (i) The Prepetition Agent, for itself and

for the benefit of the other Prepetition Credit Facility Secured Parties (ii) the Prepetition First Lien

Notes Indenture Trustee, for itself and for the benefit of the First Lien Noteholders, are each hereby

granted, subject to the Carve Out, an allowed superpriority administrative expense claim as

provided for in section 507(b) of the Bankruptcy Code in the amount of the Prepetition Credit

Facility Secured Parties’ Prepetition Adequate Protection Claims (in the case of the Prepetition

Agent) and the First Lien Notes Secured Parties’ Prepetition Adequate Protection Claims (in the

case of the Prepetition First Lien Notes Indenture Trustee), in each case with, except as set forth

in this Interim Order, priority in payment over any and all administrative expenses of the kind

specified or ordered pursuant to any provision of the Bankruptcy Code (the “First Lien 507(b)

Claims”); which First Lien 507(b) Claims shall have recourse to and be payable from all of the

DIP Collateral. The First Lien 507(b) Claims shall be subject and subordinate only to the Carve

Out and the DIP Superpriority Claims. Except to the extent expressly set forth in this Interim

Order, the Final Order or the DIP Documents, the Prepetition Credit Facility Secured Parties or

Prepetition First Lien Notes Secured Parties shall not receive or retain any payments, property or



                                                  49
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58           Main Document
                                         Pg 96 of 155


other amounts in respect of the First Lien 507(b) Claims unless and until the DIP Obligations

(other than contingent indemnification obligations as to which no claim has been asserted) have

indefeasibly been paid in cash in full and all DIP Commitments have been terminated.

               (e)    Second Lien Section 507(b) Claims. Solely following the Discharge of

First-Priority Obligations (as defined in the Junior Lien Intercreditor Agreement), (i) the

Prepetition 2024 Second Lien Notes Indenture Trustee, for itself and for the benefit of the Second

Lien 2024 Noteholders and (ii) the Prepetition 2025 Second Lien Notes Indenture Trustee, for

itself and for the benefit of the Second Lien 2025 Noteholders, are each hereby granted, subject to

the Carve Out, an allowed superpriority administrative expense claim as provided for in section

507(b) of the Bankruptcy Code in the amount of the Second Lien 2024 Notes Secured Parties’

Prepetition Adequate Protection Claims (in the case of the Prepetition 2024 Second Lien Notes

Indenture Trustee) and the Second Lien 2025 Notes Secured Parties’ Prepetition Adequate

Protection Claims (in the case of the Prepetition 2025 Second Lien Notes Indenture Trustee), in

each case with, except as set forth in this Interim Order, priority in payment over any and all

administrative expenses of the kind specified or ordered pursuant to any provision of the

Bankruptcy Code (the “Second Lien 507(b) Claims”); which Second Lien 507(b) Claims shall

have recourse to and be payable from all of the DIP Collateral. The Second Lien 507(b) Claims

shall be subject and subordinate to the Carve Out, the DIP Superpriority Claims, the First Lien

507(b) Claims and the prepetition claims of the Prepetition First Lien Notes Secured Parties and

the Prepetition Credit Facility Secured Parties. Except to the extent expressly set forth in this

Interim Order, the Final Order, the DIP Documents or the DIP Credit Agreement, the Prepetition

Second Lien Notes Secured Parties shall not receive or retain any payments, property or other

amounts in respect of the Second Lien 507(b) Claims unless and until the DIP Obligations (other



                                                50
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58            Main Document
                                         Pg 97 of 155


than contingent indemnification obligations as to which no claim has been asserted) have

indefeasibly been paid in cash in full and all DIP Commitments have been terminated. For the

avoidance of doubt, the Second Lien 507(b) Claims shall not come into existence or have any

effect whatsoever unless the Discharge of First-Priority Obligations shall have occurred.

               (f)     Midwest Notes Section 507(b) Claims. The Prepetition Midwest Notes

Indenture Trustee, for itself and for the benefit of the Prepetition Midwest Noteholders, are hereby

granted, subject to the Carve Out, an allowed superpriority administrative expense claim as

provided for in section 507(b) of the Bankruptcy Code in the amount of the Prepetition Midwest

Noteholders’ Prepetition Adequate Protection Claims, with, except as set forth in this Interim

Order, priority in payment over any and all administrative expenses of the kind specified or ordered

pursuant to any provision of the Bankruptcy Code (the “Midwest Notes 507(b) Claims” and,

together with the First Lien 507(b) Claims and Second Lien 507(b) Claims, the “507(b) Claims”);

which Midwest Notes 507(b) Claims shall have recourse to and be payable (on a joint and several

basis) from any and all assets (including, without limitation, any DIP Collateral) held or owned by

(i) the Prepetition Midwest Notes Issuer, (ii) Windstream Network Services of the Midwest, Inc.

and/or (iii) and each of the Prepetition Midwest Notes Issuer’s Debtor subsidiaries that are not

currently obligors under the Prepetition Credit Agreement or the Prepetition First Lien Notes, but

are (or become) DIP Loan Parties. The Midwest Notes 507(b) Claims shall be subject and

subordinate only to the Carve Out and the DIP Superpriority Claims, and pari passu to the First

Lien 507(b) Claims. Except to the extent expressly set forth in this Interim Order, the Final Order

or the DIP Documents, the Prepetition Midwest Noteholders shall not receive or retain any

payments, property or other amounts in respect of the Midwest Notes 507(b) Claims unless and

until the DIP Obligations (other than contingent indemnification obligations as to which no claim



                                                51
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                         Pg 98 of 155


has been asserted) have indefeasibly been paid in cash in full and all DIP Commitments have been

terminated.

               (g)     First Lien Secured Parties Cash Payments. (i) The Prepetition Agent, for

the benefit of the applicable Prepetition Credit Facility Secured Parties, shall receive current

payment in cash on the last business day of each month in an amount equal to the sum of (A) all

unpaid interest accruing on all outstanding principal, interest, fees and other amounts owing under

the Prepetition Credit Agreement (as of the Petition Date) and (B) all outstanding and unpaid fees

owing pursuant to Section 2.11 of the Prepetition Credit Agreement (in the case of Letter of Credit

participation fees, for the avoidance of doubt, at the rates applicable after giving effect to Section

2.12(c)), in each case (x) whether accruing prior to, on or after the Petition Date, (y) accruing, on

and after the Petition Date, at the applicable rate provided for under Section 2.12(c) of the

Prepetition Credit Agreement in respect of overdue amounts and (z) no outstanding Borrowing

may be converted or continued as a Eurodollar Borrowing (each as defined in the Prepetition Credit

Agreement) at any time following the Petition Date; (ii) the Prepetition First Lien Notes Indenture

Trustee, for the benefit of the applicable First Lien Notes Secured Parties, shall receive current

payment in cash on the last business day of each month in an amount equal to the sum of (A) all

unpaid fees owing to the Prepetition First Lien Notes Indenture Trustee under the First Lien Notes

Indenture and (B) all interest accruing on the Notes (as defined in the First Lien Notes Indenture),

whether accruing prior to, on or after the Petition Date, in each case at the non-default rate, and

(iii) the Prepetition Midwest Notes Indenture Trustee, for the benefit of the applicable Prepetition

Midwest Notes Secured Parties, shall receive current payment in cash on the last business day of

each month in an amount equal to the sum of (A) all unpaid fees owing to the Prepetition Midwest

Notes Indenture Trustee under the Prepetition Midwest Notes Indenture and (B) all interest



                                                 52
19-22312-rdd     Doc 42    Filed 02/26/19 Entered 02/26/19 12:18:58            Main Document
                                        Pg 99 of 155


accruing on the Prepetition Midwest Notes, in each case whether accruing prior to, on or after the

Petition Date, at the non-default rate (the payments in this paragraph 15(g), the “Adequate

Protection Payments”).

               (h)    First Lien Secured Parties and Second Lien Secured Parties Fees and

Expenses. Without duplication of amounts required to be paid pursuant to the DIP Documents, (i)

upon entry of this Interim Order, the DIP Loan Parties shall pay in cash all reasonable and

documented out-of-pocket professional fees, expenses and disbursements payable to the advisors

to the Prepetition Agent (and, as set forth below, the Prepetition Credit Agreement Lenders, the

Prepetition First Lien Notes Indenture Trustee, the Prepetition Midwest Notes Indenture Trustee,

the Midwest Noteholder Group, the Prepetition 2024 Second Lien Notes Indenture Trustee, and

the Prepetition 2025 Second Lien Notes Indenture Trustee and/or the Second Lien Ad Hoc

Committee (as defined below)) that accrued prior to the Petition Date, including the fees and

expenses of (A) Simpson Thacher & Bartlett LLP, plus any prior counsel to the Prepetition Agent,

as counsel for the Prepetition Agent, (B) FTI Consulting, Inc., as financial advisor for the

Prepetition Agent, (C) Paul, Weiss, Rifkind, Wharton & Garrison LLP, as counsel to the ad hoc

group of Prepetition Term Loan Lenders (the “First Lien Term Lender Ad Hoc Group”),

(D) Evercore Group, L.L.S., as financial advisor to the First Lien Term Lender Ad Hoc Group,

(E) counsel for the Prepetition First Lien Notes Indenture Trustee, (F) Shearman & Sterling LLP,

as counsel to certain holders of Prepetition Midwest Notes (the “Midwest Noteholder Group”),

(G) conflicts counsel for the Midwest Noteholder Group, (H) counsel to the Prepetition Midwest

Notes Indenture Trustee, and (I) Milbank LLP, as counsel to an ad hoc committee of certain

Prepetition 2024 Second Lien Noteholders and certain Prepetition 2024 Second Lien Noteholders

(the “Second Lien Ad Hoc Committee”), ((A) through (I), collectively, the “First and Second



                                               53
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58            Main Document
                                         Pg 100 of 155


Lien Advisors”) and (ii) the DIP Loan Parties shall pay in cash all reasonable and documented

out-of-pocket professional fees, expenses and disbursements payable to the advisors to the

Prepetition Agent, the Prepetition First Lien Notes Indenture Trustee, the Prepetition Midwest

Notes Indenture Trustee, the Midwest Noteholder Group and the First Lien Term Lender Ad Hoc

Group, the Prepetition 2024 Second Lien Notes Indenture Trustee, the Prepetition 2024 Second

Lien Notes Indenture Trustee, and the Second Lien Ad Hoc Committee that have accrued on or

after the Petition Date, including the fees and expenses of the First and Second Lien Advisors. The

payment of the fees, expenses and disbursements set forth in clause (ii) of the foregoing sentence

shall be made within ten (10) days (which time period may be extended by the applicable

professional) after the receipt by the Debtors, the U.S. Trustee and the Creditors’ Committee, if

appointed (the “Review Period”) of invoices therefor without the necessity of filing formal fee

applications or compliance with the U.S. Trustee’s fee guidelines. Such invoices provided to the

Debtors, the U.S. Trustee and, as applicable, the Creditors’ Committee, shall be summary copies,

which shall not be required to contain time entries and which may be redacted or modified to the

extent necessary to delete any information subject to the attorney-client privilege, any information

constituting attorney work product, or any other confidential information, and the provision of

such invoices shall not constitute any waiver of the attorney client privilege or of any benefits of

the attorney work product doctrine. Any objections raised by the Debtors, the U.S. Trustee or a

Creditors’ Committee with respect to such invoices must be in writing and state with particularity

the grounds therefor and must be submitted to the applicable professional so as to be actually

received prior to the expiration of the Review Period. Following the Review Period, any such

objection will be subject to resolution by the Court to the extent it remains unresolved. Pending

such resolution, the undisputed portion of any such invoice will be paid promptly by the Debtors.



                                                54
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                         Pg 101 of 155


Notwithstanding the foregoing, the Debtors are authorized and directed to pay on the Closing Date

(as defined in the DIP Documents) all adequate protection fees and expenses incurred under this

paragraph 15(h) on or prior to such date without the need for any applicable professional to first

deliver a copy of its invoice or other supporting documentation. Any and all fees, costs, and

expenses paid prior to the Petition Date by any of the Debtors to the (x) DIP Agent and DIP Lenders

in connection with or with respect to the DIP Facility and (y) Prepetition Secured Parties in

connection or with respect to these matters, are hereby approved in full and shall not be subject to

avoidance, disgorgement or any similar form of recovery by the Debtors or any other person.

               (i)     Monitoring of Prepetition Collateral.         The Prepetition Agents and

Prepetition Notes Trustees shall be permitted to retain expert consultants and financial advisors at

the expense of the Debtors, which consultants and advisors shall be given reasonable access for

purposes of monitoring the business of the Debtors and the value of the applicable Prepetition

Collateral.

               (j)     Financial Reporting. The Debtors shall continue to provide the Prepetition

Agents and Prepetition Notes Trustees with financial and other reporting substantially in

compliance with the Prepetition Debt Documents and any reporting described in this Interim Order

or the other DIP Documents; provided that no audited financial statements shall be required and

there shall be longer deadlines to be mutually agreed for certain reporting; provided, further, that

the Prepetition Midwest Notes Indenture Trustee, the Second Lien Ad Hoc Committee, the

Prepetition 2024 Second Lien Notes Indenture Trustee and the Prepetition 2025 Second Lien Notes

Indenture Trustee shall each be entitled to all financial reporting delivered to the Prepetition Agent

and the Prepetition First Lien Notes Indenture Trustee pursuant to the applicable Prepetition Debt

Documents.



                                                 55
19-22312-rdd      Doc 42      Filed 02/26/19 Entered 02/26/19 12:18:58               Main Document
                                           Pg 102 of 155


                (k)     Notwithstanding anything to the contrary herein, except as expressly

provided for herein with respect to the Prepetition Midwest Notes or in the following proviso, no

Prepetition Secured Party shall receive the benefit of any Adequate Protection Liens on the assets

of, or 507(b) Claims against, any Debtor except to the extent such Debtor was a prepetition obligor

with respect to the applicable Prepetition Secured Party; provided that the First Lien Adequate

Protection Liens shall attach to the assets of, and the First Lien 507(b) Claims shall be against, any

Debtor that is or becomes a DIP Loan Party but that was not an obligor under the Prepetition Credit

Facilities subject to the terms hereof.

        16.     Budget Maintenance. The initial Budget shall depict, on a weekly and line-item

basis, for the first thirteen (13) week period from the Closing Date (A) (i) projected cash receipts,

(ii) projected disbursements, including ordinary course operating expenses and bankruptcy-related

expenses (including asset sales and any other fees and expenses relating to the DIP Documents),

(iii) net cash flow, and (iv) DIP Facilities availability and total available liquidity, and (B) the other

items set forth therein and such other information requested by the DIP Agent, and such initial

Budget shall be approved by, and in form and substance reasonably satisfactory to, the DIP Agent

in its sole discretion (it being acknowledged and agreed that the Budget attached hereto as

Schedule 1 is approved by and satisfactory to the DIP Agent). The Budget shall be updated,

modified or supplemented by the Debtors from time to time and upon the reasonable request of

the DIP Agent (acting at the direction of the Required DIP Lenders), but in any event the Budget

shall be updated by the Debtors not less than one time in each four (4) consecutive week period,

and each such updated, modified or supplemented budget shall be deemed an approved Budget

unless the DIP Agent acting in its reasonable discretion, objects by written notice delivered to the

Debtors on or within five (5) business days after the receipt of such updated, modified or



                                                   56
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58           Main Document
                                         Pg 103 of 155


supplemented budget; provided that, in the event that the DIP Agent objects, the current approved

Budget shall remain the approved Budget until the DIP Agent and the Debtors agree as to an

updated, modified or supplemented Budget. Each Budget delivered to the DIP Agent shall be

accompanied by such supporting documentation as reasonably requested by the DIP Agent. Each

Budget shall be prepared in good faith based upon assumptions that the Debtors believe to be

reasonable. A copy of any Budget (or updated Budget) shall be delivered to counsel for a Creditors’

Committee (if appointed) and the U.S. Trustee after it has been approved in accordance with the

DIP Documents.

       17.     Reservation of Rights of Prepetition Secured Parties. Under the circumstances and

given that the above-described adequate protection is consistent with the Bankruptcy Code,

including section 506(b) thereof, the Court finds that the adequate protection provided herein is

reasonable and sufficient to protect the interests of the Prepetition Secured Parties and any other

parties’ holding interests that are secured by Primed Liens; provided that any of the Prepetition

Agent and Prepetition Notes Trustees, acting on its own behalf or at the direction of the requisite

Prepetition Secured Parties, upon a change in circumstances, may request further or different

adequate protection, subject to and consistent with the terms of the Intercreditor Agreements, and

the Debtors or any other party may contest any such request. In addition, the Prepetition 2024

Second Lien Notes Indenture Trustee and the Prepetition 2025 Second Lien Notes Indenture

Trustee reserve all rights to assert claims for interest, including default interest, and all other

remedies provided under the Prepetition 2024 Second Lien Notes Documents and the Prepetition

2024 Second Lien Notes Documents.

       18.     Consent and Consent Fee. As soon as reasonably practicable after entry of this

Interim Order, the Debtors are authorized to distribute to all Prepetition Lenders a request for



                                                57
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58            Main Document
                                         Pg 104 of 155


formal consent to the DIP Loan Parties’ use of Cash Collateral and the other Prepetition Collateral,

and the DIP Loan Parties’ entry into the DIP Documents in accordance with and subject to the

terms and conditions in this Interim Order and the DIP Documents pursuant to documentation

reasonably satisfactory to the Debtors and the Prepetition Agent, and each Prepetition Lender that

affirmatively provides such formal consent within fourteen (14) days after entry of this Interim

Order shall earn and receive a consent fee in the amount of 0.75 percent of such Prepetition

Lender’s outstanding principal amount of loans and Revolving Credit Exposure (as defined in

Prepetition Credit Agreement) under the Prepetition Credit Facilities (any such consenting

Prepetition Term Loan Lender, a “Consenting Term Loan Lender”); provided that, to the extent

the Debtors have not confirmed a chapter 11 plan or otherwise effectuated the Discharge of First-

Priority Obligations (as defined in the Junior Lien Intercreditor Agreement) before the date that is

18 months after the Petition Date, each Prepetition Lender that affirmatively provides such formal

consent shall earn and receive an additional consent fee in the amount of 0.50 percent of such

Prepetition Lender’s outstanding principal amount of loans and Revolving Credit Exposure under

the Prepetition Credit Facilities. All parties’ rights are reserved (and shall not be prejudiced) to

the extent the Prepetition Lenders that so provide such consent do not constitute Required Lenders

under and as defined in the Prepetition Credit Agreement.

       19.     Perfection of DIP Liens and Adequate Protection Liens.

               (a)     Without in any way limiting the automatically effective perfection of the

DIP Liens granted pursuant to paragraph 8 hereof and the Adequate Protection Liens granted

pursuant to paragraph 12(a) and (b) hereof, the DIP Agent, the DIP Lenders and the Prepetition

Secured Parties are hereby authorized, but not required, to file or record (and to execute in the

name of the DIP Loan Parties, as their true and lawful attorneys, with full power of substitution,



                                                58
19-22312-rdd      Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58               Main Document
                                          Pg 105 of 155


to the maximum extent permitted by law) financing statements, trademark filings, copyright filings,

mortgages, notices of lien or similar instruments in any jurisdiction, or take possession of or control

over cash or securities, or take any other action in order to validate and perfect the liens and security

interests granted to them hereunder. Whether or not the DIP Agent, on behalf of the DIP Lenders

or the Prepetition Secured Parties shall, in their sole discretion, choose to file such financing

statements, trademark filings, copyright filings, mortgages, notices of lien or similar instruments,

or take possession of or control over any cash or securities, or otherwise confirm perfection of the

liens and security interests granted to them hereunder, such liens and security interests shall be

deemed valid, perfected, allowed, enforceable, non-avoidable and not subject to challenge, dispute

or subordination, at the time and on the date of entry of this Interim Order. Upon the request of

the DIP Agent, each of the Prepetition Secured Parties and the DIP Loan Parties, without any

further consent of any party, is authorized (in the case of the DIP Loan Parties) and directed (in

the case of the Prepetition Secured Parties) to take, execute, deliver and file such instruments (in

each case, without representation or warranty of any kind) to enable the DIP Agent to further

validate, perfect, preserve and enforce the DIP Liens. All such documents will be deemed to have

been recorded and filed as of the Petition Date.

                (b)     A certified copy of this Interim Order may, in the discretion of the DIP

Agent, be filed with or recorded in filing or recording offices in addition to or in lieu of such

financing statements, mortgages, notices of lien or similar instruments, and all filing offices are

hereby authorized and directed to accept such certified copy of this Interim Order for filing and/or

recording, as applicable. The automatic stay of section 362(a) of the Bankruptcy Code shall be

modified to the extent necessary to permit the DIP Agent to take all actions, as applicable,

referenced in this subparagraph (b) and the immediately preceding subparagraph (a).



                                                   59
19-22312-rdd      Doc 42       Filed 02/26/19 Entered 02/26/19 12:18:58            Main Document
                                            Pg 106 of 155


       20.     Preservation of Rights Granted Under this Interim Order.

               (a)     Other than the Carve Out and other claims and liens expressly granted by

this Interim Order, no claim or lien having a priority superior to or pari passu with those granted

by this Interim Order to the DIP Agent and the DIP Lenders or the Prepetition Secured Parties

shall be permitted while any of the DIP Obligations or the Adequate Protection Obligations remain

outstanding, and, except as otherwise expressly provided in this Interim Order, the DIP Liens and

the Adequate Protection Liens shall not be: (i) subject or junior to any lien or security interest that

is avoided and preserved for the benefit of the DIP Loan Parties’ estates under section 551 of the

Bankruptcy Code; (ii) subordinated to or made pari passu with any other lien or security interest,

whether under section 364(d) of the Bankruptcy Code or otherwise; (iii) subordinated to or made

pari passu with any liens arising after the Petition Date including, without limitation, any liens or

security interests granted in favor of any federal, state, municipal or other domestic or foreign

governmental unit (including any regulatory body), commission, board or court for any liability of

the DIP Loan Parties; or (iv) subject or junior to any intercompany or affiliate liens or security

interests of the DIP Loan Parties.

                (b)    The Debtors shall not seek, and it shall constitute an Event of Default and

 terminate the right of the DIP Loan Parties to use Cash Collateral if any of the DIP Loan Parties,

 without the prior written consent of the Required DIP Lenders seeks, proposes or supports

 (whether by way of motion or other pleadings filed with the Court or any other writing executed

 by any DIP Loan Party or by oral argument), or if there is entered or confirmed (in each case, as

 applicable), or if there occurs:

                         (i)    a failure of the Debtors to make any payment under this Interim
                                Order to any of the Prepetition Secured Parties when due;

                        (ii)    a failure of the Debtors to (x) observe or perform any of the material
                                terms or provisions contained in this Interim Order or (y) comply

                                                  60
19-22312-rdd      Doc 42        Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                             Pg 107 of 155


                                 with any covenant or agreement in this Interim Order in any material
                                 respect;

                        (iii)    any modifications, amendments, reversal or extensions of this
                                 Interim Order;

                        (iv)     an order converting to a case under chapter 7 of the Bankruptcy
                                 Code or dismissing any of the Chapter 11 Cases;

                         (v)     an order appointing a chapter 11 trustee in the Chapter 11 Cases;

                        (vi)     an order appointing an examiner with enlarged powers in the
                                 Chapter 11 Cases (beyond those set forth in sections 1106(a)(3) and
                                 (4) of the Bankruptcy Code);

                       (vii)     a plan of reorganization other than plan that provides for termination
                                 of the Commitments and payment in full in cash of the DIP
                                 Obligations being proposed by the Debtors or confirmation thereof;

                      (viii)     the sale of all or substantially all of the assets of the DIP Loan Parties
                                 (except to the extent permitted under the DIP Documents), which
                                 does not provide for the repayment in full in cash of all DIP
                                 Obligations (other than any contingent indemnification or expense
                                 reimbursement obligations for which no claim has been made); or

                        (ix)     the expiration of the Remedies Notice Period following the
                                 occurrence of any “Event of Default” as defined in the DIP
                                 Documents, unless such Event of Default has been cured or waived
                                 or the DIP Agent and/or the Required DIP Lenders have agreed in
                                 writing with the Debtors not to exercise any further remedies.

 Notwithstanding any order that may be entered dismissing any of the Chapter 11 Cases under

 section 1112 of the Bankruptcy Code or otherwise is at any time entered: (i) the DIP Superpriority

 Claims, the 507(b) Claims, the DIP Liens and the Adequate Protection Liens shall continue in full

 force and effect and shall maintain their priorities as provided in this Interim Order until all DIP

 Obligations and Adequate Protection Obligations shall have been indefeasibly paid in full in cash

 (and that such DIP Superpriority Claims, 507(b) Claims, DIP Liens and Adequate Protection

 Liens shall, notwithstanding such dismissal, remain binding on all parties in interest); (ii) the other

 rights granted by this Interim Order shall not be affected; and (iii) this Court shall retain



                                                    61
19-22312-rdd      Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58               Main Document
                                          Pg 108 of 155


 jurisdiction, notwithstanding such dismissal, for the purposes of enforcing the claims, liens and

 security interests referred to in this paragraph and otherwise in this Interim Order.

                 (c)    If any or all of the provisions of this Interim Order are hereafter reversed,

 modified, vacated or stayed, such reversal, modification, vacatur or stay shall not affect: (i) the

 validity, priority or enforceability of any DIP Obligations or Adequate Protection Obligations

 incurred prior to the actual receipt of written notice by the DIP Agent or the Prepetition Agent

 and Prepetition Notes Trustees, as applicable, of the effective date of such reversal, modification,

 vacatur or stay; or (ii) the validity, priority or enforceability of the DIP Liens or the Adequate

 Protection Liens. Notwithstanding any such reversal, modification, vacatur or stay of any use of

 Cash Collateral, any DIP Obligations, DIP Liens, Adequate Protection Obligations or Adequate

 Protection Liens incurred by the DIP Loan Parties to the DIP Agent, the DIP Lenders or the

 Prepetition Secured Parties, as the case may be, prior to the actual receipt of written notice by the

 DIP Agent or the Prepetition Agent and Prepetition Notes Trustees, as applicable, of the effective

 date of such reversal, modification, vacatur or stay shall be governed in all respects by the original

 provisions of this Interim Order, and the DIP Agent, the DIP Lenders and the Prepetition Secured

 Parties shall be entitled to all the rights, remedies, privileges and benefits granted in section 364(e)

 of the Bankruptcy Code, this Interim Order and the DIP Documents with respect to all uses of

 Cash Collateral, DIP Obligations and Adequate Protection Obligations.

                (d)     Except as expressly provided in this Interim Order or in the DIP Documents,

the DIP Liens, the DIP Superpriority Claims, the Adequate Protection Liens, the Adequate

Protection Obligations, the 507(b) Claims and all other rights and remedies of the DIP Agent, the

DIP Lenders and the Prepetition Secured Parties granted by the provisions of this Interim Order

and the DIP Documents shall survive, and shall not be modified, impaired or discharged by: (i) the



                                                   62
19-22312-rdd      Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                          Pg 109 of 155


entry of an order converting any of the Chapter 11 Cases to a case under chapter 7 of the

Bankruptcy Code, dismissing any of the Chapter 11 Cases or terminating the joint administration

of these Chapter 11 Cases or by any other act or omission; (ii) the entry of an order approving the

sale of any DIP Collateral pursuant to section 363(b) of the Bankruptcy Code (except to the extent

permitted by the DIP Documents); (iii) the entry of an order confirming a chapter 11 plan in any

of the Chapter 11 Cases and, pursuant to section 1141(d)(4) of the Bankruptcy Code, the DIP Loan

Parties have waived any discharge as to any remaining DIP Obligations or Adequate Protection

Obligations; or (iv) any other act or omission. The terms and provisions of this Interim Order and

the DIP Documents shall continue in these Chapter 11 Cases, in any successor cases if these

Chapter 11 Cases cease to be jointly administered and in any superseding chapter 7 cases under

the Bankruptcy Code, and the DIP Liens, the DIP Superpriority Claims, the Adequate Protection

Liens and the Adequate Protection Obligations and all other rights and remedies of the DIP Agent,

the DIP Lenders and the Prepetition Secured Parties granted by the provisions of this Interim Order

and the DIP Documents shall continue in full force and effect until the DIP Obligations are

indefeasibly paid in full in cash, as set forth herein and in the DIP Documents, and the

Commitments have been terminated.

       21.     Effect of Stipulations on Third Parties. The Debtors’ stipulations, admissions,

agreements and releases contained in this Interim Order shall be binding upon the Debtors in all

circumstances and for all purposes. The Debtors’ stipulations, admissions, agreements and

releases contained in this Interim Order shall be binding upon all other parties in interest, including,

without limitation, any statutory or non-statutory committees appointed or formed in the Chapter

11 Cases (including the Creditors’ Committee, if any) and any other person or entity acting or

seeking to act on behalf of the Debtors’ estates, including any chapter 7 or chapter 11 trustee or



                                                  63
19-22312-rdd      Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                          Pg 110 of 155


examiner appointed or elected for any of the Debtors, in all circumstances and for all purposes

unless: (a) such committee or any other party in interest with requisite standing (subject in all

respects to any agreement or applicable law that may limit or affect such entity’s right or ability to

do so), has timely filed an adversary proceeding or contested matter (subject to the limitations

contained herein, including, inter alia, in this paragraph 21) by no later than (i) (x) with respect to

parties in interest with requisite standing other than the Creditors’ Committee, 75 calendar days

after entry of this Interim Order and (y) with respect to the Creditors’ Committee, 60 calendar days

after the appointment of the Creditors’ Committee, (ii) any such later date as has been agreed to,

in writing, by the Prepetition Agent (with the consent of the Required Lenders (as defined in the

Prepetition Credit Agreement), the DIP Agent and a majority of the Consenting Term Loan

Lenders (such consent not to be unreasonably withheld)) as applicable, and (iii) any such later date

as has been ordered by the Court for cause upon a motion filed and served within any applicable

period of time set forth in this paragraph (the time period established by the foregoing clauses (i),

(ii), and (iii), the “Challenge Period”), (A) objecting to or challenging the amount, validity,

perfection, enforceability, priority or extent of the Prepetition Debt or the Prepetition Liens, or (B)

otherwise asserting or prosecuting any action for preferences, fraudulent transfers or conveyances,

other avoidance power claims or any other claims, counterclaims or causes of action, objections,

contests or defenses (collectively, the “Challenges”) against the Prepetition Secured Parties or

their respective subsidiaries, affiliates, officers, directors, managers, principals, employees, agents,

financial advisors, attorneys, accountants, investment bankers, consultants, representatives and

other professionals and the respective successors and assigns thereof, in each case in their

respective capacity as such (each, a “Representative” and, collectively, the “Representatives”)

in connection with matters related to the Prepetition Debt Documents, the Prepetition Debt, the



                                                  64
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58             Main Document
                                         Pg 111 of 155


Prepetition Liens and the Prepetition Collateral; and (b) there is a final non-appealable order in

favor of the plaintiff sustaining any such Challenge in any such timely filed adversary proceeding

or contested matter; provided, however, that any pleadings filed in connection with any Challenge

shall set forth with specificity the basis for such challenge or claim and any challenges or claims

not so specified prior to the expiration of the Challenge Period shall be deemed forever, waived,

released and barred. If no such Challenge is timely and properly filed during the Challenge Period

or the Court does not rule in favor of the plaintiff in any such proceeding then: (a) the Debtors’

stipulations, admissions, agreements and releases contained in this Interim Order shall be binding

on all parties in interest, including, without limitation, the Creditors’ Committee (if any); (b) the

obligations of the DIP Loan Parties under the Prepetition Debt Documents, including the

Prepetition Debt, shall constitute allowed claims not subject to defense, claim, counterclaim,

recharacterization, subordination, recoupment, offset or avoidance, for all purposes in the Chapter

11 Cases, and any subsequent chapter 7 case(s); (c) the Prepetition Liens on the Prepetition

Collateral shall be deemed to have been, as of the Petition Date, legal, valid, binding, perfected,

security interests and liens, not subject to recharacterization, subordination, avoidance or other

defense; and (d) the Prepetition Debt and the Prepetition Liens on the Prepetition Collateral shall

not be subject to any other or further claim or challenge by the Creditors’ Committee (if any), any

non-statutory committees appointed or formed in the Chapter 11 Cases or any other party in

interest acting or seeking to act on behalf of the Debtors’ estates, including, without limitation,

any successor thereto (including, without limitation, any chapter 7 trustee or chapter 11 trustee or

examiner appointed or elected for any of the Debtors) and any defenses, claims, causes of action,

counterclaims and offsets by the Creditors’ Committee (if any), any non-statutory committees

appointed or formed in the Chapter 11 Cases, or any other party acting or seeking to act on behalf



                                                 65
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58             Main Document
                                         Pg 112 of 155


of the Debtors’ estates, including, without limitation, any successor thereto (including, without

limitation, any chapter 7 trustee or chapter 11 trustee or examiner appointed or elected for any of

the Debtors), whether arising under the Bankruptcy Code or otherwise, against any of the

Prepetition Secured Parties and their Representatives arising out of or relating to any of the

Prepetition Debt Documents shall be deemed forever waived, released and barred. If any such

Challenge is timely filed during the Challenge Period, the stipulations, admissions, agreements

and releases contained in this Interim Order shall nonetheless remain binding and preclusive (as

provided in the second sentence of this paragraph) on any statutory or nonstatutory committee

appointed or formed in the Chapter 11 Cases, including the Creditors’ Committee (if any), and on

any other person or entity, except to the extent that such stipulations, admissions, agreements and

releases were expressly and successfully challenged in such Challenge as set forth in a final, non-

appealable order of a court of competent jurisdiction. Nothing in this Interim Order vests or

confers on any Person (as defined in the Bankruptcy Code), including the Creditors’ Committee

(if any) or any non-statutory committees appointed or formed in these Chapter 11 Cases, standing

or authority to pursue any claim or cause of action belonging to the Debtors or their estates,

including, without limitation, Challenges with respect to the Prepetition Debt Documents, the

Prepetition Debt or the Prepetition Liens.

       22.     Limitation on Use of DIP Financing Proceeds and Collateral. Notwithstanding

any other provision of this Interim Order or any other order entered by the Court, no DIP Loans,

DIP Collateral, Prepetition Collateral or any portion of the Carve Out, may be used directly or

indirectly, (a) in connection with the investigation, threatened initiation or prosecution of any

claims, causes of action, adversary proceedings or other litigation (i) against any of the DIP Agent,

the DIP Lenders, the First Lien Secured Parties or their respective predecessors-in-interest, agents,



                                                 66
19-22312-rdd      Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                          Pg 113 of 155


affiliates, representatives, attorneys, or advisors, in each case in their respective capacity as such,

or any action purporting to do the foregoing in respect of the DIP Obligations, DIP Liens, DIP

Superpriority Claims, Prepetition Credit Facility Debt, the Prepetition First Lien Notes Obligations

or the Midwest Notes Obligations (collectively, the “First Lien Obligations”), the Prepetition

Credit Facility Liens, the Prepetition First Lien Notes Liens, the Midwest Notes Liens, and/or the

Adequate Protection Obligations and Adequate Protection Liens granted to the First Lien Secured

Parties, as applicable, or (ii) challenging the amount, validity, perfection, priority or enforceability

of or asserting any defense, counterclaim or offset with respect to the DIP Obligations, the First

Lien Obligations and/or the liens, claims, rights, or security interests securing or supporting the

DIP Obligations granted under this Interim Order, the Final Order, the DIP Documents or the

Prepetition Debt Documents in respect of the First Lien Obligations, including, in the case of each

(i) and (ii), without limitation, for lender liability or pursuant to section 105, 510, 544, 547, 548,

549, 550 or 552 of the Bankruptcy Code, applicable non-bankruptcy law or otherwise (provided

that, notwithstanding anything to the contrary herein, the Debtors and the Creditors’ Committee

(if appointed) may use the proceeds of the DIP Loans and/or DIP Collateral (including Cash

Collateral) to investigate but not to prosecute (A) the claims and liens of the Prepetition Secured

Parties and (B) potential claims, counterclaims, causes of action or defenses against the Prepetition

Secured Parties up to an aggregate cap of no more than $50,000), (b) to prevent, hinder, or

otherwise delay or interfere with the Prepetition Secured Parties’, the DIP Agent’s or the DIP

Lenders’, as applicable, enforcement or realization on the Prepetition Debt, Prepetition Collateral,

DIP Obligations, DIP Collateral, and the liens, claims and rights granted to such parties under the

Orders, each in accordance with the DIP Documents, the Prepetition Debt Documents or this

Interim Order; (c) to seek to modify any of the rights and remedies granted to the Prepetition



                                                  67
19-22312-rdd     Doc 42      Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                          Pg 114 of 155


Secured Parties, the DIP Agent or the DIP Lenders under this Interim Order, the Prepetition Debt

Documents or the DIP Documents, as applicable; (d) to apply to the Court for authority to approve

superpriority claims or grant liens (other than the liens permitted pursuant to the Definitive

Documentation) or security interests in the DIP Collateral or any portion thereof that are senior to,

or on parity with, the DIP Liens, DIP Superpriority Claims, adequate protection liens and

superpriority claims and liens granted to the Prepetition Secured Parties; or (e) to pay or to seek to

pay any amount on account of any claims arising prior to the Petition Date unless such payments

are approved or authorized by the Bankruptcy Court, agreed to in writing by the Required DIP

Lenders, expressly permitted under this Interim Order or permitted the DIP Documents (including

the Budget), in each case unless all DIP Obligations, Prepetition Debt, adequate protection

obligations, and claims granted to the DIP Agent, DIP Lenders or Prepetition Secured Parties under

this Interim Order, have been refinanced or paid in full in cash (including the cash collateralization

of any letters of credit) or otherwise agreed to in writing by the Required DIP Lenders.

       23.     Loss or Damage to Collateral. Nothing in this Interim Order, the DIP Documents,

or any other documents related to these transactions shall in any way be construed or interpreted

to impose or allow the imposition upon any of the DIP Secured Parties or any of the Prepetition

Secured Parties of any liability for any claims arising from the prepetition or postpetition activities

of the Debtors in the operation of their business, or in connection with their restructuring efforts.

So long as the DIP Agent and the DIP Lenders comply with their obligations under the DIP

Documents and their obligations, if any, under applicable law (including the Bankruptcy Code),

(a) the DIP Agent and the DIP Lenders shall not, in any way or manner, be liable or responsible

for (i) the safekeeping of the DIP Collateral, (ii) any loss or damage thereto occurring or arising in

any manner or fashion from any cause, (iii) any diminution in the value thereof or (iv) any act or



                                                  68
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                         Pg 115 of 155


default of any carrier, servicer, bailee, custodian, forwarding agency or other person and (b) all

risk of loss, damage or destruction of the DIP Collateral shall be borne by the DIP Loan Parties.

       24.     Interim Order Governs. In the event of any inconsistency between the provisions

of this Interim Order and the DIP Documents or any other order entered by this Court, the

provisions of this Interim Order shall govern. Notwithstanding anything to the contrary in any

other order entered by this Court, any payment made pursuant to any authorization contained in

any other order entered by this Court shall be consistent with and subject to the requirements set

forth in this Interim Order and the DIP Documents, including, without limitation, the Approved

Budget.

       25.     Binding Effect; Successors and Assigns. The DIP Documents and the provisions

of this Interim Order, including all findings herein, shall be binding upon all parties in interest in

these Chapter 11 Cases, including, without limitation, the DIP Agent, the DIP Lenders, the

Prepetition Secured Parties, the Creditors’ Committee (if any), any other statutory or non-statutory

committees appointed or formed in these Chapter 11 Cases, the Debtors and their respective

successors and assigns (including any chapter 7 or chapter 11 trustee hereinafter appointed or

elected for the estate of any of the Debtors, an examiner appointed pursuant to section 1104 of the

Bankruptcy Code, or any other fiduciary appointed as a legal representative of any of the Debtors

or with respect to the property of the estate of any of the Debtors) and shall inure to the benefit of

the DIP Agent, the DIP Lenders, the Prepetition Secured Parties and the Debtors and their

respective successors and assigns; provided that the DIP Agent, the DIP Lenders and the

Prepetition Secured Parties shall have no obligation to permit the use of the Prepetition Collateral

(including Cash Collateral) by, or to extend any financing to, any chapter 7 trustee, chapter 11

trustee or similar responsible person appointed for the estates of the Debtors.



                                                 69
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58             Main Document
                                         Pg 116 of 155


       26.     Limitation of Liability. In determining to make any loan or other extension of credit

under the DIP Documents, to permit the use of Cash Collateral or in exercising any rights or

remedies as and when permitted pursuant to this Interim Order or the DIP Documents, the DIP

Agent and the DIP Lenders shall not (i) be deemed to be in “control” of the operations of the

Debtors; (ii) owe any fiduciary duty to the Debtors, their respective creditors, shareholders or

estates; and (iii) be deemed to be acting as a “Responsible Person” or “Owner” or “Operator” with

respect to the operation or management of the Debtors (as such terms or similar terms are used in

the United States Comprehensive Environmental Response, Compensation and Liability Act, 29

U.S.C. §§ 9601, et seq., as amended, or any similar federal or state statute).

       27.     Master Proof of Claim. The Prepetition Agent, Prepetition Notes Trustees and/or

any other Prepetition Secured Parties shall not be required to file proofs of claim in the Chapter 11

Cases or any successor case in order to assert claims on behalf of themselves or the Prepetition

Secured Parties for payment of the Prepetition Debt arising under the Prepetition Debt Documents

or the Midwest Notes Documents, including, without limitation, any principal, unpaid interest,

fees, expenses and other amounts under the Prepetition Debt Documents. The statements of claim

in respect of the such indebtedness set forth in this Interim Order, together with any evidence

accompanying the Motion and presented at the Interim Hearing, are deemed sufficient to and do

constitute proofs of claim in respect of such debt and such secured status. However, in order to

facilitate the processing of claims, to ease the burden upon the Court and to reduce an unnecessary

expense to the Debtors’ estates, each of the Prepetition Agent, the Prepetition Notes Trustees and

other Prepetition Midwest Notes Secured Parties is authorized to file in the Debtors’ lead chapter

11 case In re Windstream Holdings, Inc., Case No. 19-22312 (RDD), a master proof of claim on

behalf of its respective Prepetition Secured Parties on account of any and all of their respective



                                                 70
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                         Pg 117 of 155


claims arising under the applicable Prepetition Debt Documents and hereunder (each, a “Master

Proof of Claim”) against each of the Debtors. Upon the filing of a Master Proof of Claim by any

of the Prepetition Agent and Prepetition Notes Trustees, such entity shall be deemed to have filed

a proof of claim in the amount set forth opposite its name therein in respect of its claims against

each of the Debtors (or, in the case of the Prepetition Midwest Notes Indenture Trustee or other

Prepetition Midwest Notes Secured Parties, against each of the Prepetition Midwest Notes Issuer

and its restricted subsidiaries) of any type or nature whatsoever with respect to the applicable

Prepetition Debt Documents, and the claim of each applicable Prepetition Secured Party (and each

of its respective successors and assigns), named in a Master Proof of Claim shall be treated as if

such entity had filed a separate proof of claim in each of these Chapter 11 Cases (or, in the case of

the Prepetition Midwest Notes Indenture Trustee, the Chapter 11 Cases of the Prepetition Midwest

Notes Issuer and its restricted subsidiaries). The Master Proofs of Claim shall not be required to

identify whether any Prepetition Secured Party acquired its claim from another party and the

identity of any such party or to be amended to reflect a change in the holders of the claims set forth

therein or a reallocation among such holders of the claims asserted therein resulting from the

transfer of all or any portion of such claims. The provisions of this paragraph 27 and each Master

Proof of Claim are intended solely for the purpose of administrative convenience and shall not

affect the right of each Prepetition Secured Party (or its successors in interest) to vote separately

on any plan proposed in these Chapter 11 Cases. The Master Proofs of Claim shall not be required

to attach any instruments, agreements or other documents evidencing the obligations owing by

each of the Debtors to the applicable Prepetition Secured Parties, which instruments, agreements

or other documents will be provided upon written request to counsel to the Prepetition Agent.




                                                 71
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58             Main Document
                                         Pg 118 of 155


       28.     Insurance. To the extent that any of the Prepetition Agent or Prepetition Notes

Trustees is listed as loss payee under the Borrowers’ or Guarantors’ insurance policies, the DIP

Agent is also deemed to be the loss payee under such insurance policies and shall act in that

capacity and distribute any proceeds recovered or received in respect of any such insurance policies,

first, to the payment in full of the DIP Obligations (other than contingent indemnification

obligations as to which no claim has been asserted), and second, to the payment of the applicable

Prepetition Debt.

       29.     Effectiveness. This Interim Order shall constitute findings of fact and conclusions

of law in accordance with Bankruptcy Rule 7052 and shall take effect and be fully enforceable

nunc pro tunc to the Petition Date immediately upon entry hereof. Notwithstanding Bankruptcy

Rules 4001(a)(3), 6004(h), 6006(d), 7062, or 9014 of the Bankruptcy Rules or any Local

Bankruptcy Rule, or Rule 62(a) of the Federal Rules of Civil Procedure, this Interim Order shall

be immediately effective and enforceable upon its entry and there shall be no stay of execution or

effectiveness of this Interim Order.

       30.     Headings. Section headings used herein are for convenience only and are not to

affect the construction of or to be taken into consideration in interpreting this Interim Order.

       31.     Payments Held in Trust. Except as expressly permitted in this Interim Order or the

DIP Documents, in the event that any person or entity receives any payment on account of a

security interest in DIP Collateral, receives any DIP Collateral or any proceeds of DIP Collateral

or receives any other payment with respect thereto from any other source prior to indefeasible

payment in full in cash of all DIP Obligations under the DIP Documents, and termination of the

Commitments in accordance with the DIP Documents, such person or entity shall be deemed to

have received, and shall hold, any such payment or proceeds of DIP Collateral in trust for the



                                                 72
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58               Main Document
                                         Pg 119 of 155


benefit of the DIP Agent and the DIP Lenders and shall immediately turn over such proceeds to

the DIP Agent, or as otherwise instructed by this Court, for application in accordance with the DIP

Documents and this Interim Order.

       32.     Miscellaneous. Upon request of any of the DIP Agent, Prepetition Agent and First

Lien Term Lender Ad Hoc Group, the Debtors’ advisors shall make themselves reasonably

available (including for reasonable weekly telephone conferences) to discuss significant items and

developments in the Chapter 11 Cases, including with respect to any material contracts, any

material litigation, and any material operational items.

       33.     Credit Bidding. (a) The DIP Agent shall have the right to credit bid, in accordance

with the DIP Documents, up to the full amount of the DIP Obligations in any sale of the DIP

Collateral, and (b) subject to the Intercreditor Agreements, the Prepetition Secured Parties shall

have the right to credit bid up to the full amount of the Prepetition Debt in any sale of the DIP

Collateral, in each case, as provided for in section 363(k) of the Bankruptcy Code and subject to

any successful Challenge, without the need for further Court order authorizing the same and

whether any such sale is effectuated through section 363(k) or 1129(b) of the Bankruptcy Code,

by a chapter 7 trustee under section 725 of the Bankruptcy Code, or otherwise.

       34.     Bankruptcy Rules. The requirements of Bankruptcy Rules 4001, 6003 and 6004, in

each case to the extent applicable, are satisfied by the contents of the Motion.

       35.     Necessary Action. The Debtors are authorized to take all such actions as are

necessary or appropriate to implement the terms of this Interim Order.

       36.     Retention of Jurisdiction.    The Court shall retain jurisdiction to enforce the

provisions of this Interim Order, and this retention of jurisdiction shall survive the confirmation




                                                 73
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58             Main Document
                                         Pg 120 of 155


and consummation of any chapter 11 plan for any one or more of the Debtors notwithstanding the

terms or provisions of any such chapter 11 plan or any order confirming any such chapter 11 plan.

       37.     Final Hearing. The Final Hearing is scheduled for __________, 2019 at _______

__.m. before this Court.

       38.     Objections. Any party in interest objecting to the relief sought at the Final Hearing

shall file and serve written objections, which objections shall be served upon (a) the U.S. Trustee;

(b) entities listed as holding the 50 largest unsecured claims against the Debtors (on a consolidated

basis); (c) the Debtors, 4001 North Rodney Parham Road, Little Rock, Arkansas 72212 (Attn.:

Office of the General Counsel); (d) counsel to the Debtors, Kirkland & Ellis LLP, 300 N. LaSalle

Drive, Chicago, Illinois 60654 (Attn.: Brad Weiland and John R. Luze) and 601 Lexington Avenue,

New York, New York 10022 (Attn.: Stephen E. Hessler, P.C.); (e) counsel to the DIP Agent, Davis

Polk & Wardwell LLP, 450 Lexington Avenue, New York, New York 10017 (Attn.: Timothy

Graulich, Natasha Tsiouris and Erik Jerrard); (f) counsel to the Prepetition Agent, Simpson

Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New York 10017 (Attn.: Sandeep

Qusba and Nicholas Baker); (g) the Office of the United States Attorney for the Southern District

of New York; (h) the state attorneys general for states in which the Debtors’ conduct business;

(i) the Internal Revenue Service; (j) the Securities and Exchange Commission; (k) the Federal

Communications Commission; and (l) any other party that has filed a request for notices with this

Court, in each case to allow actual receipt by the foregoing no later than ______________, 2019

at 4:00 p.m., prevailing Eastern Time.

       39.     The Debtors shall promptly serve copies of this Interim Order (which shall

constitute adequate notice of the Final Hearing, including, without limitation, notice that the

Debtors will seek approval at the Final Hearing of a waiver of rights under sections 506(c) and



                                                 74
19-22312-rdd     Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58            Main Document
                                         Pg 121 of 155


552(b) of the Bankruptcy Code) to the parties having been given notice of the Interim Hearing, to

any party that has filed a request for notices with this Court and to the Creditors’ Committee after

the same has been appointed, or such Creditors’ Committee’s counsel, if the same shall have been

appointed.

Dated:   White Plains, New York
         February ___, 2019




                                                     THE HONORABLE ROBERT D. DRAIN
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                75
19-22312-rdd   Doc 42   Filed 02/26/19 Entered 02/26/19 12:18:58   Main Document
                                     Pg 122 of 155


                                    Schedule 1

                                      Budget
                             19-22312-rdd                Doc 42          Filed 02/26/19 Entered 02/26/19 12:18:58                                       Main Document
                                                                                      Pg 123 of 155
13-Week Cash Flow Forecast
($ in millions)
Week Beginning                             Feb-26      Mar-4       Mar-11       Mar-18      Mar-25       Apr-1       Apr-8       Apr-15      Apr-22      Apr-29        May-6     May-13    May-20
Week Ending                                Mar-3       Mar-10      Mar-17       Mar-24      Mar-31       Apr-7       Apr-14      Apr-21      Apr-28      May-5         May-12    May-19    May-26    13-Week
Week                                         1           2           3            4           5            6           7           8           9           10            11        12        13        Total
Operating Receipts
Total Operating Receipts                       $93        $117        $104        $102         $120        $127        $113        $109         $117        $129         $123      $115      $117     $1,486
Operating Disbursements
Total Operating Disbursements                ($111)      ($185)      ($134)       ($142)      ($122)      ($174)      ($104)       ($139)      ($108)      ($135)       ($132)    ($115)     ($52)   ($1,653)
Cash Flow from Operations                     ($18)       ($68)        ($30)       ($40)        ($2)       ($48)        $10         ($31)         $9          ($6)        ($9)      ($0)      $65      ($167)
Restructuring & Chapter 11 Disbursements
Total Restructuring Disbursements             ($16)         $–           $–          $–         ($9)         ($8)         $–          $–          $–        ($11)          $–        $–        $–       ($44)
Cash Flow Pre-Financing                       ($34)       ($68)        ($30)       ($40)       ($11)       ($55)        $10         ($31)         $9        ($17)         ($9)      ($0)      $65      ($211)
Cash Flow from Financing
DIP Term Loan Issuance(1)                     $300          $–           $–          $–        $200           $–          $–          $–          $–          $–           $–        $–        $–      $500
DIP Interest (incl. fees)                       (9)          –            –           –          (5)           –           –           –           –          (2)           –         –         –       (16)
Adequate Protection(2)                         (34)         (1)          (1)        (10)         (2)          (5)         (1)        (12)         (0)        (28)          (2)      (13)       (0)     (108)
Cash Flow from Financing                      $258         ($1)         ($1)       ($10)       $194          ($5)        ($1)       ($12)        ($0)       ($30)         ($2)     ($13)      ($0)     $376
Total Cash Flow                               $224        ($69)       ($31)        ($50)       $183        ($60)          $9        ($43)         $9        ($47)        ($11)     ($13)      $64      $165
Beginning Cash Balance                          $6        $230        $161        $130          $80        $262        $202        $211         $168        $177         $130      $119      $106        $6
Plus: DIP Revolver Draw / (Paydown)              –           –           –           –            –           –           –           –            –           –            –         –         –         –
Ending Cash Balance                           $230        $161        $130         $80         $262        $202        $211        $168         $177        $130         $119      $106      $171      $171
(+) DIP Availability(3)                         77          77          77          77          477         477         477         477          477         477          477       477       477       477
Total Liquidity                               $307        $238        $207        $157         $739        $679        $688        $645         $654        $607         $596      $583      $648      $648
Memo:
DIP RCF Balance                                 $–          $–           $–          $–          $–          $–           $–          $–          $–              $–       $–        $–        $–          $–




(1) Assumes final DIP approval on 3/26/19.
(2) Assumes 100% of revolving and term lenders consent to the DIP in exchange for a fee equal to 0.75% of their respective prepetition principal claim amounts.
(3) DIP Availability net of $23mm of letters of credit outstanding.
19-22312-rdd   Doc 42   Filed 02/26/19 Entered 02/26/19 12:18:58   Main Document
                                     Pg 124 of 155


                                     Exhibit B

                                  DIP Term Sheet
19-22312-rdd      Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58                 Main Document
                                          Pg 125 of 155
                                                                         Exhibit A to Commitment Letter




                                    Windstream Services, LLC

                   SUMMARY OF TERMS AND CONDITIONS OF THE $1,000,000,000
               SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION FACILITIES

Borrower:                        Windstream Services, LLC (the “Borrower”), as a debtor-in-
                                 possession under Chapter 11 of the United States Bankruptcy Code (the
                                 “Bankruptcy Code”), in jointly administered cases with certain of its
                                 subsidiaries and affiliates as debtors-in-possession under Chapter 11 of
                                 the Bankruptcy Code (collectively, the “Cases”) in the United States
                                 Bankruptcy Court for the Southern District of New York (the
                                 “Bankruptcy Court”) filed on or about February 25, 2019 (the
                                 “Petition Date”) and any other Debtors that Citi and the Borrower shall
                                 agree.

Guarantors:                      All obligations under the Facilities (defined below) and the other DIP
                                 Loan Documents (as defined below) will be unconditionally guaranteed
                                 (the “Guarantee”) by (a) Windstream Holdings, Inc. (“Holdings”) and
                                 (b) each existing and future direct and indirect domestic subsidiary of
                                 the Borrower to the extent required by Section 5.10 of the Existing
                                 Credit Facility (the “Subsidiary Guarantors”, collectively with the
                                 Holdings, the “Guarantors”).

                                 The Guarantors shall be debtors-in-possession under Chapter 11 of the
                                 United States Bankruptcy Code (such Guarantors, together with the
                                 Borrower, the “Debtors”, which have been identified in Annex I
                                 hereto).

Certain Prepetition Facilities
/Secured Notes:                  Existing Credit Facility. That certain Sixth Amended and Restated
                                 Credit Agreement, originally dated as of July 17, 2006 and as amended
                                 and restated as of April 24, 2015 among the Borrower, as borrower,
                                 JPMorgan Chase Bank, N.A., as administrative agent and collateral
                                 agent, the other agents and other entities party thereto and the financial
                                 institutions and other persons or entities party thereto as lenders (in each
                                 case as amended, supplemented or otherwise modified prior to the date
                                 hereof, and including all exhibits and other ancillary documentation in
                                 respect thereof, the “Existing Credit Facility”).

                                 Existing First Lien Notes. That certain Indenture dated as of November
                                 6, 2017 for 8.625% notes due 2025 among the Borrower and
                                 Windstream Finance Corp., as co-issuers, the subsidiary guarantors
                                 party thereto, U.S. Bank, National Association, as trustee, as amended,
                                 supplemented or otherwise modified prior to the date hereof, and
                                 including all exhibits and other ancillary documentation in respect
                                 thereof, the “Existing First Lien Notes”).




#91769361v15
19-22312-rdd      Doc 42   Filed 02/26/19 Entered 02/26/19 12:18:58                Main Document
                                        Pg 126 of 155


                              Existing Midwest Notes. That certain Indenture dated as of February
                              23, 1998 for 6.75% notes due 2028 among the Windstream Holdings of
                              the Midwest, Inc., as issuer, U.S. Bank, National Association, as trustee
                              and holders party thereto (in each case as amended, supplemented or
                              otherwise modified prior to the date hereof, and including all exhibits
                              and other ancillary documentation in respect thereof, the “Existing
                              Midwest Notes”).

                              Existing Second Lien Notes. That certain Indenture dated as of August
                              2, 2018 for 10.5% notes due 2024 among the Borrower and Windstream
                              Finance Corp., as co-issuers, the subsidiary guarantors party thereto,
                              Wilmington Trust, National Association, as trustee and notes collateral
                              agent and holders party thereto (in each case as amended, supplemented
                              or otherwise modified prior to the date hereof, and including all exhibits
                              and other ancillary documentation in respect thereof, the “Existing
                              2024 Second Lien Notes”) and that Indenture dated as of August 2,
                              2018 for 9.0% notes due 2025 among the Borrower and Windstream
                              Finance Corp., as co-issuers, the subsidiary guarantors party thereto,
                              Wilmington Trust, National Association, as trustee and notes collateral
                              agent and holders party thereto (in each case as amended, supplemented
                              or otherwise modified prior to the date hereof, and including all exhibits
                              and other ancillary documentation in respect thereof, the “Existing
                              2025 Second Lien Notes”, together with the Existing 2024 Second
                              Lien Notes, the “Existing Second Lien Notes”).

DIP Facilities:               Term Facility: A superpriority term loan facility (the “Term Facility”)
                              in an aggregate principal amount of up to $500,000,000 (the “Term
                              Loan Commitments”). Amounts paid or prepaid under the Term
                              Facility may not be reborrowed.

                              Revolving Facility: A superpriority non-amortizing revolving credit
                              facility (the “Revolving Facility” and, together with the Term Facility,
                              the “Facilities”) in an aggregate principal amount of up to
                              $500,000,000 (the “Revolving Commitments” and, together with the
                              Term Loan Commitments the “Commitments”), subject to Revolving
                              Availability (as defined below). Up to $50,000,000 of the Revolving
                              Facility in connection with both the Initial Availability and Full
                              Availability (as defined below), in each case subject to Revolving
                              Facility Availability (as defined below), will be available in the form of
                              letters of credit by the Issuer (as defined below) for the account of the
                              Borrower (“Letters of Credit”).

                              The Commitment of each Lender (as defined below) will be set forth on
                              Annex IV hereto.

                              The Facilities will be documented under one credit agreement.

Purpose/Use of Proceeds:      The proceeds of the Facilities will be used: (i) to pay related transaction
                              costs, fees and expenses, (ii) to provide working capital for the Debtors
                              and for other general corporate purposes of the Debtors, (iii) to pay
                                               -2-
#91769361v15
19-22312-rdd       Doc 42   Filed 02/26/19 Entered 02/26/19 12:18:58                Main Document
                                         Pg 127 of 155


                                Adequate Protection (as defined herein) payments as authorized by the
                                Bankruptcy Court in the Interim Order or the Final Order (each as
                                defined herein), (iv) to pay obligations arising from or related to the
                                Carve-Out and (v) to pay restructuring costs incurred in connection with
                                the Cases.

Arranger:                      Citigroup Global Markets Inc. (“CGMI”) on behalf of Citi (as defined
                               below) and each Additional Arranger (as defined in the Commitment
                               Letter) (collectively, together with their affiliates, the “Arranger”).

                               “Citi” means CGMI, Citibank, N.A., Citicorp USA, Inc., Citicorp
                               North America, Inc. and/or any of their affiliates as Citi shall determine
                               appropriate to provide the servicers contemplated herein.

Lenders:                       With respect to the Term Facility, the Arranger and the other institutions
                               identified in Annex IV hereto, and other financial institutions or entities
                               acceptable to Citi and the Borrower ( such acceptance not to be
                               unreasonably withheld) (other than Disqualified Institutions)
                               (collectively, the “Term Lenders”).

                               With respect to the Revolving Facility, the Arranger or any of their
                               respective affiliates, and other financial institutions or entities
                               acceptable to Citi and the Borrower (such acceptance not to be
                               unreasonably withheld) (other than Disqualified Institutions)
                               (collectively, the “Revolving Lenders”, and together with the Term
                               Lenders, the “Lenders”).

Letter of Credit Issuer:       Citibank, N.A. or an affiliate thereof and each other Arranger under the
                               Revolving Facility, on a pro rata basis in accordance with their
                               commitments to the Revolving Facility (collectively, the “Issuer”).

Term Facility
Administrative Agent:          Citi (the “Term Facility Agent”).

Revolving Facility
Administrative Agent:          Citi or an affiliate (the “Revolving Facility Agent” and together with
                               the Term Facility Agent, the “Agents”).
Term Facility
Initial Availability:           During the period commencing on the date (the “Interim Order Entry
                                Date”) of the Bankruptcy Court’s entry of the Interim Order (as defined
                                in Annex II attached hereto) and ending on the date the Bankruptcy
                                Court enters a final non-appealable order in form and substance
                                satisfactory to Citi (the “Final Order”) (such period, the “Interim
                                Period”), a portion of the Term Loan Commitments shall be available
                                to the Borrower, subject to satisfaction or waiver by all of the Lenders
                                of the applicable conditions precedent set forth in Annex II of this
                                Summary of Terms and Conditions (this “Term Sheet”) (the “Initial
                                Availability”) in an amount equal to the lesser of $300,000,000 and
                                such other amount as may be approved by order of the Bankruptcy
                                Court, to be made available on the first day of the Interim Period.

                                                -3-
#91769361v15
19-22312-rdd       Doc 42   Filed 02/26/19 Entered 02/26/19 12:18:58                   Main Document
                                         Pg 128 of 155


Term Facility Full Availability: Upon the Bankruptcy Court’s entry of the Final Order (the “Final
                                 Order Entry Date”), the full remaining amount of the Term Loan
                                 Commitments shall be available to the Borrower, subject to the
                                 satisfaction or waiver by the Agent of the applicable conditions
                                 precedent in Annex II (the “Full Availability”). Subject to the terms
                                 hereof, the balance of the Term Facility may be borrowed in a single
                                 drawing on the Final Order Entry Date.

Revolving Facility
Initial Availability:             Availability under the Revolving Facility (“Revolving Facility Initial
                                  Availability”) will be, at any date after the Interim Order Entry Date
                                  and prior to the Final Order Entry Date, an amount equal to
                                  $100,000,000.

Revolving Facility
Full Availability:                From and after the Final Order Entry Date, the full remaining amount
                                  of the Revolving Facility shall be available to the Borrower on a
                                  revolving basis from time to time, subject to the satisfaction or waiver
                                  in accordance with the DIP Loan Documents of the Conditions to All
                                  Borrowings referred to below.

Budget:                           As used in this Term Sheet and in Annex II hereto, “Budget” means the
                                  following (each in form and substance satisfactory to Citi exercising its
                                  judgment in good faith):

                                                (a)      in the case of the initial Budget (delivered as a
                                        condition to the closing and initial funding of the Facilities), a 13-
                                        week statement of sources and uses for the next 13 weeks of the
                                        Holdings and its subsidiaries, on a consolidated basis, broken
                                        down by week, including the anticipated uses of the Facilities for
                                        such period (a “13-week Projection”), and thereafter, prior to the
                                        Final Order Entry Date, at the end of each four week period (and
                                        thereafter, as shall have been agreed to in the Definitive
                                        Documentation), an updated 13-week Projection for the
                                        subsequent 13 week period; and

                                                (b)       a business plan and projected operating budget
                                        for a period of two (2) years (the “Operating Forecast”), broken
                                        down by month, including, without limitation, income statements,
                                        balance sheets, cash flow statements, projected capital
                                        expenditures, asset sales, cost savings and headcount reductions,
                                        targeted facility closures, targeted facility idlings and other
                                        milestones, a line item for total available liquidity for the period
                                        commencing on the date of such Budget, and which shall set forth
                                        the anticipated uses of the Facilities for such period; the
                                        associated underlying assumptions shall be mutually agreed by
                                        the Borrower and the Citi. Citi acknowledges and agrees that it
                                        has received the Operating Forecast and the underlying
                                        assumptions are acceptable to it.


                                                   -4-
#91769361v15
19-22312-rdd     Doc 42   Filed 02/26/19 Entered 02/26/19 12:18:58                 Main Document
                                       Pg 129 of 155


Maturity:                    The maturity date of the Facilities will be (and all loans and obligations
                             under the Facilities shall be repaid in full in cash on) the stated maturity,
                             which shall be the date that is 24 months after the Closing Date (as
                             defined herein) (the “Maturity Date”).

                             Any confirmation order entered in the Cases shall not discharge or
                             otherwise affect in any way any of the joint and several obligations of
                             the Debtors to the Lenders under the Facilities and the DIP Loan
                             Documents, other than after the payment in full and in cash to the
                             Lenders of all obligations under the Facilities and the DIP Loan
                             Documents on or before the effective date of a plan of reorganization
                             and the termination of the Commitments.

Closing Date:                The date on or before March 1, 2019 on which the specified portion of
                             the Commitments is made available for borrowings under the Facilities
                             (the “Closing Date”), which shall be no later than two (2) days after the
                             Interim Order Entry Date, subject to satisfaction (or waiver) of the
                             applicable conditions precedent set forth herein.

Amortization:                None.

Interest Rate and Fees:       As set forth on Annex III.

Borrowing Procedure:          Borrowings under the Revolving Facility will be in minimum amounts
                              of $1,000,000 or multiples of $250,000 in excess thereof (or, if less, the
                              remaining available balance of the applicable Commitments).

                              Borrowings under the Term Facility after the Interim Order Entry Date
                              will be in minimum amounts to be set forth in the Definitive
                              Documentation (or, if less, the remaining available balance of the
                              applicable Commitments).

                              Borrowing requests under each facility shall be signed by the Borrower
                              and, after the Closing Date, made (i) on three business days’ notice, in
                              the case of loans bearing interest at a rate based on LIBOR (“LIBOR
                              Loans”) and (ii) on one business day’s notice, in the case of loans
                              bearing interest based on the Alternate Base Rate (“ABR Loans”).

Currency:                    Borrowings may be made in U.S. Dollars. All payments under the
                             Facilities will be made without setoff or counterclaim.

Funding Protection:          Subject to the Documentation Standard.

Voluntary Prepayments and
Commitment Reductions:       The Borrower may repay the loans under the Term Facility and/or
                             reduce the Term Loan Commitments (1) subject to a prepayment
                             premium of 1.00% of the principal amount of loans under the Term
                             Facility so prepaid or the Term Loan Commitments so reduced, if the
                             prepayment or reduction occurs prior to the six month anniversary of
                             the Closing Date or (2) without premium or penalty, if the prepayment
                             or reduction occurs on or after the six month anniversary of the Closing
                                             -5-
#91769361v15
19-22312-rdd   Doc 42    Filed 02/26/19 Entered 02/26/19 12:18:58                Main Document
                                      Pg 130 of 155


                             Date (other than breakage costs) upon (i) at least 3 business days’ notice
                             in the case of LIBOR Loans and (ii) one business day's notice in the
                             case of ABR Loans; provided that in the case of repayment, each partial
                             repayment shall be in an amount of $1,000,000 or multiples of $250,000
                             in excess thereof (or, if less, the outstanding amount of applicable
                             loans), and, in the case of reduction of the Term Loan Commitments,
                             each partial reduction shall be in an amount of $1,000,000 or multiples
                             of $250,000 in excess thereof (or, if less, the remaining available
                             balance of the Term Loan Commitments).

                            The Borrower may repay the loans under the Revolving Facility at any
                            time without premium or penalty (other than breakage costs, if
                            applicable) upon (i) at least 3 business days’ notice in the case of
                            LIBOR Loans and (ii) one business day's notice in the case of ABR
                            Loans; provided that in the case of repayment, each partial repayment
                            shall be in an amount of $1,000,000 or multiples of $250,000 in excess
                            thereof (or, if less, the outstanding amount of applicable loans), and, in
                            the case of reduction of the Revolving Commitments, each partial
                            reduction shall be in an amount of $1,000,000 or multiples of $250,000
                            in excess thereof (or, if less, the remaining available balance of the
                            Revolving Commitments).

Mandatory Prepayments:      The following mandatory prepayments shall be required:

                            1.      Asset Sales: Prepayments of the Term Facility in an amount
                                    equal to 100% of the net cash proceeds of certain non-ordinary
                                    course sales or other dispositions to be mutually agreed of any
                                    property or assets of the Borrower or any of its respective
                                    subsidiaries that exceeds $25,000,000 in the aggregate for each
                                    fiscal year.

                            2.      Insurance Proceeds: Prepayments of the Term Facility in an
                                    amount equal to 100% of the net cash proceeds of insurance paid
                                    on account of any loss of any property or assets of the Borrower
                                    or any of its subsidiaries (other than any such proceeds received
                                    prior to the date of commencement of the Cases), subject to any
                                    Legal Limitations and with restrictions to be agreed, and subject
                                    to exceptions to be agreed on in the Definitive Documentation.

                            3.      Incurrence of Indebtedness: Prepayments of the Term Facility
                                    in an amount equal to 100% of the net cash proceeds received
                                    from the incurrence of indebtedness by the Borrower or any of
                                    its other restricted subsidiaries (other than indebtedness
                                    otherwise permitted under the DIP Loan Documents), payable
                                    no later than the date of receipt

                            4.      Revolving Facility Overdraw. On any date that outstanding
                                    loans under the Revolving Facility and Letter of Credit
                                    exposures exceed Revolving Facility Availability then, not later
                                    than the next business day, the Borrower must prepay the loans

                                             -6-
#91769361v15
19-22312-rdd     Doc 42   Filed 02/26/19 Entered 02/26/19 12:18:58                Main Document
                                       Pg 131 of 155


                                     under the Revolving Facility so that outstanding loans under the
                                     Revolving Facility and Letter of Credit exposures no longer
                                     exceed Revolving Facility Availability.

Application of
Mandatory Prepayments:       Any mandatory prepayments (other than 4 and 5 above) shall be
                             applied, first, to repayment of the loans under the Term Facility until
                             repaid in full and second to repayment of loans under the Revolving
                             Facility (without a corresponding commitment of the Revolving
                             Facility), until repaid in full.

Mandatory Cancellation
of Commitments:              Automatic if no loan under the Term Facility has been advanced by
                             close of business in New York on the Closing Date.

Priority/Security:           All obligations of the Debtors to the Lenders under the DIP Loan
                             Documents, including all loans made under the Facilities, shall, subject
                             in each case to the Carve-Out (as defined below), at all times:

                                    (i)      pursuant to Bankruptcy Code section 364(c)(1), be
                              entitled to joint and several superpriority administrative expense claim
                              status in the Cases, which claims in respect of the Revolving Facility
                              and the Term Facility shall be pari passu;

                                    (ii)    pursuant to Bankruptcy Code section 364(c)(2), be
                              secured by a perfected first priority lien on the Collateral to the extent
                              that such Collateral is not subject to valid, perfected and non-avoidable
                              liens as of the commencement of the Cases or liens that were in
                              existence immediately prior to the commencement of the Cases that are
                              perfected as permitted by Section 546(b) of the Bankruptcy Code;

                                    (iv) pursuant to Bankruptcy Code section 364(d), be secured by a
                              perfected superpriority priming lien on all Collateral to the extent that
                              such Collateral is subject to valid, perfected and non-avoidable liens in
                              favor of third parties as of the commencement of the Cases, including,
                              all accounts receivable, inventory, real and personal property, plant and
                              equipment of the Debtors that secure the obligations of the Debtors
                              under the Existing Credit Facility, the Existing First Lien Notes and the
                              Existing Second Lien Notes (collectively, the “Existing Primed
                              Secured Facilities”; the lenders, holders, agents and indenture trustees
                              under the Existing Primed Secured Facilities, the “Existing Primed
                              Secured Parties”);

                             subject in each case only to the carve-out set forth in the draft DIP Order
                             sent by Davis Polk & Wardwell LLP to Kirkland & Ellis LLP at 3:02
                             p.m. New York City time on February 25, 2019, subject to changes
                             acceptable to Citi and the Borrower (the “Carve-Out”).

                             “Collateral” means all now owned or hereafter acquired assets and
                             property of the Debtors, including real and personal property, plant and

                                              -7-
#91769361v15
19-22312-rdd    Doc 42   Filed 02/26/19 Entered 02/26/19 12:18:58                Main Document
                                      Pg 132 of 155


                             equipment and the proceeds thereof, but in each case not including the
                             Excluded Assets.

                            “Excluded Assets” means: (a) all claims and causes of action under
                            secitons 502(d), 544, 545, 547, 548, 549 and 550 of the Bankruptcy
                            Code (collectively, the “Avoidance Actions”) and the proceeds of
                            Avoidance Actions (collectively, the “Avoidance Action Proceeds”),
                            (b) the assets and properties set forth in the last proviso to Section 2(a)
                            of the Security Agreement (as defined in the Existing Credit Facility),
                            (c) prior to entry of the Final Order, any amounts surcharged pursuant
                            to section 506(c) of the Bankruptcy Code and (d) proceeds of any of the
                            foregoing, but only to the extent such proceeds would otherwise
                            independently constitute “Excluded Assets” under clauses (a)-(d).

                            The Carve-Out shall be applied pro rata to the Collateral securing the
                            Revolving Facility and to the Collateral securing the Term Facility.

                            All of the liens described herein shall be effective and perfected as of
                            the Interim Order Entry Date and without the necessity of the execution
                            of mortgages, security agreements, pledge agreements, financing
                            statements or other agreements.

Adequate Protection:        Pursuant to sections 361, 363(e) and 364(d)(1) of the Bankruptcy
                            Code, the administrative agents and the indenture trustees under the
                            applicable Existing Primed Secured Facilities and the Existing Midwest
                            Notes, for the benefit of themselves and the respective lenders and
                            holders thereunder, shall be granted, respectively, the following
                            adequate protection (collectively, the “Adequate Protection”) of their
                            respective pre-petition security interests for, and equal in amount to, the
                            diminution in the value (each such diminution, a “Diminution in
                            Value”) of the pre-petition security interests of such lender under the
                            Bankruptcy Code:

                            (a) Adequate Protection Lien. As security for and solely to the extent
                                of any Diminution in Value of the pre-petition security interests, the
                                agents and indenture trustees under the Existing Primed Secured
                                Facilities and Existing Midwest Notes shall be granted for their
                                benefit and the benefit of the applicable lenders, effective and
                                perfected as of Interim Order Entry Date and without the necessity
                                of the execution of mortgages, security agreements, pledge
                                agreements, financing statements or other agreements, a security
                                interest in and lien on Collateral (provided that, with respect to the
                                Existing Midwest Notes, a security interest and lien on only the
                                assets of the issuer of the Existing Midwest Notes (the “Prepetition
                                Midwest Notes Issuer”) and Windstream Network Services of the
                                Midwest, Inc.) (together, the “Adequate Protection Liens”),
                                subject and subordinate to (x) the Carve-Out and (y) the liens
                                securing the Facilities, which Adequate Protection Liens shall rank
                                in the same relative priority and right as do the respective security


                                             -8-
#91769361v15
19-22312-rdd   Doc 42   Filed 02/26/19 Entered 02/26/19 12:18:58               Main Document
                                     Pg 133 of 155


                               interests and liens of the respective Existing Primed Secured
                               Facilities as of the Petition Date.

                           (b) Super-Priority Claim. To the extent of any Diminution in Value of
                               the pre-petition security interests, the agents and indenture trustees
                               under the Existing Primed Secured Facilities, on behalf of
                               themselves and the applicable lenders and holders, shall be granted,
                               subject to the payment of the Carve-Out, a superpriority
                               administrative expense claim as provided for in section 507(b) of
                               the Bankruptcy Code, immediately junior to the claims under
                               section 364(c)(1) of the Bankruptcy Code held by the Term Facility
                               Agent and Revolving Facility Agent and the lenders under the
                               Facilities, which superpriority claim shall respectively among the
                               Existing Primed Secured Parties and Existing Midwest Notes rank
                               in the same right and priority as do the respective claims thereof as
                               of the Petition Date, provided that the Agents, Lenders and holders
                               under the Existing Primed Secured Facilities and Existing Midwest
                               Notes shall not receive or retain any payments, property or other
                               amounts in respect of the superpriority claims under section 507(b)
                               of the Bankruptcy Code granted hereunder or under the Existing
                               Primed Secured Facilities or Existing Midwest Notes unless and
                               until the obligations under the Facilities have indefeasibly been
                               paid in cash in full; provided further, that the Existing Midwest
                               Notes’ superpriority claim shall be payable only from the assets of
                               the Prepetition Midwest Notes Issuer and Windstream Network
                               Service of the Midwest, Inc.

                           (c) Fees and Expenses. The agents and indenture trustees under the
                               Existing Primed Secured Facilities and Existing Midwest Notes
                               shall receive (for the benefit of the lenders thereunder) from the
                               Debtors current cash payments of all reasonable professional fees
                               and expenses payable to any agent or indenture trustees pursuant to
                               the documentation of the Existing Primed Secured Facilities,
                               including, but not limited to, the reasonable fees and disbursements
                               of counsel, financial and other consultants for the agents and
                               indenture trustees under the Existing Primed Secured Facilities
                               promptly upon receipt of invoices therefor.

                           (d) Monitoring of Pre-Petition Collateral. The agents and indenture
                               trustees under the Existing Primed Secured Facilities and Existing
                               Midwest Notes shall be permitted to retain expert consultants and
                               financial advisors at the expense of the Debtors, which consultants
                               and advisors shall be given reasonable access for purposes of
                               monitoring the business of the Debtors and the value of the
                               collateral that secures the Existing Primed Secured Facilities.

                           (e) Financial Reporting. The Debtors shall continue to provide the
                               agents and indenture trustees under the Existing Primed Secured
                               Facilities and the Existing Midwest Notes with financial and other
                               reporting substantially in compliance with the Existing Primed

                                           -9-
#91769361v15
19-22312-rdd   Doc 42   Filed 02/26/19 Entered 02/26/19 12:18:58                Main Document
                                     Pg 134 of 155


                               Secured Facilities and the Existing Midwest Notes and any
                               reporting described herein; provided that no audited financial
                               statements shall be required as adequate protection and there shall
                               be longer deadlines to be mutually agreed for certain reporting.

                           As additional adequate protection, the agent under the Existing Credit
                           Facility, the Existing First Lien Notes and the Existing Midwest Notes,
                           on behalf of itself and the lenders and noteholders thereunder, are
                           hereby granted the following:

                           (a) Interest. The agent under the Existing Credit Facility and trustees
                               under the Existing First Lien Notes and Existing Midwest Notes
                               shall receive from the Debtors (i) immediate cash payment of all
                               accrued and unpaid interest on the Existing Credit Facility,
                               Existing First Lien Notes and Existing Midwest Notes, as
                               applicable, and letter of credit fees at the non-default rates provided
                               for in the Existing Credit Facility, Existing First Lien Notes and
                               Existing Midwest Notes, as applicable, and all other accrued and
                               unpaid fees and disbursements owing to any of the agent or lenders
                               under the Existing Credit Facility, Existing First Lien Notes and
                               Existing Midwest Notes, as applicable, and incurred prior to the
                               Petition Date and (ii) on the first business day of each month,
                               subject to satisfaction of an excess cash flow test to be determined,
                               all accrued but unpaid interest on the Existing Credit Facility,
                               Existing First Lien Notes and Existing Midwest Notes, as
                               applicable, and letter of credit and other fees at the non-default
                               contract rate applicable on the Petition Date (including LIBOR
                               pricing options available in accordance with the Existing Credit
                               Facility) under the Existing Credit Facility, Existing First Lien
                               Notes and Existing Midwest Notes, as applicable.

                           All intercompany/affiliate liens of the Debtors, if any (other than any
                           liens securing the Revolving Facility or the Term Facility), will be
                           contractually subordinated to the Facilities and to the Adequate
                           Protection on terms satisfactory to Citi.




                                           -10-
#91769361v15
19-22312-rdd    Doc 42    Filed 02/26/19 Entered 02/26/19 12:18:58                Main Document
                                       Pg 135 of 155


Documentation Standard:      (a) The Facilities will be documented in a credit agreement that will be
                             negotiated in good faith and be substantially consistent with the
                             Existing Credit Facility (including customary provisions regarding
                             yank-a-bank, defaulting lenders, disqualified lenders and other
                             customary provisions) (collectively, with the related collateral
                             documents, the “DIP Loan Documents”) and will reflect the terms and
                             provisions set forth in this Term Sheet, and (b) subject to the following,
                             the DIP Loan Documents will be generally consistent with those in the
                             Existing Credit Facility, as applicable, and the related collateral
                             documents, in each case modified (i) to the extent required to reflect the
                             express terms and conditions set forth in this Term Sheet, (ii) to the
                             extent required to reflect the shorter tenor of the Facilities, (iii) to
                             account for the existence and continuance of the Cases (including
                             customary representations and warranties, covenants and events of
                             default for facilities of this type), the operational needs and
                             requirements of the Debtors between the commencement of the Cases
                             and the Maturity Date and to include provisions applicable to debtor-
                             in-possession facilities generally and other customary changes to be
                             mutually agreed including with respect to additional restrictions on
                             indebtedness, liens, restricted payments, asset sales and investments,
                             (iv) to reflect changes in law and market practice since the date of the
                             Existing Credit Facility, (v) to reflect the policies and procedures of the
                             Administrative Agent in deals where it acts as administrative agent and
                             (vi) as otherwise agreed between the Borrower and Citi.
                             Notwithstanding the foregoing or any other provision hereof, certain
                             “thresholds,” “baskets,” “grace periods,” and “cure periods” shall be
                             modified in a customary manner for debtor-in-possession facilities and
                             the Borrower and Citi agree to negotiate such modifications in good
                             faith. The provisions of clauses (a) and (b) are collectively referred to
                             as the “Documentation Standard.”

Representations and
Warranties:                  Each of the Debtors under the Facilities makes the representations and
                             warranties set forth in the Existing Credit Facility (excluding the
                             representations and warranties contained in Sections 3.04(b), 3.06(a),
                             3.06(c) and 3.07 (excluding clause (a) thereof) of the Existing Credit
                             Facility and any other representations and warranties that cannot be
                             made as a result of the commence of the Cases or the events and
                             circumstances giving rise thereto) and, in addition, that: there are no
                             defaults under material agreements entered into after the date of
                             commencement of the Cases; specific material contracts have been
                             continued and are in full force and effect; orders of the Bankruptcy
                             Court remain in effect; the Debtors have not failed to disclose any
                             material assumptions with respect to the Budget. The representations
                             and warranties in the DIP Loan Documents will include the foregoing
                             and be consistent with the Documentation Standards.

Covenants:



                                             -11-
#91769361v15
19-22312-rdd      Doc 42      Filed 02/26/19 Entered 02/26/19 12:18:58                Main Document
                                           Pg 136 of 155


     Affirmative covenants:      Each of the Debtors under the Facilities (with respect to itself and each
                                 of its subsidiaries) agrees to the affirmative covenants set forth in the
                                 Existing Credit Facility (excluding the affirmative covenants contained
                                 in Sections 5.01(a), 5.01(c), 5.02(a), 5.02(b) and 5.05 of the Existing
                                 Credit Facility and any other affirmative covenants that cannot be
                                 complied with, in each case, to the extent such non-compliance is a
                                 result of the commencement of the Cases or the events and
                                 circumstances giving rise thereto) and the following:

                                 (a)   delivery of periodic updates of the Cash Flow Forecast (as defined
                                       in Annex II attached hereto) and weekly variance reports;

                                 (b)   delivery of (i) annual audited financial statements within 90 days
                                       of the end of any fiscal year (commencing with the fiscal year
                                       ended December 31, 2018) and quarterly unaudited financial
                                       statements within 45 days of the end of the first three fiscal
                                       quarters of any fiscal year, and, with annual financial statements
                                       to be accompanied by an opinion of an independent accounting
                                       firm (which opinion shall not contain any scope qualification);

                                 (c)   delivery of monthly reports by the company’s financial advisor
                                       with respect to asset sales, cost savings, facility closures and other
                                       matters reasonably requested by the Lenders;

                                 (d)   delivery to the Agent as soon as practicable in advance of filing
                                       with the Bankruptcy Court the Interim Order and the Final Order
                                       (which must be in form and substance satisfactory to the Agent in
                                       its capacity as such), any plan of reorganization or liquidation,
                                       and/or any disclosure statement related to such plan;

                                 (e)   additional reporting requirements consistent with the
                                       Documentation Standard, including, without limitation, with
                                       respect to litigation, contingent liabilities, material contracts
                                       (together with consultation rights) and ERISA and environmental
                                       events;

                                 (f)   access to information (including historical information) and
                                       personnel, including, without limitation, regularly scheduled
                                       telephonic meetings as mutually agreed with senior management
                                       and PJT and other company advisors and the Arranger shall be
                                       provided with access to all information it shall reasonably
                                       request; and

                                 (g)   use of commercially reasonable efforts to obtain credit ratings in
                                       respect of the Facilities from (x) either of Standard & Poor’s
                                       Ratings Services or Fitch Ratings and (y) Moody’s Investors
                                       Service, Inc.




                                                 -12-
#91769361v15
19-22312-rdd     Doc 42    Filed 02/26/19 Entered 02/26/19 12:18:58               Main Document
                                        Pg 137 of 155


                                    The affirmative covenants in the DIP Loan Documents will
                                    include the foregoing and be consistent with the Documentation
                                    Standards.

     Negative covenants:      Each of the Debtors under the Facilities (with respect to itself and each
                              of its subsidiaries) agrees to the negative covenants set forth in the
                              Existing Credit Facility, modified to eliminate the baskets and carve-
                              outs set forth therein (other than baskets and carveouts to the extent
                              necessary for the Debtors to run their business in the ordinary course of
                              business), and agrees that the DIP Loan Documents will contain
                              negative covenants consistent with the foregoing and the
                              Documentation Standard (with baskets and carve-outs to be agreed
                              consistent therewith) and additional restrictions on the following:

                              (a) creating or permitting to exist any liens or encumbrances on any
                              assets, other than liens securing the Facilities and any permitted liens
                              (which liens shall include scheduled liens in existence on the Closing
                              Date to the extent subordinated pursuant to the orders, junior liens
                              granted in connection with adequate protection granted by the Debtors
                              as required hereunder) and other liens described in “Priority/Security”
                              above;

                              (b) creating or permitting to exist any other superpriority claim which
                              is pari passu with or senior to the claims of the Lenders under the
                              Facilities, except for the Carve-Out and liens securing the obligations;

                              (c) disposing of assets outside of the ordinary course of business
                              (including, without limitation, any sale and leaseback transaction and
                              any disposition under Bankruptcy Code section 363) in respect of a
                              transaction for total consideration of more than $25 million in the
                              aggregate for each fiscal year (with an exception for the currently
                              pending sale of certain out-of-territory fiber network located in
                              Nebraska for a sale price of approximately $11,000,000);

                              (d) modifying or altering (i) in any material manner the nature and type
                              of its business or the manner in which such business is conducted or (ii)
                              its organizational documents, except as required by the Bankruptcy
                              Code or in a manner that is not materially adverse to the interests of the
                              DIP lenders in their capacities as such;

                              (e) paying pre-petition indebtedness, except as expressly provided for
                              herein or pursuant to “first day” or other orders entered upon pleadings
                              in form and substance reasonably satisfactory to Citi;

                              (f) asserting any right of subrogation or contribution against any other
                              Debtors until all borrowings under the Facilities are paid in full and the
                              Commitments are terminated; and

                              (g) making Investments (as defined in the Definitive Documentation)
                              and restricted payments (including debt prepayments).

                                              -13-
#91769361v15
19-22312-rdd     Doc 42   Filed 02/26/19 Entered 02/26/19 12:18:58                 Main Document
                                       Pg 138 of 155


                             For the avoidance of doubt, intercompany transactions among the
                             Debtors in the ordinary course of business shall be permitted if they are
                             not otherwise prohibited.

Events of Default:           The Facilities shall be subject to the events of default set forth in the
                             Existing Credit Facility (excluding, for the avoidance of doubt, the
                             events of default contained in Sections 7(b), , 7(e), 7(g), 7(h), 7(j), 7(k),
                             7(l), 7(s) and 7(t)) of the Existing Credit Facility and any other events
                             of defaults in each case to the extent triggered prior to the
                             commencement of the Cases as a result of the commencement of the
                             Cases or the events and circumstances giving rise thereto) and the
                             following additional events of default. The DIP Loan Documents will
                             contain events of default consistent with the Documentation Standard
                             and the following:

                             The Facilities shall be subject to additional events of default consistent
                             with the Documentation Standards, including the following:

                             (a)      The Interim Order Entry Date shall not have been occurred
                                      within 5 business days after the Petition Date;

                             (b)      The Final Order Entry Date shall not have been occurred within
                                      60 days after the Petition Date;

                             (c)      Any of the Cases shall be dismissed or converted to a Chapter
                                      7 Case; a trustee, receiver, interim receiver or receiver and
                                      manager shall be appointed in any of the Cases, or a responsible
                                      officer or an examiner with enlarged powers shall be appointed
                                      in any of the Cases (having powers beyond those set forth in
                                      Bankruptcy Code sections 1106(a)(3) and (4)); or any other
                                      superpriority administrative expense claim or lien (other than
                                      the Carve-Out) which is pari passu with or senior to the claims
                                      or liens of the Lender under the Facilities shall be granted in
                                      any of the Cases without the consent of the Arranger;

                             (d)      Other than payments authorized by the Bankruptcy Court in
                                      respect of “first day” or other orders entered upon pleadings in
                                      form and substance reasonably satisfactory to the Arranger, as
                                      required by the Bankruptcy Code, or as may be permitted in the
                                      DIP Loan Documents or herein, the Debtors shall make any
                                      payment (whether by way of adequate protection or otherwise)
                                      of principal or interest or otherwise on account of any pre-
                                      petition indebtedness or payables;

                             (e)      The Bankruptcy Court shall enter an order granting relief from
                                      the automatic stay to any creditor or party in interest to permit
                                      foreclosure (or the granting of a deed in lieu of foreclosure or
                                      the like) on any assets of the Debtors which have an aggregate
                                      value in excess of $25,000,000 or to permit other actions that


                                              -14-
#91769361v15
19-22312-rdd   Doc 42   Filed 02/26/19 Entered 02/26/19 12:18:58             Main Document
                                     Pg 139 of 155


                                  would have a material adverse effect on the Debtors or their
                                  estates;

                           (f)    An order shall be entered reversing, amending, supplementing,
                                  staying for a period of five days or more, vacating or otherwise
                                  modifying the Interim Order or the Final Order, or any of the
                                  Borrower or any of their affiliates shall apply for authority to
                                  do so, without the prior written consent of the Lenders, or the
                                  Interim Order or Final Order with respect to the Facilities shall
                                  cease to be in full force and effect;

                           (g)    Any judgments which are in the aggregate in excess of
                                  $25,000,000 as to any post-petition obligation shall be rendered
                                  against the Debtors or any other material subsidiaries and the
                                  enforcement thereof shall not be stayed (by operation of law,
                                  the rules or orders of a court with jurisdiction over the matter
                                  or by consent of the party litigants);

                           (h)    A plan shall be confirmed in any of the Cases that does not
                                  provide for termination of the Commitments under the
                                  Facilities and payment in full in cash of the Debtors’
                                  obligations under the DIP Loan Documents on the effective
                                  date of such plan of reorganization or liquidation, or an order
                                  shall be entered which dismisses any of the Cases and which
                                  order does not provide for termination of the Commitments
                                  under the Facilities and payment in full in cash of the Debtors’
                                  obligations under the DIP Loan Documents, or any of the
                                  Debtors shall seek, support, or fail to contest in good faith the
                                  filing or confirmation of such a plan or the entry of such an
                                  order;

                           (i)    The Debtors or any other material subsidiaries shall take any
                                  action in support of any of the foregoing or any person other
                                  than the Debtors or any other material subsidiaries shall do so
                                  and such application is not contested in good faith by the
                                  Debtors or any other material subsidiaries and the relief
                                  requested is granted in an order that is not stayed pending
                                  appeal; and

                           (j)    Any DIP Loan Document shall cease to be effective or shall be
                                  contested by Borrower or any of their affiliates.

                           (k)    Any of the Borrower or their affiliates shall fail to comply with
                                  the Interim Order or Final Order.

                           (l)    The filing of a motion, pleading or proceeding by any of the
                                  Borrower or their affiliates which could reasonably be expected
                                  to result in a material impairment of the rights or interests of
                                  the Lenders or a determination by a court with respect to a


                                         -15-
#91769361v15
19-22312-rdd      Doc 42   Filed 02/26/19 Entered 02/26/19 12:18:58                 Main Document
                                        Pg 140 of 155


                                        motion, pleading or proceeding brought by another party which
                                        results in a material impairment.

                                (m)     DIP Loan Documents, in form and substance satisfactory to the
                                        Citi acting in good faith, shall not have been entered into within
                                        twenty-one days after the Interim Order Entry Date and prior to
                                        the Final Order Entry Date, unless such date is extended by Citi
                                        acting in good faith.

Conditions Precedent
to Initial Borrowings:          The obligation of the Lenders to make loans under the Facilities will be
                                subject only to the conditions precedent listed on Annex II attached
                                hereto.

Conditions Precedent to
Full Availability:              The obligation to provide extensions of credit up to the full amount of
                                the Commitments shall be subject to the satisfaction or waiver by the
                                Requisite Lenders and the Requisite Term Lenders of the applicable
                                conditions precedent listed on Annex II attached hereto.

Conditions to All Borrowings:   The conditions to all borrowings will be limited to prior written notice
                                of borrowing, the accuracy in all material respects of representations
                                and warranties, the absence of any Default or Event of Default and the
                                following:

                                (a) As a result of such extension of credit, usage of the Commitments
                                shall not exceed (i) the applicable Commitments then in effect, (ii) the
                                aggregate amount authorized by the Interim Order or the Final Order,
                                as the case may be and (iii) in the case of the Revolving Facility,
                                Revolving Facility Availability;

                                (b) The Interim Order or Final Order, as the case may be, and the cash
                                management order, shall be in full force and effect, and shall not have
                                been reversed, modified, amended, stayed, vacated or subject to a stay
                                pending appeal, in the case of any modification, amendment or stay
                                pending appeal, in a manner, or relating to a matter, that is materially
                                adverse to the interests of the Lenders;

                                (c) The Debtors shall have paid the balance of all fees then due and
                                payable as referenced herein; and

                                (d) The making of such extension of credit will not violate any
                                requirement of material law and shall not be enjoined, temporarily,
                                preliminarily or permanently.

Assignments and
Participations:                 Each Lender may assign all or any part of the Facilities to one or more
                                affiliates, banks, financial institutions or other entities (other than
                                Disqualified Institutions) subject to the prior written consent of the
                                Administrative Agent and Borrower, and in the case of an assignment
                                under the Revolving Facility, each Issuer (each such consent not to be
                                                -16-
#91769361v15
19-22312-rdd    Doc 42   Filed 02/26/19 Entered 02/26/19 12:18:58                  Main Document
                                      Pg 141 of 155


                             unreasonably withheld, delayed or conditioned); provided that no
                             consent of the Borrower shall be required with respect to any
                             assignment to a Lender, an affiliate of such a Lender or a fund engaged
                             in investing in commercial loans that is advised or managed by such a
                             Lender (in each case, that is not a Disqualified Institution). Consent
                             from the Borrower shall not be required during the continuance of an
                             event of default under the DIP Loan Documents and shall be deemed
                             given unless the Borrower shall object thereto by written notice to the
                             Administrative Agent within five Business Days after having received
                             notice thereof). Upon such assignment, such affiliate, bank, financial
                             institution or entity will become a Lender for all purposes under the
                             Loan Documents. The Lenders will also have the right to sell
                             participations (other than to Disqualified Institutions), subject to
                             customary limitations on voting rights, in the Facilities.

                            The Agents shall have the authority to make the list of Disqualified
                            Institutions available to all Lenders.

Requisite Lenders:           The vote of Lenders holding more than 50% of total Commitments (or
                             if no Commitments are outstanding, total exposure) under the Facilities
                             (the “Requisite Lenders”) shall be required to amend, waive or modify
                             either Facility, except that with respect to matters relating to, among
                             others consistent with the Documentation Standard, the reduction in, or
                             compromise of payment rights with respect to, principal or interest
                             rates, extension of maturity, release of guarantees and/or liens granted
                             on all or substantially all of the Collateral (other than liens on Collateral
                             subject to permitted dispositions), any waiver of the definition of
                             Requisite Lenders, Requisite Lenders will be defined as Lenders
                             holding 100% of total Commitments (or if no Commitments are
                             outstanding, total exposure) under such Facility affected thereby or all
                             affected Lenders, as appropriate.

Taxes:                       The Facilities will include customary provisions reasonably acceptable
                             to the Arranger, to the effect that all payments are to be made free and
                             clear of any taxes (other than applicable franchise taxes and taxes on
                             overall net income), imposts, assessments, withholdings or other
                             deductions whatsoever, subject to customary qualifications.

Indemnity; Expenses:        The Borrower shall indemnify, pay and hold harmless the Arranger and
                            the Lenders and their affiliates (and their respective directors, officers,
                            employees, agents and advisors) against any loss, liability, cost or
                            expense incurred in respect of the financing contemplated hereby or the
                            use or the proposed use of proceeds thereof (except to the extent
                            resulting from the gross negligence or willful misconduct of the
                            indemnified party) including the expenses incurred by the the Arranger
                            and in connection with the negotiation, documentation and
                            administration of the Facilities (including fees and expenses of counsel
                            and other advisors), and expenses incurred by any Lender in connection
                            with any default in respect of the Facilities and any exercise of remedies
                            in respect thereof.

                                             -17-
#91769361v15
19-22312-rdd   Doc 42   Filed 02/26/19 Entered 02/26/19 12:18:58              Main Document
                                     Pg 142 of 155


Governing Law and
Jurisdiction:              The Facilities will provide that the Debtors will submit to the exclusive
                           jurisdiction and venue of the Bankruptcy Court in New York; and shall
                           waive any right to trial by jury. New York law shall govern the Loan
                           Documents (other than security documents to be governed by local law,
                           to be determined by the Arranger).




                                           -18-
#91769361v15
19-22312-rdd       Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58            Main Document
                                           Pg 143 of 155


                                   ANNEX I

                                        Windstream Services, LLC

                                            LIST OF DEBTORS

   Name                                                  Jurisdiction of Organization
   Allworx Corp.                                         Delaware

   ARC Networks, Inc.                                    Delaware

   ATX Communications, Inc.                              Delaware

   ATX Telecommunications Services of Virginia,          Delaware
   LLC

   BOB, LLC                                              Illinois

   Boston Retail Partners LLC                            Massachusetts


   BridgeCom Holdings, Inc.                              Delaware


   BridgeCom Solutions Group, Inc.                       Delaware


   Broadview Networks of Massachusetts, Inc.             Delaware


   Broadview Networks of Virginia, Inc.                  Virginia


   Buffalo Valley Management Services, Inc.              Delaware


   Business Telecom of Virginia, Inc.                    Virginia


   BV-BC Acquisition Corporation                         Delaware


   Cavalier IP TV, LLC                                   Delaware


   Cavalier Services, LLC                                Delaware




                                                  -19-
#91769361v15
19-22312-rdd      Doc 42         Filed 02/26/19 Entered 02/26/19 12:18:58   Main Document
                                              Pg 144 of 155


   Cavalier Telephone, L.L.C.                           Virginia


   CCL Historical, Inc.                                 Delaware


   Choice One Communications of Connecticut Inc.        Delaware


   Choice One Communications of Maine Inc.              Delaware


   Choice One Communications of Massachusetts Inc.      Delaware


   Choice One Communications of Ohio Inc.               Delaware


   Choice One Communications of Rhode Island Inc.       Delaware


   Choice One Communications of Vermont Inc.            Delaware


   Choice One of New Hampshire, Inc.                    Delaware


   Cinergy Communications Company of Virginia,          Virginia

   LLC


   Conestoga Enterprises, Inc.                          Pennsylvania


   Conestoga Management Services, Inc.                  Delaware


   Connecticut Broadband, LLC                           Connecticut


   Connecticut Telephone & Communication Systems,       Connecticut

   Inc.


   Conversent Communications Long Distance, LLC         New Hampshire




                                                 -20-
#91769361v15
19-22312-rdd      Doc 42    Filed 02/26/19 Entered 02/26/19 12:18:58   Main Document
                                         Pg 145 of 155


   Conversent Communications of Connecticut, LLC      Connecticut


   Conversent Communications of Maine, LLC            Maine


   Conversent Communications of Massachusetts, Inc.   Massachusetts


   Conversent Communications of New Hampshire,        New Hampshire

   LLC


   Conversent Communications of Rhode Island, LLC     Rhode Island


   Conversent Communications of Vermont, LLC          Vermont


   CoreComm-ATX, Inc.                                 Delaware


   CoreComm Communications, LLC                       Delaware


   CTC Communications of Virginia, Inc.               Virginia


   D&E Communications, LLC                            Delaware


   D&E Management Services, Inc.                      Nevada


   D&E Networks, Inc.                                 Pennsylvania


   Equity Leasing, Inc.                               Nevada


   Eureka Broadband Corporation                       Delaware


   Eureka Holdings, LLC                               Delaware


   Eureka Networks, LLC                               Delaware



                                               -21-
#91769361v15
19-22312-rdd      Doc 42      Filed 02/26/19 Entered 02/26/19 12:18:58   Main Document
                                           Pg 146 of 155


   Eureka Telecom of VA, Inc.                            Virginia


   Heart of the Lakes Cable Systems, Inc.                Minnesota


   Info-Highway International, Inc.                      Texas


   InfoHighway Communications Corporation                Delaware


   InfoHighway of Virginia, Inc.                         Virginia


   Iowa Telecom Data Services, L.C.                      Iowa


   Iowa Telecom Technologies, LLC                        Iowa


   IWA Services, LLC                                     Iowa


   KDL Holdings, LLC                                     Delaware


   McLeodUSA Information Services LLC                    Delaware


   McLeodUSA Purchasing, LLC                             Iowa


   MPX, Inc.                                             Delaware


   Norlight Telecommunications of Virginia, LLC          Virginia


   Oklahoma Windstream, LLC                              Oklahoma


   Open Support Systems, LLC                             Connecticut


   PaeTec Communications of Virginia, LLC                Virginia


   PAETEC Holding, LLC                                   Delaware


                                                  -22-
#91769361v15
19-22312-rdd       Doc 42    Filed 02/26/19 Entered 02/26/19 12:18:58   Main Document
                                          Pg 147 of 155


   PAETEC iTEL, L.L.C.                                 North Carolina


   PAETEC Realty LLC                                   New York


   PAETEC, LLC                                         Delaware


   PCS Licenses, Inc.                                  Nevada


   Progress Place Realty Holding Company, LLC          North Carolina


   RevChain Solutions, LLC                             Delaware


   SM Holdings, LLC                                    Delaware


   Southwest Enhanced Network Services, LLC            Delaware


   Talk America of Virginia, LLC                       Virginia


   Teleview, LLC                                       Georgia


   Texas Windstream, LLC                               Texas


   US LEC of Alabama LLC                               North Carolina


   US LEC of Florida LLC                               North Carolina


   US LEC of South Carolina LLC                        Delaware


   US LEC of Tennessee LLC                             Delaware


   US LEC of Virginia LLC                              Delaware


   US Xchange Inc.                                     Delaware


                                                -23-
#91769361v15
19-22312-rdd      Doc 42       Filed 02/26/19 Entered 02/26/19 12:18:58   Main Document
                                            Pg 148 of 155


   US Xchange of Illinois, L.L.C.                    Delaware


   US Xchange of Michigan, L.L.C.                    Delaware


   US Xchange of Wisconsin, L.L.C.                   Delaware


   Valor Telecommunications of Texas, LLC            Delaware


   WIN Sales & Leasing, Inc.                         Minnesota


   Windstream Alabama, LLC                           Alabama


   Windstream Arkansas, LLC                          Delaware


   Windstream Business Holdings, LLC                 Delaware


   Windstream BV Holdings, LLC                       Delaware


   Windstream Cavalier, LLC                          Delaware


   Windstream Communications Kerrville, LLC          Texas


   Windstream Communications Telecom, LLC            Texas


   Windstream CTC Internet Services, Inc.            North Carolina


   Windstream Direct, LLC                            Minnesota


   Windstream Eagle Holdings LLC                     Delaware


   Windstream Eagle Services, LLC                    Delaware


   Windstream EN-TEL, LLC                            Minnesota


                                              -24-
#91769361v15
19-22312-rdd      Doc 42       Filed 02/26/19 Entered 02/26/19 12:18:58   Main Document
                                            Pg 149 of 155


   Windstream Finance Corp                             Delaware


   Windstream Holding of the Midwest, Inc.             Nebraska


   Windstream Iowa Communications, LLC                 Delaware


   Windstream Iowa-Comm, LLC                           Iowa


   Windstream KDL-VA, LLC                              Virginia


   Windstream Kerrville Long Distance, LLC             Texas


   Windstream Lakedale Link, Inc.                      Minnesota


   Windstream Lakedale, Inc.                           Minnesota


   Windstream Leasing, LLC                             Delaware


   Windstream Lexcom Entertainment, LLC                North Carolina


   Windstream Lexcom Long Distance, LLC                North Carolina


   Windstream Lexcom Wireless, LLC                     North Carolina


   Windstream Montezuma, LLC                           Iowa


   Windstream Network Services of the Midwest, Inc.    Nebraska


   Windstream NorthStar, LLC                           Minnesota


   Windstream NuVox Arkansas, LLC                      Delaware


   Windstream NuVox Illinois, LLC                      Delaware


                                                -25-
#91769361v15
19-22312-rdd      Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58   Main Document
                                          Pg 150 of 155


   Windstream NuVox Indiana, LLC                    Delaware


   Windstream NuVox Kansas, LLC                     Delaware


   Windstream NuVox Oklahoma, LLC                   Delaware


   Windstream Oklahoma, LLC                         Delaware


   Windstream SHAL Networks, Inc.                   Minnesota


   Windstream SHAL, LLC                             Minnesota


   Windstream Shared Services, LLC                  Delaware


   Windstream South Carolina, LLC                   South Carolina


   Windstream Southwest Long Distance, LLC          Delaware


   Windstream Sugar Land, LLC                       Texas


   Windstream Supply, LLC                           Ohio


   Xeta Technologies, Inc.                          Oklahoma




                                             -26-
#91769361v15
19-22312-rdd        Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58                 Main Document
                                            Pg 151 of 155


                                                  Annex II

                                        Windstream Services, LLC

                       SUMMARY OF CONDITIONS PRECEDENT TO THE FACILITIES

This Summary of Conditions Precedent outlines all of the conditions precedent to the Facilities referred to
in the Summary of Terms and Conditions.

A.        CONDITIONS TO INITIAL AVAILABILITY

1.        Interim Order/Bankruptcy Matters.

          (a)    The Bankruptcy Court shall have entered, upon motion in form and substance reasonably
                 satisfactory to the Arranger, on such prior notice as may be reasonably satisfactory to the
                 Arranger, an interim order (the “Interim Order”) as to the Initial Availability no later than
                 three (3) business days after the date of commencement of the Cases, approving and
                 authorizing the Facilities, all provisions thereof and the priorities and liens granted under
                 Bankruptcy Code section 364(c) and (d), as applicable, in form and substance satisfactory
                 to the Arranger and their counsel.

          (b)    The Interim Order shall not have been reversed, modified, amended, stayed or vacated, in
                 the case of any modification or amendment, in a manner, or relating to a matter, without
                 the consent of the Arranger.

          (c)    The Debtors shall be in compliance in all respects with the Interim Order.

          (d)    The Cases shall have been commenced in the Bankruptcy Court for the Southern District
                 of New York and all of the “first day orders” and all related pleadings to be entered at the
                 time of commencement of the Cases or shortly thereafter shall have been reviewed in
                 advance by the Arranger and shall be reasonably satisfactory in form and substance to the
                 Arranger.

          (e)    No trustee or examiner with enlarged powers (beyond those set forth in Bankruptcy Code
                 sections 1106(a)(3) and (4)) shall have been appointed with respect to the Borrower or their
                 respective properties.

          (f)    A cash management order encompassing the cash management arrangements currently in
                 place under the Existing Credit Facility and otherwise reasonably satisfactory to the
                 Arranger shall be in full force and effect.

          (g)    No material adverse change in the operations, assets, revenues, financial condition of
                 Borrower and its subsidiaries (other than by virtue of the commencement of the Cases and
                 the events and circumstances giving rise thereto) shall have occurred since December 31,
                 2017.

2.        Financial Statements, Budgets and Reports.

          (a)    The Arranger shall have received the Budget, which Budget shall be in form and substance
                 reasonably satisfactory to them and at least in the detail attached in Annex II-1;

                                                    -27-
#91769361v15
19-22312-rdd        Doc 42      Filed 02/26/19 Entered 02/26/19 12:18:58                   Main Document
                                             Pg 152 of 155


          (b)     The Arranger shall have received a forecast of sources and uses of cash by the Debtors on
                  a weekly basis for the succeeding 13 calendar weeks, which shall be in form and substance
                  reasonably satisfactory to them (the “Cash Flow Forecast”); and

          (d)     The Arranger shall have received such information (financial or otherwise) as may be
                  reasonably requested by them.

3.        Performance of Obligations.

          (a)     All reasonable and documented costs, fees, expenses (including, without limitation,
                  reasonable and documented legal fees) and other compensation contemplated by the Loan
                  Documents to be payable to the Lenders shall have been paid to the extent due;

          (b)     No Default or Event of Default shall exist; and

          (c)     Representations and warranties shall be true and correct in all material respects.

4.        Customary Closing Documents.

          (a)     Satisfaction of all other customary closing conditions as to: (i) authority, authorization,
                  execution and delivery; corporate records and documents from public officials; and
                  officer’s certificates (ii) evidence of authority; (iii) obtaining of any material third party
                  and governmental consents necessary in connection with the Facilities, the financing
                  thereunder and related transactions; and (iv) Patriot Act and Beneficial Ownership.

          (b)     Execution and delivery by the Debtors of this Term Sheet and promissory notes evidencing
                  the loans made and to be made under the Facilities, in each case reasonably satisfactory in
                  all respects to Citi; the parties hereto acknowledging that funding of the Initial Availability
                  shall be made, as to loan documentation, solely on the basis of this Term Sheet and such
                  promissory notes, and that funding of the Full Availability is subject to the parties entering
                  into the DIP Loan Documents.

          (c)     All corporate and judicial proceedings and all instruments and agreements in connection
                  with the loan transactions among the Debtors and the Lenders contemplated by the Loan
                  Documents shall be satisfactory in form and substance to the Arranger, and the Lenders
                  shall have received all information and copies of all documents or papers requested by any
                  of them.

B.        CONDITIONS TO FULL AVAILABILITY

1.        Final Order.

          (a)     Not later than 60 days following the Petition Date, the Final Order shall have been entered
                  by the Bankruptcy Court on a motion by the Debtors that is in form and substance
                  reasonably satisfactory to the Arranger, which Final Order shall have been entered on such
                  prior notice to such parties as may be reasonably satisfactory to the Arranger, approving
                  and authorizing on a final basis the matters and containing the provisions described in A.1.
                  above.

          (b)     The Definitive Documentation shall have been entered into, and the lenders shall have
                  perfection of liens and pledges on the UCC collateral securing the Facilities.
                                                     -28-
#91769361v15
19-22312-rdd       Doc 42      Filed 02/26/19 Entered 02/26/19 12:18:58                 Main Document
                                            Pg 153 of 155


          (b)    The Final Order shall not have been reversed, modified, amended, stayed or vacated.

          (c)    The Debtors shall be in compliance with the Final Order.

2.        Other Conditions.

          (a)    The delivery of legal opinions as to authority, authorization, execution and delivery;
                 corporate records and documents from public officials; and officer’s certificates;

          (b)    The Lenders shall have received the required periodic updates of the Cash Flow Forecast
                 and weekly variance reports, each in form and substance reasonably satisfactory to the
                 Arranger;

          (c)    No Default or Event of Default shall exist under the Facilities;

          (d)    Representations and warranties shall be true and correct in all material respects at the date
                 of each extension of credit except to the extent such representations and warranties relate
                 to an earlier date;

          (e)    The Debtors shall have paid the balance of all fees then payable as referenced herein;




                                                    -29-
#91769361v15
19-22312-rdd         Doc 42   Filed 02/26/19 Entered 02/26/19 12:18:58                      Main Document
                                           Pg 154 of 155


                                                 Annex III

                                       Windstream Services, LLC

                                           INTEREST AND FEES

 Interest Rates:              Loans under the Term Facility and the Revolving Facility will bear interest,
                              at the option of the Borrower, at one of the following rates:
                              (i) the Applicable Margin (as defined in the Fee Letter) plus the Alternate
                              Base Rate which shall be defined as the highest of (i) Citibank’s base rate,
                              (ii) the three-month certificate of deposit rate plus 1/2 of 1%, (iii) the
                              Federal Funds Effective Rate plus 1/2 of 1% and (iv) the one-month LIBO
                              Rate plus 1.00% per annum, in each case, calculated on a 365/366-day basis
                              and payable monthly in arrears; or
                              (ii) the Applicable Margin plus the current LIBO rate as quoted by Reuters
                              Screen LIBOR01 Page, adjusted for reserve requirements, if any, and
                              subject to customary change of circumstance provisions, for interest periods
                              of one month (the “LIBO Rate”), calculated on a 360-day basis and
                              payable at the end of the relevant interest period, but in any event at least
                              quarterly; provided that the LIBO Rate will at no time be less than 0% per
                              annum.


                              Not more than 5 LIBO Rate interest periods may be in effect at any one
                              time under either Facility.
 Default Interest:            During the continuance of an event of default under the Facilities, loans will
                              bear interest at an additional 2% per annum.
 Unused Commitment Fee:       From and after the Closing Date, a non-refundable unused commitment fee
                              will accrue at the rate of 0.50% per annum on the daily average unused
                              portion of the Revolving Facility (whether or not then available), payable
                              quarterly in arrears and on the date when the Commitments are terminated.
 Letter of Credit Fees:       A percentage per annum equal to the Applicable LIBOR Margin to the
                              Lenders, and 0.125% per annum to the Issuer, will accrue on the
                              outstanding undrawn amount of any Letter of Credit, payable quarterly in
                              arrears and computed on a 360-day basis.

 OID                          The “Up-Front Fee” as defined in the fee letter, which may take the form of
                              original issue discount to be paid in connection with each borrowing under
                              the Term Facility based on the amount borrowed.
 Nature of Fees:              Fully earned on the Closing Date and non-refundable under all
                              circumstances




                                                     -30-
#91769361v15
19-22312-rdd   Doc 42     Filed 02/26/19 Entered 02/26/19 12:18:58   Main Document
                                       Pg 155 of 155


                                       Annex IV
                                     Commitments
                                             Term Loan           Revolving
                 Lender                     Commitment          Commitment

       Citi                                $500,000,000.00     $500,000,000.00

       Total                               $500,000,000.00     $500,000,000.00




                                         -31-
#91769361v15
